Exhibit 10.1

 

Execution Version

 

CREDIT AGREEMENT

 

dated as of September 29, 2015

 

by and among

 

ORBITAL ATK, INC.,
as Borrower,

 

THE SUBSIDIARIES OF THE BORROWER PARTY HERETO,
as Guarantors

 

THE LENDERS PARTY HERETO,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
CITIBANK, N.A.,
BANK OF AMERICA, N.A.,
JPMORGAN CHASE BANK, N.A.,
U.S. BANK, NATIONAL ASSOCIATION
and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Issuing Lenders

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

and

 

U.S. BANK, NATIONAL ASSOCIATION,

 

as Swingline Lenders

 

WELLS FARGO SECURITIES, LLC,
CITIGROUP GLOBAL MARKETS INC.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
J.P. MORGAN SECURITIES LLC,
U.S. BANK, NATIONAL ASSOCIATION,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

and

 

SUNTRUST ROBINSON HUMPHREY, INC.

 

as Joint Lead Arrangers and Joint Bookrunners

 

CITIGROUP GLOBAL MARKETS INC.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
J.P. MORGAN SECURITIES LLC
as Co-Syndication Agents

 


U.S. BANK, NATIONAL ASSOCIATION,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

and

 

--------------------------------------------------------------------------------


 

SUNTRUST BANK
as Co-Documentation Agents

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

1

SECTION 1.1

Definitions

1

SECTION 1.2

Other Definitions and Provisions

35

SECTION 1.3

Accounting Terms

36

SECTION 1.4

UCC Terms

36

SECTION 1.5

Rounding

36

SECTION 1.6

References to Agreement and Laws

36

SECTION 1.7

Times of Day

37

SECTION 1.8

Letter of Credit Amounts

37

SECTION 1.9

Guarantee

37

SECTION 1.10

Covenant Compliance Generally; Currency Conversion; Certain Refinancing
Transactions

37

SECTION 1.11

Alternative Currency

38

 

 

 

ARTICLE II REVOLVING FACILITY

38

SECTION 2.1

Revolving Loans

38

SECTION 2.2

Swingline Loans

38

SECTION 2.3

Procedure for Advances of Revolving Loans and Swingline Loans

40

SECTION 2.4

Repayment and Prepayment of Revolving and Swingline Loans

40

SECTION 2.5

Permanent Reduction of the Revolving Commitment

42

SECTION 2.6

Termination of Revolving Facility

42

 

 

 

ARTICLE III LETTER OF CREDIT FACILITY

42

SECTION 3.1

L/C Commitment

42

SECTION 3.2

Procedure for Issuance of Letters of Credit

44

SECTION 3.3

Fees and Other Charges

44

SECTION 3.4

L/C Participations

45

SECTION 3.5

Reimbursement Obligation of the Borrower

46

SECTION 3.6

Obligations Absolute

47

SECTION 3.7

Effect of Letter of Credit Application

47

SECTION 3.8

Actions in Respect of Letters of Credit

47

SECTION 3.9

Letters of Credit Issued for Subsidiaries

48

 

 

 

ARTICLE IV TERM LOAN FACILITY

48

SECTION 4.1

Term Loan

48

SECTION 4.2

Procedure for Advance of Term Loan

48

SECTION 4.3

Repayment of Term Loans

49

SECTION 4.4

Prepayments of Term Loans

49

 

 

 

ARTICLE V GENERAL LOAN PROVISIONS

50

SECTION 5.1

Interest

50

SECTION 5.2

Notice and Manner of Conversion or Continuation of Loans

51

SECTION 5.3

Fees

52

SECTION 5.4

Manner of Payment

52

SECTION 5.5

Evidence of Indebtedness

53

SECTION 5.6

Adjustments

53

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 5.7

Obligations of Lenders

54

SECTION 5.8

Changed Circumstances

55

SECTION 5.9

Indemnity

56

SECTION 5.10

Increased Costs

56

SECTION 5.11

Taxes

57

SECTION 5.12

Mitigation Obligations; Replacement of Lenders

61

SECTION 5.13

Incremental Loans

61

SECTION 5.14

Cash Collateral

65

SECTION 5.15

Defaulting Lenders

65

SECTION 5.16

Permitted Amendments Related to an Extension

68

SECTION 5.17

Mandatory Prepayments of Loans

69

SECTION 5.18

Refinancing Amendments

71

 

 

 

ARTICLE VI CONDITIONS OF CLOSING AND BORROWING

72

SECTION 6.1

Conditions to Closing and Initial Extensions of Credit

72

SECTION 6.2

Conditions to All Extensions of Credit

75

 

 

 

ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

76

SECTION 7.1

Existence, Qualification and Power

76

SECTION 7.2

Authorization; No Contravention

76

SECTION 7.3

Governmental Authorization; Other Consents

76

SECTION 7.4

Binding Effect

77

SECTION 7.5

Financial Statements; No Material Adverse Effect

77

SECTION 7.6

Litigation

77

SECTION 7.7

No Default

78

SECTION 7.8

Ownership of Property; Liens

78

SECTION 7.9

Environmental Compliance

78

SECTION 7.10

Insurance

79

SECTION 7.11

Taxes

79

SECTION 7.12

ERISA Compliance

79

SECTION 7.13

Subsidiaries

80

SECTION 7.14

Margin Regulations; Investment Company Act

80

SECTION 7.15

Disclosure

80

SECTION 7.16

Compliance with Laws

80

SECTION 7.17

Intellectual Property; Licenses, Etc.

81

SECTION 7.18

Legal Name; State of Formation

81

SECTION 7.19

Real Property Matters

81

SECTION 7.20

Effectiveness of Security Interests in the Collateral

81

SECTION 7.21

Labor Matters

82

SECTION 7.22

Solvency

82

SECTION 7.23

Anti-Corruption Laws and Sanctions

82

 

 

 

ARTICLE VIII AFFIRMATIVE COVENANTS

82

SECTION 8.1

Financial Statements

82

SECTION 8.2

Certificates; Other Information

83

SECTION 8.3

Notices

84

SECTION 8.4

Payment of Obligations

85

SECTION 8.5

Preservation of Existence, Etc.

85

SECTION 8.6

Maintenance of Properties

85

SECTION 8.7

Maintenance of Insurance

86

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 8.8

Compliance with Laws

86

SECTION 8.9

Books and Records

86

SECTION 8.10

Inspection Rights

87

SECTION 8.11

Use of Proceeds

87

SECTION 8.12

Subsidiaries

87

SECTION 8.13

ERISA Compliance

88

SECTION 8.14

Designation of Subsidiaries

88

SECTION 8.15

Post-Closing Actions

89

SECTION 8.16

Compliance with Anti-Corruption Laws and Sanctions

89

 

 

 

ARTICLE IX NEGATIVE COVENANTS

89

SECTION 9.1

Liens

89

SECTION 9.2

Investments

92

SECTION 9.3

Indebtedness

94

SECTION 9.4

Fundamental Changes

96

SECTION 9.5

Dispositions

96

SECTION 9.6

Restricted Payments

98

SECTION 9.7

Change in Nature of Business

99

SECTION 9.8

Transactions with Affiliates

99

SECTION 9.9

Burdensome Agreements

99

SECTION 9.10

Use of Proceeds

100

SECTION 9.11

[Reserved]

100

SECTION 9.12

Organization Documents; Fiscal Year; Accounting Changes; Legal Name, State of
Formation and Form of Entity; Chief Executive Office

100

SECTION 9.13

[Reserved]

100

SECTION 9.14

[Reserved]

100

SECTION 9.15

Financial Covenants

100

SECTION 9.16

Speculative Transactions

101

SECTION 9.17

Credit Parties Consolidated Assets

101

SECTION 9.18

Prepayments, Etc. of Indebtedness

101

SECTION 9.19

Amendments, Etc. of Related Documents

101

SECTION 9.20

Material Contracts

101

 

 

 

ARTICLE X DEFAULT AND REMEDIES

102

SECTION 10.1

Events of Default

102

SECTION 10.2

Remedies

104

SECTION 10.3

Rights and Remedies Cumulative; Non-Waiver; etc.

104

SECTION 10.4

Crediting of Payments and Proceeds

105

SECTION 10.5

Administrative Agent May File Proofs of Claim

106

SECTION 10.6

Credit Bidding

106

 

 

 

ARTICLE XI THE ADMINISTRATIVE AGENT

107

SECTION 11.1

Appointment and Authority

107

SECTION 11.2

Rights as a Lender

107

SECTION 11.3

Exculpatory Provisions

107

SECTION 11.4

Reliance by the Administrative Agent

108

SECTION 11.5

Delegation of Duties

108

SECTION 11.6

Resignation of Administrative Agent

109

SECTION 11.7

Non-Reliance on Administrative Agent and Other Lenders

110

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 11.8

No Other Duties, etc.

110

SECTION 11.9

Collateral and Guaranty Matters

110

SECTION 11.10

Secured Hedge Agreements and Secured Cash Management Agreements

111

 

 

 

ARTICLE XII MISCELLANEOUS

111

SECTION 12.1

Notices

111

SECTION 12.2

Amendments, Waivers and Consents

113

SECTION 12.3

Expenses; Indemnity

116

SECTION 12.4

Right of Set-Off

118

SECTION 12.5

Governing Law; Jurisdiction, Etc.

119

SECTION 12.6

Waiver of Jury Trial

119

SECTION 12.7

Reversal of Payments

120

SECTION 12.8

Injunctive Relief

120

SECTION 12.9

[Reserved]

120

SECTION 12.10

Successors and Assigns; Participations

120

SECTION 12.11

Confidentiality

123

SECTION 12.12

Performance of Duties

124

SECTION 12.13

All Powers Coupled with Interest

124

SECTION 12.14

Survival

125

SECTION 12.15

Titles and Captions

125

SECTION 12.16

Severability of Provisions

125

SECTION 12.17

Counterparts; Integration; Effectiveness; Electronic Execution

125

SECTION 12.18

Term of Agreement

126

SECTION 12.19

USA PATRIOT Act

126

SECTION 12.20

Independent Effect of Covenants

126

SECTION 12.21

Inconsistencies with Other Documents

126

SECTION 12.22

Entire Agreement

126

 

 

 

ARTICLE XIII GUARANTY

127

SECTION 13.1

The Guaranty

127

SECTION 13.2

Bankruptcy

127

SECTION 13.3

Nature of Liability

128

SECTION 13.4

Independent Obligation

128

SECTION 13.5

Authorization

128

SECTION 13.6

Reliance

128

SECTION 13.7

Waiver

129

SECTION 13.8

Limitation on Enforcement

130

SECTION 13.9

Confirmation of Payment

130

SECTION 13.10

Keepwell

130

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A-1

-

Form of Revolving Note

Exhibit A-2

-

Form of Swingline Note

Exhibit A-3

-

Form of Term Note

Exhibit B

-

Form of Notice of Borrowing

Exhibit C

-

Form of Notice of Account Designation

Exhibit D

-

Form of Notice of Prepayment

Exhibit E

-

Form of Notice of Conversion/Continuation

Exhibit F

-

Form of Officer’s Compliance Certificate

Exhibit G

-

Form of Assignment and Assumption

Exhibit H

-

Form of Joinder Agreement

Exhibit I-1-4

-

Form of United States Tax Compliance Certificates

 

SCHEDULES

 

Schedule 1.1(A)

-

Commitments and Commitment Percentages

Schedule 1.1(B)

 

Unrestricted Subsidiaries

Schedule 1.2

-

Existing Letters of Credit

Schedule 7.13

-

Subsidiaries

Schedule 7.17

-

Intellectual Property; Licenses, Etc.

Schedule 7.18

-

Legal Name; State of Formation

Schedule 7.19

-

Real Property Matters

Schedule 8.15

-

Post-Closing Actions

Schedule 9.1(b)

-

Existing Liens

Schedule 9.2(d)

-

Existing Investments

Schedule 9.3(e)

-

Existing Indebtedness

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of September 29, 2015, by and among ORBITAL
ATK, INC., a Delaware corporation (the “Borrower”), the Guarantors (as defined
herein), the lenders who are party to this Agreement and the lenders who may
become party to this Agreement pursuant to the terms hereof (collectively, the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as Administrative Agent for the Lenders, WELLS FARGO BANK, NATIONAL
ASSOCIATION, CITIBANK, N.A., JPMORGAN CHASE BANK, N.A., BANK OF AMERICA, N.A.,
U.S. BANK, NATIONAL ASSOCIATION and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as
Issuing Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION and U.S. BANK,
NATIONAL ASSOCIATION, as Swingline Lenders.

 

STATEMENT OF PURPOSE

 

The Borrower has requested, and, subject to the terms and conditions hereof, the
Administrative Agent and the Lenders have agreed, to extend certain credit
facilities to the Borrower on the terms and conditions of this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1             Definitions.

 

The following terms when used in this Agreement shall have the meanings assigned
to them below:

 

“Accepting Lenders” has the meaning assigned to such term in Section 5.16(a).

 

“Acquisition” means, as to any Person, the purchase or other acquisition (in one
transaction or a series of transactions, including through a merger) of at least
a majority of the Equity Interests of another Person or all or substantially all
of the property, assets or business of another Person or of the assets
constituting a business unit, line of business or division of another Person.

 

“Acquisition Agreement Representations” shall have the meaning assigned to such
term in Section 5.13(a).

 

“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 11.6.

 

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 12.1(c).

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such first Person or any of its Subsidiaries. 
The term “control” means (a) the power to vote ten percent (10%) or more of the
securities or other equity interests of a Person having ordinary voting power,
or (b) the

 

--------------------------------------------------------------------------------


 

possession, directly or indirectly, of any other power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise.  The terms “controlling” and
“controlled” have meanings correlative thereto.

 

“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.

 

“Alternative Currency” means Canadian Dollars, Euros, Sterling, Yen or such
other currency as the Administrative Agent and the Issuing Lenders may from time
to time determine.  For purposes of this definition, “Canadian Dollar” means the
lawful currency of Canada, “Euro” means the single currency of the participating
member states of the European Community and “Sterling” means the lawful currency
of the United Kingdom.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

 

“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Total Leverage Ratio:

 

Pricing
Level

 

Consolidated Total
Leverage Ratio

 

LIBOR Rate
Loans

 

Base Rate Loans

 

Commitment Fee

 

I

 

Less than or equal to 2.50 to 1.00

 

1.25

%

0.25

%

0.20

%

II

 

Greater than 2.50 to 1.00 but less than or equal to 3.25 to 1.00

 

1.50

%

0.50

%

0.25

%

III

 

Greater than 3.25 to 1.00 but less than or equal to 3.75 to 1.00

 

1.75

%

0.75

%

0.30

%

IV

 

Greater than 3.75 to 1.00

 

2.00

%

1.00

%

0.35

%

 

The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) ten (10) Business Days after the day by which the
Borrower is required to provide an Officer’s Compliance Certificate pursuant to
Section 8.2(a) for the most recently ended Fiscal Quarter of the Borrower
(beginning with the Fiscal Quarter ending September 30, 2015); provided that
(a) the Applicable Margin shall be based on Pricing Level II until the first
Calculation Date occurring after the Closing Date, and thereafter the Pricing
Level shall be determined by reference to the Consolidated Total Leverage Ratio
as of the last day of the most recently ended Fiscal Quarter of the Borrower
preceding the applicable Calculation Date, and (b) if the Borrower fails to
provide the Officer’s Compliance Certificate as required by Section 8.2(a) for
the most recently ended Fiscal Quarter of the Borrower preceding the applicable
Calculation Date, the Applicable Margin from such Calculation Date shall be
based on Pricing Level IV until such time as an appropriate Officer’s Compliance
Certificate is provided, at which time the Pricing Level shall be determined by
reference to the Consolidated Total Leverage Ratio as of the last day

 

2

--------------------------------------------------------------------------------


 

of the most recently ended Fiscal Quarter of the Borrower preceding such
Calculation Date.  The Applicable Margin shall be effective from one Calculation
Date until the next Calculation Date.  Any adjustment in the Applicable Margin
shall be applicable to all Extensions of Credit then existing or subsequently
made or issued.

 

Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or 8.2(a) is
shown to be inaccurate, and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then
(A) the Borrower shall immediately deliver to the Administrative Agent a
corrected Officer’s Compliance Certificate for such Applicable Period, (B) the
Applicable Margin for such Applicable Period shall be determined as if the
Consolidated Total Leverage Ratio in the corrected Officer’s Compliance
Certificate were applicable for such Applicable Period, and (C) the Borrower
shall immediately and retroactively be obligated to pay to the Administrative
Agent the accrued additional interest and fees owing as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with Section 5.4. 
Nothing in this paragraph shall limit the rights of the Administrative Agent and
Lenders with respect to Section 10.2 nor any of their other rights under this
Agreement or any other Loan Document.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means Wells Fargo Securities, LLC, Citigroup Global Markets Inc.,
J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
U.S. Bank, National Association, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and
SunTrust Robinson Humphrey, Inc., in their capacity as joint lead arrangers and
joint bookrunners, and their respective successors.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.10), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount of all obligations of
such Person in respect thereof that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP, (b) in respect of any
Synthetic Lease, the capitalized amount of the remaining Synthetic Lease
Obligations in respect of such Synthetic Lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
Synthetic Lease were accounted for as a Capitalized Lease and (c) in respect of
any Securitization Transaction of any Person, the outstanding principal amount
of such financing, after taking into account reserve accounts.

 

“Audited Financial Statements” means the audited consolidated and consolidating
balance sheets of the Borrower and its Subsidiaries for the Fiscal Years ended
March 31, 2013, March 31, 2014 and March 31, 2015, and the related consolidated
and consolidating statements of income or operations, shareholders’ equity and
cash flows for such Fiscal Years of the Borrower and its Subsidiaries, including
the notes thereto.

 

“Availability” means, as of any date of determination, after giving effect to
any borrowing contemplated as of such date, the difference between the Revolving
Commitments as of such date and the Revolving Outstandings as of such date.

 

3

--------------------------------------------------------------------------------


 

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended modified, succeeded or replaced from time to time.

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) LIBOR for an Interest Period of one month
plus 1% and if the Base Rate should be less than zero, such rate shall be deemed
zero for purposes of this Agreement; each change in the Base Rate shall take
effect simultaneously with the corresponding change or changes in the Prime
Rate, the Federal Funds Rate or the applicable LIBOR Rate (but in any event no
more frequently than on a daily basis).

 

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a).

 

“Borrower” has the meaning assigned thereto in the introductory paragraph
hereto.

 

“Borrower Materials” has the meaning assigned thereto in Section 8.2.

 

“Business Day” means (a) for all purposes other than as set forth in
clause (b) below, any day other than a Saturday, Sunday or legal holiday on
which banks in Charlotte, North Carolina and New York, New York, are open for
the conduct of their commercial banking business, and (b) with respect to all
notices and determinations in connection with, and payments of principal and
interest on, any LIBOR Rate Loan, or any Base Rate Loan as to which the interest
rate is determined by reference to LIBOR, any day that is a Business Day
described in clause (a) and that is also a day for trading by and between banks
in Dollar deposits in the London interbank market.

 

“Businesses” means, at any time, a collective reference to the businesses
operated by the Borrower and its Subsidiaries at such time.

 

“Calculation Date” has the meaning assigned thereto in the definition of
“Applicable Margin.”

 

“Capitalized Leases” means, with respect to any Person, all leases that have
been or should be, in accordance with GAAP, recorded as capitalized leases, on
the balance sheet of such Person (excluding any lease that would be required to
be so recorded as a result of a change in GAAP after the Closing Date).

 

“Capital Stock Equivalents” means all securities convertible into or
exchangeable for Equity Interests and all warrants, options or other rights to
purchase or subscribe for any Equity Interests, whether or not presently
convertible, exchangeable or exercisable.

 

“Cash” means any immediately available funds in Dollars.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lenders, the
Swingline Lenders or Revolving Lenders (as applicable), as collateral for L/C
Obligations, Obligations with respect to Swingline Loans or obligations of
Revolving Lenders to fund participations in respect thereof (as the context may
require), cash or deposit account balances or, if the Administrative Agent, each
applicable Issuing Lender or each applicable Swingline Lender benefitting from
such collateral shall agree in its sole discretion, other credit support, in
each case pursuant to documentation in form and substance reasonably
satisfactory to (a) the Administrative Agent and (b) each applicable Issuing
Lender or each applicable Swingline Lender (as applicable). “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.

 

4

--------------------------------------------------------------------------------


 

“Cash Equivalents” means any of the following types of Investments:

 

(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;

 

(b)           readily marketable direct obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof, in each case maturing within one year after the
date of acquisition thereof and having, at the time of the acquisition thereof,
a rating of at least P-1 from Moody’s or at least A-1 from S&P;

 

(c)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank or trust company that (i) (A) is a Lender,
(B) is organized under the laws of the United States of America, any state
thereof or the District of Columbia or is the principal banking subsidiary of a
bank holding company organized under the laws of the United States of America,
any state thereof or the District of Columbia, and is a member of the Federal
Reserve System, or (C) any branch of a commercial bank that is organized in a
jurisdiction outside of the United States so long as such branch is a licensed
“bank” under the laws of the United States, any state thereof or the District of
Columbia and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (d) of
this definition and (iii) has combined capital and surplus of at least
$500,000,000, in each case with maturities of not more than 360 days from the
date of acquisition thereof;

 

(d)           commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 360 days from the
date of acquisition thereof;

 

(e)           Investments, classified in accordance with GAAP as current assets
of the Borrower or any of its Subsidiaries, in money market investment programs
or mutual funds registered under the Investment Company Act of 1940, which are
administered by financial institutions that have the highest rating obtainable
from either Moody’s or S&P, and substantially all the assets of which are
Investments of the character, quality and maturity described in clauses (a),
(b), (c) and (d) of this definition;

 

(f)            repurchase obligations entered into with any commercial bank or
trust company meeting the criteria specified in clause (c) above, covering the
securities of the type described in clauses (a) and (b) above;

 

(g)           tax-exempted instruments including municipal bonds, auction rate
preferred stock and variable rate demand obligations with the highest short-term
ratings by either Moody’s or S&P or a long-term rating of Aaa by Moody’s or AAA
by S&P maturing within 360 days after the acquisition thereof; and

 

(h)           foreign investments substantially comparable to any of the
foregoing in connection with managing the cash of any Foreign Subsidiary.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

5

--------------------------------------------------------------------------------


 

“Cash Management Bank” means any Person (a) that is a Lender or an Affiliate of
a Lender, (b) the Administrative Agent or an Affiliate of the Administrative
Agent or (c) was a Lender or an Affiliate of a Lender at the time the applicable
Cash Management Agreement was entered into, in each case, in its capacity as a
party to a Cash Management Agreement.

 

“Change of Control” means, an event or series of events by which:

 

(a)           any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of 35% or more of the
equity securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right); or

 

(b)           during any period of 12 consecutive calendar months, a majority of
the members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

 

(c)           a “change of control” in the Existing Senior Notes Indenture or in
the New Senior Notes Indenture and any such term or any comparable term defined
or used in, or comparable event described under, any Material Debt Documents
shall have occurred in respect of the Borrower.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, issued or implemented.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

6

--------------------------------------------------------------------------------


 

“Collateral” means the assets pledged pursuant to the Security Documents as
collateral security for the Secured Obligations.

 

“Commitment Fee” has the meaning assigned thereto in Section 5.3(a).

 

“Commitment Percentage” means, as to any Lender, such Lender’s Revolving
Commitment Percentage or Term Loan Percentage, as applicable.

 

“Commitments” means, collectively, as to all Lenders, the Revolving Commitments
and the Term Loan Commitments of such Lenders.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income:

 

(i) Consolidated Interest Charges for such period,

 

(ii) income tax expense for such period,

 

(iii) depreciation and amortization expense for such period,

 

(iv) non-recurring, unusual or extraordinary expenses or charges which do not
represent a cash item in such period (provided that any cash payments made in
any subsequent period in respect of such non-cash expenses shall be treated as
cash charges in such subsequent period),

 

(v)         amortization or write off of deferred financing costs,

 

(vi)          non-cash charges related to stock-based employee compensation,

 

(vii)         charges associated with the mark-to-market of Hedge Agreements,

 

(viii)        impairment charges or write-offs with respect to goodwill and
other intangible assets,

 

(ix)          losses due solely to fluctuations in currency values and the
related tax effects,

 

(x)           losses from Dispositions of property outside of the ordinary
course of business,

 

(xi)          losses attributable to disposed, discontinued or abandoned
operations,

 

(xii)         losses attributable to early extinguishment of Indebtedness or
obligations under any swap agreement or other derivative instrument, including
any penalties or premiums arising out of early extinguishment or prepayment of
Indebtedness,

 

(xiii) non-recurring transaction fees, costs and expenses incurred, or
amortization thereof, in connection with, to the extent permitted hereunder, any
acquisition or other Investment, any Disposition, any casualty or condemnation
event, any incurrence of Indebtedness, any issuance of Equity Interests,
recapitalization or any amendments or waivers of the Loan Documents or any

 

7

--------------------------------------------------------------------------------


 

agreements or instruments relating to any other Indebtedness permitted
hereunder, in each case, whether or not consummated, including non-recurring
non-capitalized cash expenses incurred in connection with the consummation of
any Acquisition or any proposed Acquisition that ultimately fails to close or is
abandoned; provided that the aggregate amount of all addbacks pursuant to this
clause (xiii) shall not exceed 5% of Consolidated EBITDA in any four Fiscal
Quarter period before giving effect to such addbacks,

 

(xiv) the cost savings and synergies projected by the Borrower in good faith to
be realized (calculated on a pro forma basis as if realized commencing at the
beginning of the four Fiscal Quarter period for which Consolidated EBITDA is
being calculated); provided that such cost savings and synergies shall be
certified by the chief financial officer of the Borrower and shall (I) be
directly attributable to a specific transaction, initiative or event, be
factually supportable and be expected to have a continuing impact, in each case
determined on a basis consistent with Article 11 of Regulation S-X, and shall
include cost savings from head count reduction closure of facilities and similar
restructuring charges and (II) relate to specific transactions, initiatives or
events and be reflective of actual or reasonably anticipated for cost savings
and synergies expected to be realized or achieved in the twelve months following
such transaction or event; provided further that the aggregate amount of all
addbacks pursuant to this clause (xiv) shall not exceed 5% of Consolidated
EBITDA in any four Fiscal Quarter period before giving effect to such addbacks,
and

 

(xv) charges, expenses, losses and lost profits for such period to the extent
indemnified or insured by a third party, including expenses covered by
indemnification provisions in connection with any acquisition or Disposition
permitted by this Agreement and lost profits covered by business interruption
insurance, in each case, to extent that coverage has not been denied and in an
amount not to exceed the lesser of (x) such amount actually reimbursed to the
Borrower or any Subsidiary and (y) the amount reasonably expected by the
Borrower to be reimbursed by the applicable insurance provider or indemnitor
(provided that, if such charge, expense, loss or lost profit has not been
reimbursed, in whole or in part, on or prior to 180 days after the last day of
the Fiscal Quarter for which an addback is first taken under this clause
(xv) for such charge, expense, loss or lost profit, then Consolidated EBITDA for
the period next ending after such 180th day shall, to the extent such
reimbursement has not been received by the end of such period, be reduced by an
amount equal to the excess of the addback taken for such item or expense
pursuant to this clause (xv) over the amount, if any, that has been reimbursed
with respect to such item or expense on or prior to the end of such period),

 

minus the following to the extent included in calculating such Consolidated Net
Income:  (i) gains from Dispositions of property outside of the ordinary course
of business, (ii) net income of all SPV Subsidiaries and Securitization
Subsidiaries that has not been distributed to the Borrower or any of its other
Subsidiaries and the Indebtedness of which has been excluded from Consolidated
Funded Indebtedness pursuant to clause (h) of the definition of “Consolidated
Funded Indebtedness,” (iii) gains due solely to fluctuations in currency values
and the related tax effects, (iv) non-recurring, unusual or extraordinary gains
which do not represent a cash item in such period, (v) gains or income
attributable to discontinued operations, and (vi) gains attributable to early
extinguishment of Indebtedness or obligations under any swap agreement or other
derivative instrument.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, without duplication,
the sum of (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar

 

8

--------------------------------------------------------------------------------


 

instruments, (b) the outstanding principal amount of all purchase money
Indebtedness, (c) all direct or contingent obligations arising under Financial
Letters of Credit (other than Financial Letters of Credit that are fully cash
collateralized) and bank guaranties and similar instruments (but in any event
excluding surety bonds, performance bonds and banker’s acceptances) at such
time, (d) all obligations in respect of the deferred purchase price of property
or services (other than trade accounts payable in the ordinary course of
business), (e) Attributable Indebtedness, (f) all obligations in respect of
Disqualified Equity Interests, (g) without duplication, all Guarantees (other
than Performance Guarantees) with respect to outstanding Indebtedness of the
types specified in clauses (a) through (f) above of Persons other than the
Borrower or any Subsidiary, and (h) all Indebtedness of the types referred to in
clauses (a) through (g) above of any Securitization Subsidiary or any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company or other legal entity in respect of
which the equity holders are not liable for the obligations of such entity as a
matter of law) in which the Borrower or a Subsidiary (other than a SPV
Subsidiary or a Securitization Subsidiary), is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to the
Borrower or such Subsidiary (subject to customary exceptions); provided that
Indebtedness under this clause (h) of SPV Subsidiaries and Securitization
Subsidiaries shall be excluded from the calculation in this clause (h) only to
the extent that the aggregate principal amount of such Indebtedness does not
exceed $200,000,000.

 

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses (but not
amortization or write-off of the costs of issuance) of the Borrower and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP and (b) the portion of rent
expense of the Borrower and its Subsidiaries on a consolidated basis with
respect to such period under Capitalized Leases that is treated as interest in
accordance with GAAP.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the most recent four Fiscal Quarter
period ended as of the last fiscal period for which financial statements were
required to have been delivered pursuant to Section 8.1 to (b) Consolidated
Interest Charges to the extent paid in cash during such period; provided that
Consolidated EBITDA and Consolidated Interest Charges for such four Fiscal
Quarter period or other applicable period shall be determined on a Pro Forma
Basis with respect to any Subject Disposition or any Acquisition (together with
any related transactions, including the incurrence, assumption, refinancing or
repayment of any Indebtedness) as if such Disposition or Acquisition had
occurred in the first day of such period.

 

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding (i) all extraordinary non-cash gains and
(ii) extraordinary non-cash losses).

 

“Consolidated Net Loss” means, for any period for the Borrower and its
Subsidiaries on a consolidated basis, the net loss of the Borrower and its
Subsidiaries (excluding (i) all extraordinary non-cash gains and
(ii) extraordinary non-cash losses).

 

“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Funded Indebtedness that
constitutes Senior Secured Debt, as of such date less Netting Cash Equivalents
of the Borrower and its Subsidiaries as of such date in an amount not to exceed
$100,000,000 to (b) Consolidated EBITDA for the four Fiscal Quarter period ended
as of the last fiscal period for which financial statements were required to
have been delivered pursuant to Section 8.1; provided that Consolidated EBITDA
and Consolidated Funded Indebtedness, which constitutes Senior

 

9

--------------------------------------------------------------------------------


 

Secured Debt, for such four Fiscal Quarter period or other applicable period
shall be determined on a Pro Forma Basis with respect to any Subject Disposition
or any Acquisition (together with any related transactions, including the
incurrence, assumption, refinancing or repayment of any Indebtedness) as if such
Disposition or Acquisition had occurred in the first day of such period.

 

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date less Netting Cash
Equivalents of the Borrower and its Subsidiaries as of such date in an amount
not to exceed $100,000,000 to (b) Consolidated EBITDA for the most recent four
Fiscal Quarter period ended as of the last fiscal period for which financial
statements were required to have been delivered pursuant to Section 8.1;
provided that Consolidated EBITDA and Consolidated Funded Indebtedness for such
four Fiscal Quarter period shall be determined on a Pro Forma Basis with respect
to any Subject Disposition or any Acquisition (together with any related
transactions, including the incurrence, assumption, refinancing or repayment of
any Indebtedness) as if such Disposition or Acquisition had occurred in the
first day of such period.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Credit Agreement Refinancing Indebtedness” means Indebtedness issued, incurred
or otherwise obtained (including by means of the extension or renewal of
existing Indebtedness) in exchange for, or to extend, renew, replace or
refinance, in whole or part, existing Term Loans (“Refinanced Debt”); provided
that such exchanging, extending, renewing, replacing or refinancing Indebtedness
(a) is in an original aggregate principal amount not greater than the aggregate
principal amount of the Refinanced Debt (including any premium, accrued interest
and fees and expenses incurred in connection with such exchange, extension,
renewal, replacement or refinancing ), (b) does not mature earlier than or have
a weighted average life to maturity shorter than the Refinanced Debt, (c) is not
guaranteed by any Person that is not a Credit Party, (d) in the case of any
secured Indebtedness, is not secured by any assets not securing the Secured
Obligations and, is secured on a pari passu (or junior) priority basis and
(e) has terms and conditions (excluding pricing, interest rate margins, rate
floors, discounts, fees, premiums and prepayment or redemption provisions) that
are not materially more favorable (when taken as a whole) to the lenders or
investors providing such Indebtedness (as reasonably determined by the Borrower)
than the terms and conditions of this Agreement (when taken as a whole) are to
the Term Loan Lenders (except for covenants or other provisions applicable only
to periods after the Maturity Date at the time of such exchange, extension,
renewal, replacement or refinancing) (it being understood and agreed that, to
the extent that any financial maintenance covenant or other term or condition is
added for the benefit of the lenders or investors providing any such
Indebtedness, no consent shall be required by the Administrative Agent or any of
the Term Loan Lenders if such financial maintenance covenant or other term or
condition is either (i) also added for the benefit of any corresponding Term
Loans remaining outstanding after the issuance or incurrence of such
Indebtedness or (ii) only applicable after the Maturity Date at the time of such
exchange, extension, renewal, replacement or refinancing).

 

“Credit Facilities” means, collectively, the Revolving Facility, the Term Loan
Facility, the Swingline Facility and the L/C Facility.

 

“Credit Parties” means, collectively, the Borrower and the Guarantors.

 

“Debtor Relief Law” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency,

 

10

--------------------------------------------------------------------------------


 

reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

 

“Default” means any of the events specified in Section 10.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

 

“Defaulting Lender” means, subject to Section 5.15(g), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent or any Issuing Lender or Swingline Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 5.15(g)) upon delivery of
written notice of such determination to the Borrower, each Issuing Lender, each
Swingline Lender and each Lender.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but in any event excluding (i) any casualty or
condemnation events associated with any assets, or (ii) the surrender or waiver
of contract rights in the ordinary course of business, and (iii) the settlement,
release or surrender of tort or other litigation (or potential litigation)
claims in the ordinary course of business.

 

“Disqualified Equity Interests” means, as to any Person, any Equity Interests of
such Person or any other Person which, pursuant to the certificate of
designation, or other corporate document or other agreement governing the terms
thereof, such Person is obligated to purchase, redeem, retire, defease or

 

11

--------------------------------------------------------------------------------


 

otherwise acquire for value such Equity Interests or any warrants, rights or
options to acquire such Equity Interests, except, in each case, where the
consideration therefor is solely Equity Interests not constituting Disqualified
Equity Interests, on or prior to the date that is 91 days after (x) the latest
scheduled Maturity Date of the Term Loan Facility or (y) if later, or if the
Term Loan Facility is not in effect, the scheduled Maturity Date of the
Revolving Facility; the amount of the obligation to purchase, redeem, retire,
defease or acquire any of the foregoing shall be with respect to (a) preferred
Equity Interests, the liquidation preference or value of all shares, units or
interests (including all accrued, accreted and paid in kind amounts as of any
date of determination) in respect of such Disqualified Equity Interests and
(b) all other Equity Interests, the aggregate amount of all such obligations in
respect of such Disqualified Equity Interests as of any date of determination.

 

“Documentary Letter of Credit” means any Letter of Credit that is a documentary
letter of credit.

 

“Dollar Equivalent” shall mean, at any time, (a) with respect to Dollars or an
amount denominated in Dollars, such amount and (b) with respect to an amount in
any Alternative Currency or an amount denominated in any Alternative Currency,
the equivalent amount thereof in Dollars as determined by the Administrative
Agent or the applicable Issuing Lender, as the case may be, at such time on the
basis of the Spot Rate (determined by the Administrative Agent or such Issuing
Lender as of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

 

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States, any state thereof or the District of Columbia.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.10(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 12.10(b)(iii)).

 

“Environmental Action” means any claim, order, notice of violation or notice of
potential liability, issued against the Borrower or any of its Subsidiaries, or
any proceeding or governmental investigation, instituted with respect to
Borrower or any of its Subsidiaries, under or pursuant to any Environmental Law.

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of non-compliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

 

“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

12

--------------------------------------------------------------------------------


 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or non-voting, and whether or not such shares,
warrants, options, rights or other interests are outstanding on any date of
determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and the
rules and regulations thereunder, each as amended or modified from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; (f) a determination that any Pension Plan or
Multiemployer Plan is considered an at risk plan within the meaning of
Section 430 of the Code or Section 303 of ERISA or a plan in endangered or
critical status within the meaning of Section 432 of the Code or Section 305 of
ERISA; (g) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate; or (h) the conditions for imposition of a lien
(within the meaning of Section 430(k) of the Code or Section 303(k) of ERISA)
are satisfied with respect to any Pension Plan.

 

“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

 

13

--------------------------------------------------------------------------------


 

“Event of Default” means any of the events specified in Section 10.1; provided
that any requirement for passage of time, giving of notice or any other
condition has been satisfied.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guaranty thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to Section 13.10 and any other “keepwell, support or other
agreement” for the benefit of such Guarantor and any and all guarantees of such
Guarantor’s Swap Obligations by other Credit Parties) at the time the Guaranty
of such Guarantor, or a grant by such Guarantor of a Lien, becomes effective
with respect to such Swap Obligation.  If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guaranty or Lien is or becomes excluded in accordance with the first
sentence of this definition.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Credit Party hereunder or under any other Loan Document, (a) any Taxes
imposed on or measured by such recipient’s net income (however denominated), and
franchise Taxes imposed on it (in lieu of net income Taxes), by a jurisdiction
as a result of such recipient being organized or having principal office or, in
the case of any Lender, its applicable Lending Office in such jurisdiction (or
any political subdivision thereof) or as a result of any other present or former
connection between such recipient and such jurisdiction, other than any
connection arising from such recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to, and/or enforced, any Loan Documents, (b) any branch profits Taxes under
Section 884(a) of the Code, or any similar Tax, imposed by any jurisdiction
described in (a), (c) in the case of a Lender (other than an assignee pursuant
to a request by the Borrower under Section 5.12(b)), any U.S. federal
withholding Tax that is imposed on amounts payable to such Lender pursuant to a
Law in effect at the time such Lender becomes a party hereto (or designates a
new Lending Office), except to the extent that such Lender (or its assignor, if
any) was entitled, immediately prior to the time of designation of a new Lending
Office (or assignment), to receive additional amounts from a Credit Party with
respect to such U.S. federal withholding Tax pursuant to Section 5.11, (d) any
withholding Tax attributable to a Lender’s failure to comply with
Section 5.11(e), and (e) any Taxes imposed under FATCA.

 

“Existing Credit Agreement” means the Third Amended and Restated Credit
Agreement, dated as of November 1, 2013, among the Borrower, Bank of America,
N.A., as administrative agent, the lenders named therein and the other parties
thereto, as amended.

 

“Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 1.2.

 

“Existing Senior Notes” means the 5.25% senior notes of the Borrower due 2021 in
an aggregate original principal amount of $300,000,000.

 

“Existing Senior Notes Documents” means the Existing Senior Notes Indenture, the
Existing Senior Notes and all other agreements, instruments and other documents
pursuant to which the Existing Senior

 

14

--------------------------------------------------------------------------------


 

Notes have been issued, in each case as such agreement, instrument or other
document may be amended, supplemented or otherwise modified from time to time in
accordance with the terms thereof, but to the extent permitted under the terms
of the Loan Documents.

 

“Existing Senior Notes Indenture” means the indenture dated as of November 1,
2013, among the Borrower, certain Subsidiaries of the Borrower party thereto, as
guarantors, and The Bank of New York Mellon Trust Company, N.A., as trustee, as
such Indenture may be amended, supplemented or otherwise modified from time to
time in accordance with the terms thereof, but to the extent permitted under the
terms of the Loan Documents.

 

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Loans made by
such Lender then outstanding, (ii) such Lender’s Revolving Commitment Percentage
of the L/C Obligations then outstanding, (iii) such Lender’s Revolving
Commitment Percentage of the Swingline Loans then outstanding and (iv) the
aggregate principal amount of the Term Loans made by such Lender then
outstanding, or (b) the making of any Loan or participation in any Letter of
Credit by such Lender, as the context requires.

 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person from proceeds of casualty insurance and condemnation awards (and
payments in lieu thereof); provided that the proceeds of any (i) business
interruption insurance, (ii) any mission success insurance policy or
(iii) insurance that is for the benefit of any customer of the Borrower and its
Subsidiaries shall not constitute an Extraordinary Receipt.

 

“Facilities” means the facilities owned, leased or operated by the Borrower or
its Subsidiaries.

 

“FATCA” means Sections 1471 through 1474 of the Code as of the date hereof (and
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future Treasury
regulations or other official administrative interpretations thereof and any
intergovernmental agreements implementing the foregoing and any agreement
entered into pursuant to current Section 1471(b)(1) of the Code (or any amended
or successor version described above).

 

“Federal Acquisition Regulation” means the Federal Acquisition Regulation, Title
48 of the Code of Federal Regulations, as amended, modified and supplemented
from time to time.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day; provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by the Administrative
Agent.

 

“Fee Letters” means the Wells Fargo Fee Letter and the Other Fee Letters.

 

“Financial Letter of Credit” means any Letter of Credit that is not a
Performance Letter of Credit or Documentary Letter of Credit.

 

“Fiscal Quarter” means each of the three month periods ending on March 31,
June 30, September 30 and December 31.

 

15

--------------------------------------------------------------------------------


 

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31 (or, in the event the Borrower does not change its fiscal year
end, March 31).

 

“Foreign Holdco” means any Domestic Subsidiary with no material assets other
than equity interests in one or more Foreign Subsidiaries that are “controlled
foreign corporations” as defined in Section 957 of the Code.

 

“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.

 

“Foreign Plan” means any pension plan, benefit plan, fund (including any
superannuation fund) or other similar program established, maintained or
contributed to by the Borrower or any Subsidiary for the benefit of employees of
the Borrower or any Subsidiary employed and residing outside the United States
(other than any plans, funds or other similar programs that are maintained
exclusively by a Governmental Authority), which plan, fund or other similar
program provides, or results in, retirement income or a deferral of income in
contemplation of retirement, and which plan is not subject to ERISA.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding L/C Obligations with respect to Letters of Credit
issued by such Issuing Lender other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to any Swingline Lender, such Defaulting Lender’s Revolving Commitment
Percentage of outstanding Swingline Loans made by such Swingline Lender other
than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, local, county,
provincial or other, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supranational bodies such as the
European Union or the European Central Bank).

 

“Government Contract” means any contract (as that term is defined in 48 C.F.R. §
2.101) between any Person and any Governmental Party; provided, that unless
otherwise specified, all references to “Government Contract” or to “Government
Contracts” shall refer to such contracts between any Credit Party and any
Governmental Party.

 

16

--------------------------------------------------------------------------------


 

“Governmental Party” means the United States Government (as used in 31 U.S.C. §
3727), the Government (as used in 48 C.F.R. subpart 32.8), the United States of
America, the executive branch of the United States of America or any department
or agency of any of the foregoing.

 

“Governmental Requirement” means all Laws, judgments, orders, writs,
injunctions, opinions, decrees, awards, tariff requirements, franchises,
permits, certificates, licenses, authorizations, interpretations and the like
and any other requirements of any Governmental Authority.

 

“Guarantors” means, collectively, all direct and indirect wholly-owned Domestic
Subsidiaries of the Borrower in existence on the Closing Date (other than
(i) Orbital International LLC and (ii) any Foreign Holdco) or which becomes a
party to this Agreement pursuant to Section 8.12; provided, further,
notwithstanding the foregoing, that any Foreign Subsidiary of the Borrower (a
“Specified Foreign Subsidiary”) shall be required to be a Guarantor hereunder to
the extent such Subsidiary has entered into a Guarantee in respect of, such
Subsidiary has granted a security interest in any of its property to secure, or
more than 66% of the Voting Stock of such Subsidiary has been pledged to secure,
directly or indirectly, any obligations under any Indebtedness (other than the
Obligations) of any Credit Party.

 

“Guaranty” means, the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article XIII.

 

“Guarantee” means, as applied to any Person, any direct or indirect liability,
contingent or otherwise, of such Person with respect to any Indebtedness of
another Person, if the purpose or intent of such Person in incurring the
Guarantee is to provide assurance to the obligee of such Indebtedness that such
Indebtedness will be paid or discharged, that any agreement relating thereto
will be complied with, or that any holder of such Indebtedness will be protected
(in whole or in part) against loss in respect thereof, including (a) the direct
or indirect guaranty, endorsement (other than for collection or deposit in the
ordinary course of business), co-making, discounting with recourse or sale with
recourse by such Person of Indebtedness of another Person and (b) any liability
of such Person for Indebtedness of another Person through any agreement
(contingent or otherwise) (i) to purchase, repurchase or otherwise acquire such
Indebtedness or any security therefor or to provide funds for the payment or
discharge of such Indebtedness (whether in the form of a loan, advance, stock
purchase, capital contribution or otherwise), (ii) to maintain the solvency or
any balance sheet item, level of income or financial condition of another
Person, (iii) to make take-or-pay or similar payments, if required, regardless
of non-performance by any other party or parties to an agreement, (iv) to
purchase, sell or lease (as lessor or lessee) property, or to purchase or sell
services, primarily for the purpose of enabling the debtor to make payment of
such Indebtedness or to assure the holder of such Indebtedness against loss or
(v) to supply funds to, or in any other manner invest in, such other Person
(including to pay for property or services irrespective of whether such property
is received or such services are rendered), if in the case of any agreement
described under clause (b)(i), (ii), (iii), (iv) or (v) above the primary
purpose or intent thereof is to provide assurance that Indebtedness of another
Person will be paid or discharged, that any agreement relating thereto will be
complied with or that any holder of such Indebtedness will be protected (in
whole or in part) against loss in respect thereof.  The amount of any Guarantee
shall be equal to the lesser of (i) the amount of the Indebtedness so guaranteed
or otherwise supported and (ii) the amount so guaranteed or otherwise supported
as set forth in any Contractual Obligation evidencing such Guarantee.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

17

--------------------------------------------------------------------------------


 

“Hedge Agreements” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Hedge Bank” means any Person (a) that is a Lender or an Affiliate of a Lender,
(b) the Administrative Agent or an Affiliate of the Administrative Agent or
(c) was a Lender, the Administrative Agent, or an Affiliate of a Lender or the
Administrative Agent at the time the applicable Secured Hedge Agreement was
entered into, in each case in its capacity as a party to a Secured Hedge
Agreement.

 

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark to market value(s) for such Hedge Agreements,
as determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedge Agreements (which may
include a Lender or any Affiliate of a Lender).

 

“Increased Amount Date” has the meaning assigned thereto in Section 5.13(a).

 

“Incremental Lender” has the meaning assigned thereto in Section 5.13(a).

 

“Incremental Loan Commitments” has the meaning assigned thereto in
Section 5.13(a)(ii).

 

“Incremental Loans” has the meaning assigned thereto in Section 5.13(a)(ii).

 

“Incremental Revolving Credit Commitment” has the meaning assigned thereto in
Section 5.13(a)(ii).

 

“Incremental Revolving Credit Increase” has the meaning assigned thereto in
Section 5.13(a)(ii).

 

“Incremental Term Loan” has the meaning assigned thereto in Section 5.13(a)(i).

 

“Incremental Term Loan Commitment” has the meaning assigned thereto in
Section 5.13(a)(i).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

18

--------------------------------------------------------------------------------


 

(b)           the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)           solely for purposes of any determination under Section 10.1, the
Hedge Termination Value of any Hedge Agreement of such Person;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business);

 

(e)           Indebtedness of the type described in clauses (a) through
(d) above and clauses (f) through (h) below (excluding prepaid interest thereon)
of others secured by a Lien on property owned by such Person (including
obligations arising under conditional sales or other title retention
agreements), whether or not such Indebtedness shall have been assumed by such
Person or is limited in recourse (the amount of such Indebtedness being the
lesser of (i) the principal amount of such Indebtedness and (ii) the book value
of any assets subject to such Lien);

 

(f)            all Attributable Indebtedness of such Person;

 

(g)           all obligations of such Person in respect of Disqualified Equity
Interests; and

 

(h)           all Guarantees (other than Performance Guarantees) of such Person
in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company or other legal entity
in respect of which the equity holders are not liable for the obligations of
such entity as a matter of law) in which such Person is a general partner or a
joint venturer, unless such Indebtedness is expressly made non-recourse to such
Person.

 

“Indemnified Taxes” means all Taxes other than Excluded Taxes.

 

“Individual L/C Sub-Commitment” means, as of any date of determination, as to
any Issuing Lender, such Issuing Lender’s committed portion of the L/C
Commitment as may be agreed upon by the applicable Issuing Lender as set forth
below, the Administrative Agent and the Borrower from time to time, including in
connection with any reallocation of such Issuing Lender’s committed portion of
the L/C Commitment as a result of the addition of a new Issuing Lender or
otherwise.  The Individual L/C Sub-Commitments of the Issuing Lenders as of the
Closing Date are as follows: (i) as to U.S. Bank, National Association,
$200,000,000, (ii) as to Citibank, N.A, $50,000,000, (iii) as to Bank of
America, N.A., $50,000,000, (iv) as to JPMorgan Chase Bank, N.A., $50,000,000,
(v) as to Wells Fargo, $25,000,000, and (vi) as to The Bank of Tokyo-Mitsubishi
UFJ, Ltd., $25,000,000; provided that an Issuing Lender may, in its sole
discretion, issue Letters of Credit in an amount in excess of its Individual L/C
Sub-Commitment as requested by the Borrower.  In the event the L/C Commitment is
reduced in accordance with the terms of this Agreement the Individual L/C
Sub-Commitments of the Issuing Lenders in effect at such time shall be reduced
on a pro rata basis.

 

“Interest Period” has the meaning assigned thereto in Section 5.1(b).

 

“Investment” means, as to any Person, any direct or indirect investment by such
Person, including (a) the purchase or other acquisition of Equity Interests or
debt of another Person, (b) a loan, advance or capital contribution to,
Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture

 

19

--------------------------------------------------------------------------------


 

interest in such other Person and any arrangement pursuant to which the investor
incurs debt of the type referred to in clause (h) of the definition of
“Indebtedness” set forth in this Section 1.1 in respect of such Person, or
(c) the purchase or other acquisition, in one transaction or a series of
transactions, of assets of another Person that constitute a business unit or all
or a substantial part of the business of such Person or any other Acquisition. 
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment but net of proceeds, payments and
other returns thereon.

 

“Involuntary Disposition” means any material loss of, damage to or destruction
of, or any condemnation or other taking for public use of, any material Property
of the Borrower or any Subsidiary.

 

“IP Rights” has the meaning set forth in Section 7.17.

 

“IRS” means the United States Internal Revenue Service, or any successor
thereto.

 

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

 

“Issuing Lender” means (a) with respect to Letters of Credit issued hereunder on
or after the Closing Date, (i) each of Wells Fargo, Citibank, N.A., JPMorgan
Chase Bank, N.A., Bank of America, N.A., U.S. Bank, National Association and The
Bank of Tokyo-Mitsubishi UFJ, Ltd., in its capacity as issuer thereof, or any
successor thereto and (ii) each other Revolving Lender or Affiliate of a
Revolving Lender, or hereafter becomes an Issuing Lender with the approval of
the Administrative Agent and the Borrower by such Issuing Lender agreeing to be
bound by the terms hereof applicable to Issuing Lender pursuant to an agreement
with and in form and substance reasonably satisfactory to the Administrative
Agent and the Borrower and (b) with respect to the Existing Letters of Credit,
each of U.S. Bank, National Association and Citibank, N.A., in its capacity as
issuer thereof.

 

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit H, executed and delivered by a newly acquired or formed wholly-owned
Domestic Subsidiary in accordance with the provisions of Section 8.12.

 

“Joint Venture” means (a) (i) any corporation, partnership, limited liability
company or other business entity (any such Person, a “Business Entity”) in which
the Borrower beneficially owns at least 20% but less than a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body of such Business Entity or
(ii) any Business Entity in which the Borrower beneficially owns at least 20% of
the economic Equity Interests and directly or indirectly controls through one or
more intermediaries at least 20% but less than a majority of the management of
such Business Entity, or (b) any Subsidiary of the Borrower at least 40% of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body is beneficially owned by, or the
management of which is at least 40% is controlled, directly or indirectly,
through one or more intermediaries, by one or more Business Entities other than
the Borrower or any of its Subsidiaries engaged in substantially one or more of
the businesses in which the Borrower and its Subsidiaries are engaged.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has neither been reimbursed on the date when made nor
refinanced as a borrowing under the Revolving Facility.

 

“L/C Cash Collateral Account” means an account established pursuant to
Section 3.1(c).

 

20

--------------------------------------------------------------------------------


 

“L/C Commitment” means, at any time, the lesser of (a) $400,000,000 and (b) the
Revolving Commitment then in effect.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

 

“L/C Obligations” means at any time, an amount equal to the Dollar Equivalent of
the sum of (a) the aggregate undrawn and unexpired amount of the then
outstanding Letters of Credit and (b) the aggregate amount of drawings under
Letters of Credit which have not then been reimbursed pursuant to Section 3.5.

 

“L/C Participants” means a collective reference to all the Revolving Lenders
other than the Issuing Lender for such Letter of Credit.

 

“Land” of any Person means all of those plots, pieces or parcels of land now
owned, leased or hereafter acquired or leased or purported to be owned, leased
or hereafter acquired or leased (including, in respect of the Credit Parties, as
reflected in the most recent financial statements delivered pursuant to
Section 8.1) by such Person.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Leases” means, with respect to any Person, all of those leasehold estates in
real property of such Person, as lessee, as such may be amended, supplemented or
otherwise modified from time to time.

 

“Lender” has the meaning assigned thereto in the introductory paragraph hereto.

 

“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 5.13.

 

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

 

“Letter of Credit Application” means an application, in the form specified by an
Issuing Lender from time to time, requesting such Issuing Lender to issue a
Letter of Credit.

 

“Letter of Credit Fee” has the meaning set forth in Section 3.3(a).

 

“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1 and the Existing Letters of Credit.  Letters of Credit
may be issued in Dollars or in Alternative Currencies in accordance with
Section 3.1(a).

 

“LIBOR” means:

 

21

--------------------------------------------------------------------------------


 

(a)           for any interest rate calculation with respect to a LIBOR Rate
Loan, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars for a period equal to the applicable Interest Period which
appears on Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period (rounded upward, if necessary, to the
nearest 1/100th of 1%).  If, for any reason, such rate does not appear on
Reuters Screen LIBOR01 Page (or any applicable successor page), then “LIBOR”
shall be determined by the Administrative Agent to be the arithmetic average of
the rate per annum at which deposits in Dollars in minimum amounts of at least
$5,000,000 would be offered by first class banks in the London interbank market
to the Administrative Agent at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period.

 

(b)           for any interest rate calculation with respect to a Base Rate
Loan, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars in minimum amounts of at least $5,000,000 for a period equal
to one month (commencing on the date of determination of such interest rate)
which appears on the Reuters Screen LIBOR01 Page (or any applicable successor
page) at approximately 11:00 a.m. (London time) on such date of determination,
or, if such date is not a Business Day, then the immediately preceding Business
Day (rounded upward, if necessary, to the nearest 1/100th of 1%).  If, for any
reason, such rate does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page) then “LIBOR” for such Base Rate Loan shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars in minimum amounts of at least $5,000,000
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) on such date of
determination for a period equal to one month commencing on such date of
determination.

 

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

 

“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:

 

LIBOR Rate =

                LIBOR

 

 

 

                1.00-Eurodollar Reserve Percentage

 

 

; provided that if the LIBOR Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

 

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 5.1(a).

 

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset.  For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capitalized Lease or other title retention agreement relating to such asset.

 

“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Security Documents, the Fee Letters, any Loan
Modification Agreement and each other document, instrument, certificate and
agreement executed and delivered by the Credit Parties or any of their

 

22

--------------------------------------------------------------------------------


 

respective Subsidiaries in favor of or provided to the Administrative Agent or
any Secured Party in connection with this Agreement or otherwise referred to
herein or contemplated hereby (excluding any Secured Hedge Agreement and any
Secured Cash Management Agreement), all as may be amended, restated,
supplemented or otherwise modified from time to time; provided, however, that
for purposes of Article X hereof, no Letter of Credit Application shall be
constitute a Loan Document.

 

“Loan Modification Agreement” means a Loan Modification Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower,
among the Borrower, the other Credit Parties, one or more Accepting Lenders and
the Administrative Agent.

 

“Loan Modification Offer” shall have the meaning assigned to such term in
Section 5.16(a).

 

“Loans” means the collective reference to the Revolving Loans, the Term Loan and
the Swingline Loans, and “Loan” means any of such Loans.

 

“Master Agreement” has the meaning specified in the definition of “Hedge
Agreement.”

 

“Material Adverse Change” means a material adverse change in any of (a) the
financial condition, business, performance, operations or properties of the
Borrower and its Subsidiaries taken as a whole, (b) the legality, validity or
enforceability of any Loan Document, (c) the perfection or priority of the Liens
granted pursuant to the Security Documents, (d) the ability of the Borrower and
the other Credit Parties, taken as a whole, to perform their payment obligations
under the Loan Documents or (e) the rights and remedies of the Administrative
Agent, the Lenders or the Issuing Lenders under the Loan Documents.

 

“Material Adverse Effect” means an effect that results in or causes a Material
Adverse Change.

 

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person in an amount at least equal to 10% of the consolidated revenues of the
Borrower in any Fiscal Year.

 

“Material Debt” means any Indebtedness (other than under the Loan Documents)
having an aggregate principal amount equal to or greater than $50,000,000,
including the Existing Senior Notes and the New Senior Notes; provided that,
except for purposes of determining the Threshold Amount (which shall include all
Material Debt), Material Debt shall not include Indebtedness of the type
described under Section 9.3(g) or Guarantees in respect of the foregoing.

 

“Material Debt Documents” means, collectively, (a) the Existing Senior Notes
Documents, (b) the New Senior Notes Documents and (c) any agreements,
instruments and other documents in respect of any Material Debt, as such
agreement, instrument or other document may be amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof, but
to the extent permitted under the terms of the Loan Documents.

 

“Maturity Date” means the earliest to occur of (a) the Scheduled Maturity Date,
(b) the date of termination of the entire Revolving Commitment by the Borrower
pursuant to Section 2.5 or (c) the date of termination of the Revolving
Commitment pursuant to Section 10.2(a).

 

“Minimum Collateral Amount” means, at any time, an amount at least equal to the
Fronting Exposure of all Issuing Lenders with respect to Letters of Credit
issued and outstanding at such time and the Swingline Lenders with respect to
Swingline Loans outstanding at such time as determined by the Administrative
Agent, the Issuing Lenders and the Swingline Lenders, as applicable, in their
reasonable discretion.

 

23

--------------------------------------------------------------------------------


 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Net Cash Proceeds” means, with respect to any Extraordinary Receipt received by
or paid to the account of the Borrower or any of its Subsidiaries, the excess,
if any, of (i) the sum of the cash and Cash Equivalents received in connection
therewith over (ii) the sum of (A) all payments required to repay any
Indebtedness that is secured by the asset that is the subject of such
Extraordinary Receipt (other than Indebtedness under the Loan Documents),
(B) the out of pocket fees, costs and other expenses incurred by the Borrower or
such Subsidiary in connection with such Extraordinary Receipt and (C) income and
other taxes paid or reasonably estimated to be actually payable within two years
of the date of such Extraordinary Receipt as a result of any gain recognized in
connection therewith.

 

“Netting Cash Equivalents” means all cash and Cash Equivalents, to the extent
owned free and clear of all consensual Liens (other than Liens created under the
Security Documents and Specified Statutory Liens, and Liens permitted pursuant
to Section 9.1(x)); provided that any such cash or Cash Equivalents deposited in
accounts located outside the United States shall be net of the Borrower’s
reasonable estimate of any repatriation taxes or costs.

 

“New Senior Notes” means the 5.5% senior notes of the Borrower due 2023 in an
aggregate original principal amount of $400,000,000.

 

“New Senior Notes Documents” means the New Senior Notes Indenture, the New
Senior Notes and all other agreements, instruments and other documents pursuant
to which the New Senior Notes have been issued, in each case as such agreement,
instrument or other document may be amended, supplemented or otherwise modified
from time to time in accordance with the terms thereof, but to the extent
permitted under the terms of the Loan Documents.

 

“New Senior Notes Indenture” means the indenture dated as of September 29, 2015,
among the Borrower, certain Subsidiaries of the Borrower party thereto, as
guarantors, and The Bank of New York Mellon Trust Company, N.A., as trustee, as
such Indenture may be amended, supplemented or otherwise modified from time to
time in accordance with the terms thereof, but to the extent permitted under the
terms of the Loan Documents.

 

“Non-Consenting Lender” means any Lender that has not consented to any proposed
amendment, modification, waiver or termination of any Loan Document which,
pursuant to Section 12.2, requires the consent of all Lenders or all affected
Lenders and with respect to which the Required Lenders shall have granted their
consent.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Notes” means the collective reference to the Revolving Notes, the Swingline
Note and the Term Notes.

 

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).

 

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

 

24

--------------------------------------------------------------------------------


 

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 5.2.

 

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).

 

“Obligations” means, in each case, whether now in existence or hereafter
arising:  (a) the principal of and interest on (including interest accruing
after the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations and (c) all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties and each of their
respective Subsidiaries to the Lenders or the Administrative Agent, in each case
under any Loan Document, with respect to any Loan or Letter of Credit of every
kind, nature and description, direct or indirect, absolute or contingent, due or
to become due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any note and including interest and fees that accrue after
the commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any federal bankruptcy laws (as now or hereafter in effect) or
under any other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or adjustment of debts, naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

 

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the Borrower substantially in the form attached as
Exhibit F.

 

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a Capitalized Lease.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Fee Letters” means, collectively, each of the fee letter agreements dated
July 16, 2015 between the Borrower and an Arranger other than Wells Fargo
Securities, LLC.

 

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes arising from any payment made hereunder or under
any other Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document, except any
such Taxes imposed as a result of an assignment (other than an assignment
pursuant to a request by the Borrower under Section 5.12(b)) by a Lender (an
“Assignment Tax”), if such Assignment Tax is imposed as a result of a present or
former connection of the assignor or assignee with the jurisdiction imposing
such Assignment Tax (other than a connection arising from such recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to and/or enforced any Loan Documents,
or sold or assigned an interest in any Loan or Loan Documents).

 

25

--------------------------------------------------------------------------------


 

“Other Term Loans” means one or more classes of Term Loans hereunder that result
from a Refinancing Amendment.

 

“Other Term Commitments” means one or more classes of term loan commitments
hereunder that result from a Refinancing Amendment.

 

“Payment in Full” means all Commitments have terminated, all Obligations have
been paid in full (other than contingent indemnification obligations not yet
asserted) and all Letters of Credit have terminated or expired (other than
Letters of Credit that have been Cash Collateralized or for which other
arrangements satisfactory to the applicable L/C Issuer in its sole discretion
have been made).

 

“Participant” has the meaning assigned thereto in Section 12.10(d).

 

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Performance Guarantee” means any guarantee by any Person of the performance of
the obligations of another Person (other than obligations in respect of
payments, indebtedness or other monetary obligations of any kind) under
contracts of such other Person to design, develop, manufacture, construct or
produce products or production facilities (and related nonmonetary obligations)
or to provide services related to any of the foregoing.

 

“Performance Letter of Credit” means any standby letter of credit that:

 

(a)   (x)(i) supports the performance of the obligations of another Person under
contracts of such other Person to design, develop, manufacture, construct or
produce products or production facilities (and related nonmonetary obligations)
or to provide services related to any of the foregoing or any warranty
obligations arising out of any of the foregoing contracts and (ii) does not
permit any payment or drawing thereunder for failure of the account party to
make a payment in respect of indebtedness, monetary contractual obligation or
other financial obligations of any kind other than to support performance or
return payment where a customer has made advance payments in respect of the
purchase of products, goods and services, or (y) any letter of credit
substantially comparable to the foregoing;

 

(b)   would be considered to be a “performance standby letter of credit”
pursuant to each Governmental Requirement or any other rule, regulation,
examination manual or other guidelines of any Governmental Authority or other
regulatory authority, central bank or comparable agency that (i) governs any
reserve, special deposit or similar requirement against letters of credit,
(ii) regulates the amount of capital required or expected to be maintained or
funded against letters of credit or any participation obligation thereunder or
(iii) determines the classification, risk weighing, reporting, or capital
treatment of or with respect to letters of credit or participation obligations
therein; and

 

26

--------------------------------------------------------------------------------


 

(c)   the issuer thereof, or any Person having a participation obligation
therein, is or would be permitted, in compliance with the matters described in
clause (b) of this definition, to convert its obligation thereunder to an on
balance sheet credit equivalent amount at 50% or less of the maximum amount
thereof.

 

“Permit” means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under an applicable
Requirement of Law.

 

“Permitted Acquisition” means an Investment consisting of an Acquisition by the
Borrower or any Subsidiary; provided, however, that (i) no Default or Event of
Default exists before or immediately after giving effect to such Acquisition on
a Pro Forma Basis, (ii) upon giving effect to such Acquisition on a Pro Forma
Basis, as of the most recently ended Fiscal Quarter of the Borrower for which an
Officer’s Compliance Certificate has been delivered, the Borrower shall be in
compliance with the covenants set forth in Section 9.15 at the time such
Acquisition is consummated, (iii) such Acquisition is not a “hostile”
Acquisition and in the case of an Acquisition of the Equity Interests of another
Person, the board of directors (or other comparable governing body) of such
other Person shall have duly approved such Acquisition, (iv) after giving effect
to such Acquisition, the Borrower shall be in compliance with the requirements
of Section 9.7 and (v) the Borrower shall have delivered to the Administrative
Agent, on behalf of the Lenders, at least on or prior to the date on which any
such purchase or other acquisition is to be consummated a certificate of a
Responsible Officer certifying that all of the applicable requirements set forth
in this definition of “Permitted Acquisition” have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition.

 

“Permitted Amendment” shall have the meaning assigned to such term in
Section 5.16(c).

 

“Permitted Liens” means any Liens permitted under Section 9.1 hereof.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established or maintained by the Borrower or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, any ERISA Affiliate.

 

“Platform” has the meaning assigned thereto in Section 8.2.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs.  The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

“Pro Forma Basis” means, with respect to any Disposition, Restricted
Payment, Investment, Acquisition or Indebtedness for which compliance on a Pro
Forma Basis is expressly required hereunder, that such Disposition, Restricted
Payment, Investment, Acquisition or Indebtedness, as applicable, shall be deemed
to have occurred or been incurred, as applicable, as of the first day of the
most recent four Fiscal Quarter period preceding the date of such transaction
for which the Borrower has delivered financial statements pursuant to
Section 8.1(a) or (b).  In connection with the foregoing, (a) with respect to
any Disposition, (i) income statement items and cash flow statement
items (whether positive or negative) attributable to the Property disposed of
shall be excluded to the extent relating to any period occurring prior

 

27

--------------------------------------------------------------------------------


 

to the date of such transaction and (ii) Indebtedness that is repaid with the
proceeds of such Disposition shall be excluded from such calculations and deemed
to have been repaid as of the first day of such applicable period, and (b) with
respect to any Acquisition or Investment, income statement items attributable to
the Person or Property acquired shall be included to the extent relating to any
period applicable in such calculations to the extent (i) such items are not
otherwise included in such income statement items for the Borrower and its
Subsidiaries in accordance with GAAP or in accordance with any defined terms set
forth in this Article I and (ii) Indebtedness of the Person acquired which is
retired in connection with such Acquisition or Investment shall be excluded from
such calculation and deemed to have been retired as of the first day of such
applicable period.

 

“Projections” means those financial projections dated July 10, 2015 covering the
Fiscal Years ending in December 31, 2015 through December 31, 2019 inclusive, to
be delivered to the Lenders by the Borrower.

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.

 

“Public Lenders” has the meaning assigned thereto in Section 8.2.

 

“Qualified Securitization Transaction” means any Securitization Transaction that
meets the following conditions:  (a) the board of directors of the Borrower
shall have determined in good faith that such Securitization Transaction
(including financing terms, covenants, termination events and other provisions)
is in the aggregate economically fair and reasonable to the Borrower and the
applicable Securitization Subsidiary, (b) all sales and/or contributions of
accounts, payments, receivables, rights to future lease payments or residuals or
similar rights to payment and related assets to the applicable Securitization
Subsidiary are made at fair market value (as determined in good faith by the
Borrower) and (c) the financing terms, covenants, termination events and other
provisions thereof shall be market terms (as determined in good faith by the
Borrower).

 

“Real Property” of any Person means the Land of such Person, together with the
right, title and interest of such Person, if any, in and to the streets, the
Land lying in the bed of any streets, roads or avenues, opened or proposed, in
front of, the air space and development rights pertaining to the Land and the
right to use such air space and development rights, all rights of way,
privileges, liberties, tenements, hereditaments and appurtenances belonging or
in any way appertaining thereto, all fixtures, all easements now or hereafter
benefiting the Land and all royalties and rights appertaining to the use and
enjoyment of the Land, including all alley, vault, drainage, mineral, water, oil
and gas rights, together with all of the buildings and other improvements now or
hereafter erected on the Land and any fixtures appurtenant thereto.

 

“Refinanced Debt” has the meaning assigned thereto in the definition of “Credit
Agreement Refinancing Indebtedness.”

 

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent and (c) each Incremental Lender
and Lender that agrees to provide any portion of the Credit Agreement
Refinancing Indebtedness being incurred pursuant thereto, in accordance with
Section 5.18.

 

“Refinancing Notes” means one or more series of pari passu, junior lien or
unsecured debt securities incurred by the Borrower.

 

“Register” has the meaning assigned thereto in Section 12.10(c).

 

28

--------------------------------------------------------------------------------


 

“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Lenders pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposure
representing more than fifty percent (50%) of the Total Credit Exposure of all
Lenders.  The Total Credit Exposure of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.

 

“Requirement of Law” means, with respect to any Person, the common law and all
federal, state, local and foreign laws, treaties, rules and regulations, orders,
judgments, decrees and other determinations of, concessions, grants, franchises,
licenses and other Contractual Obligations with, any Governmental Authority or
arbitrator, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, senior vice president of finance, treasurer or assistant
treasurer of a Credit Party.  Any document delivered hereunder that is signed by
a Responsible Officer of a Credit Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Credit Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Credit Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to the Borrower’s stockholders, partners or members (or the equivalent Persons
thereof), or any option, warrant or other right to acquire any such dividend or
other distribution or payment; provided, however, that no such dividend,
distribution, payment or return of capital shall constitute a “Restricted
Payment” to the extent made solely with the common Equity Interests of the
Borrower.

 

“Restricted Payment Cap Amount” means at any date of determination, the sum of
(a) $250,000,000 plus (b) an amount equal to 50% of Consolidated Net Income
since October 7, 2010 (which, for the avoidance of doubt, shall not include the
Consolidated Net Income of Orbital Sciences Corporation prior to its merger into
Alliant Techsystems Inc.) plus (c) (x) 100% of the net cash proceeds from the
sale or issuance by the Borrower of any of its Equity Interests since October 7,
2010 (which, for the avoidance of doubt, shall not include the net cash proceeds
of the Equity Interests of Orbital Sciences Corporation prior to its merger with
Alliant Techsystems Inc.) and prior to the Closing Date that was not used to
make any Restricted Payments under Section 7.06(c) of the “Existing Credit
Agreement” (as defined in the Existing Credit Agreement) and (y) 100% of the net
cash proceeds from the sale or issuance by the Borrower of any of its Equity
Interests (other than Disqualified Equity Interests) since the Closing Date
minus (d) an amount equal to 100% of Consolidated Net Loss for each Fiscal
Quarter of the Borrower ending after the Closing Date minus (e) the aggregate
amount of Restricted Payments made pursuant to subclause (3)(B) of
Section 7.06(d) of the each of the Existing Credit Agreement and the “Existing
Credit Agreement” (as defined in the Existing Credit Agreement) since October 7,
2010.  The Restricted Payment Cap Amount shall be reduced by 100% of the amount
of Investments made pursuant to Section

 

29

--------------------------------------------------------------------------------


 

9.2(m), Restricted Payments made pursuant to Section 9.6(e) and repayments of
subordinated Indebtedness made pursuant to Section 9.18(iii).

 

“Restricted Subsidiary” shall mean each Subsidiary of the Borrower other than
any Unrestricted Subsidiary.

 

“Revaluation Date” shall mean each of the following:  (a) each date a Loan is
borrowed or a Letter of Credit is issued, (b) each date there is a drawing under
any Alterative Currency Letter of Credit, (c) the last Business Day of each
calendar month, and (d) such additional dates as the Administrative Agent, the
Issuing Lenders, the Required Lenders or the Borrower shall specify.

 

“Revolving Commitment” means (a) as to any Revolving Lender, the obligation of
such Revolving Lender to make Revolving Loans to the account of the Borrower
hereunder in an aggregate principal amount at any time outstanding not to exceed
the amount set forth opposite such Revolving Lender’s name under the heading
“Revolving Commitment” on Schedule 1.1(A) hereto or in the Assignment and
Assumption pursuant to which such Lender becomes party hereto, as applicable, as
such amount may be modified at any time or from time to time pursuant to the
terms hereof and (b) as to all Revolving Lenders, the aggregate commitment of
all Revolving Lenders to make Revolving Loans, as such amount may be modified at
any time or from time to time pursuant to the terms hereof.  The aggregate
Revolving Commitment of all the Revolving Lenders on the Closing Date is
$1,000,000,000.

 

“Revolving Commitment Percentage” means, as to any Revolving Lender at any time,
the ratio of (a) the amount of the Revolving Commitment of such Revolving Lender
to (b) the Revolving Commitment of all the Revolving Lenders.

 

“Revolving Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in L/C Obligations and Swingline Loans at
such time.

 

“Revolving Facility” means the revolving credit facility established pursuant to
Article II.

 

“Revolving Lenders” means, collectively, all of the Lenders with a Revolving
Commitment.

 

“Revolving Loan” means any revolving loan made to the Borrower pursuant to
Section 2.1, and all such revolving loans collectively as the context requires.

 

“Revolving Note” means a promissory note made by the Borrower in favor of a
Revolving Lender evidencing the Revolving Loans made by such Revolving Lender,
substantially in the form attached as Exhibit A-1, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.

 

“Revolving Outstandings” means the sum of (a) with respect to Revolving Loans
and Swingline Loans on any date, the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
Revolving Loans and Swingline Loans, as the case may be, occurring on such date;
plus (b) with respect to any L/C Obligations on any date, the Dollar Equivalent
of the aggregate outstanding amount thereof on such date (determined in
accordance with Section 1.8) after giving effect to any Extensions of Credit
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date.

 

30

--------------------------------------------------------------------------------


 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority.

 

“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions (including, without limitation,
Cuba, Iran, North Korea, Sudan, Syria and the Crimea region of the Ukraine).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).

 

“Scheduled Maturity Date” means September 29, 2020.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Credit Party and any Cash Management Bank in
respect of which a notice has been given to the Administrative Agent as
contemplated by Section 10.4.

 

“Secured Hedge Agreement” means any Hedge Agreement permitted under Article IX,
in each case that is entered into by and between any Credit Party and any Hedge
Bank in respect of which a notice has been given to the Administrative Agent as
contemplated by Section 10.4.

 

“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement (other than any Excluded Swap Obligation) and
(ii) any Secured Cash Management Agreement.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lenders, the Hedge Banks, the Cash Management Banks, each co-agent
or sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 11.5, any other holder from time to time of any of any Secured
Obligations and, in each case, their respective successors and permitted
assigns.

 

“Securitization Subsidiary” means any Subsidiary formed for the purpose of, and
that solely engages only in, one or more Qualified Securitization Transactions
and other activities reasonably related thereto.

 

“Securitization Transaction” means any financing transaction or series of
financing transactions (including factoring arrangements), the obligations of
which are non-recourse (except for customary representations, warranties,
covenants and indemnities made in connection with such facilities) to any
Borrower or any Subsidiary (other than a Securitization Subsidiary) pursuant to
which the Borrower or any Subsidiary may sell, convey or otherwise transfer, or
grant a security interest in, accounts, payments, receivables, rights to future
lease payments or residuals or similar rights to payment to a Securitization
Subsidiary that in turn sells, conveys or otherwise transfers, or grants a
security interest in, such assets to a Person that is not a Subsidiary.

 

31

--------------------------------------------------------------------------------


 

“Security Agreement” means the Security and Pledge Agreement dated as of the
Closing Date executed by the Credit Parties in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, which shall be in form
and substance acceptable to the Administrative Agent, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Security Documents” means the collective reference to the Security Agreement
and each other agreement or writing pursuant to which any Credit Party purports
to pledge or grant a security interest in any Property or assets securing the
Secured Obligations or any such Person purports to guaranty the payment and/or
performance of the Secured Obligations, in each case, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Senior Debt” means Indebtedness that is not subordinated in right of payment to
the Obligations.

 

“Senior Secured Debt” means Senior Debt that is secured by Liens on any property
or assets of the Borrower or any of its Subsidiaries.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is generally able to pay its debts and liabilities, contingent
obligations and other commitments as they mature in the ordinary course of
business.  The amount of contingent liabilities at any time shall be computed as
the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 

“Specified Foreign Subsidiary” has the meaning set forth in the definition of
“Guarantors” in Section 1.1.

 

“Specified Net Cash Proceeds” has the meaning assigned thereto in
Section 5.17(a).

 

“Specified Representations” has the meaning assigned thereto in Section 5.13(a).

 

“Specified Statutory Liens” means any Liens permitted under Section 9.1(c) or
(d) with respect to any Collateral that, strictly by the operation of applicable
statute or law, would have priority over any Liens granted to or in favor of the
Administrative Agent under any Security Document.

 

“Spot Rate” for any Alternative Currency on any date means the rate determined
by the Administrative Agent or the applicable Issuing Lender, as applicable, to
be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two (2) Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent or the applicable
Issuing Lender may obtain such spot rate from another financial institution
designated by the Administrative Agent or the applicable Issuing Lender if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the Issuing
Lender may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Alternative Currency.

 

32

--------------------------------------------------------------------------------


 

“SPV Subsidiary” means a Subsidiary of the Borrower substantially all of whose
assets consist of its general partnership interest or equity interest in a joint
venture.

 

“Subject Disposition” means any Disposition of income producing assets made in
reliance on Section 9.5(i) or (l) involving sale proceeds in excess of
$10,000,000.

 

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). The term “Subsidiary” shall not
include Unrestricted Subsidiaries identified as an “Unrestricted Subsidiary” on
Schedule 1.1(B) or designated in compliance with Section 8.14 until
re-designated as a Restricted Subsidiary in compliance therewith, except (i) as
expressly contemplated hereunder and (ii) for purposes of Sections 3.9, 7.5,
7.9, 7.11, 7.12, 7.16, 7.23, 8.1(a), 8.1(b), 8.11(b) and 9.17.

 

“Swap Obligations” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swingline Commitment” means, at any time, the lesser of (a) $75,000,000 and
(b) the Revolving Commitment then in effect.

 

“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.

 

“Swingline Lenders” means Wells Fargo and U.S. Bank, National Association,
collectively in their capacity as swingline lenders hereunder or any successor
thereto.

 

“Swingline Loan” means any swingline loan made by a Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.

 

“Swingline Note” means a promissory note made by the Borrower in favor of a
Swingline Lender evidencing the Swingline Loans made by such Swingline Lender,
substantially in the form attached as Exhibit A-2, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.

 

“Synthetic Lease” means, as to any Person, (a) any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) that is not a Capitalized Lease in respect of which such
Person is the lessee and retains or obtains ownership of the property so leased
for federal income tax purposes or (b) any so called synthetic, off balance
sheet or tax retention lease or any other lease or similar arrangement for the
use or possession of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person or otherwise upon application of any Debtor Relief Law to such
Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under a
Synthetic Lease.

 

33

--------------------------------------------------------------------------------


 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

 

“Term Loans” means the term loans made, or to be made, to the Borrower by the
Lenders pursuant to Section 4.1.

 

“Term Loan Commitment” means (a) as to any Lender, the obligation of such Lender
to make a portion of the Term Loan to the account of the Borrower hereunder on
the Closing Date in an aggregate principal amount not to exceed the amount set
forth opposite such Lender’s name on Schedule 1.1(A), as such amount may be
increased, reduced or otherwise modified at any time or from time to time
pursuant to the terms hereof and (b) as to all Lenders, the aggregate commitment
of all Lenders to make such Term Loans.  The aggregate Term Loan Commitment with
respect to the Term Loans of all Lenders on the Closing Date shall be
$800,000,000.

 

“Term Loan Facility” means the term loan facility established pursuant to
Article IV (including any new term loan facility established pursuant to
Section 5.13).

 

“Term Loan Lender” means any Lender with a Term Loan Commitment.

 

“Term Loan Percentage” means, as to any Term Loan Lender, after the applicable
Term Loans are made, the ratio of (a) the outstanding principal balance of such
Term Loan or Term Loans of such Term Loan Lender to (b) the aggregate
outstanding principal balance of all such Term Loans of all Term Loan Lenders.

 

“Term Note” means a promissory note made by the Borrower in favor of a Term Loan
Lender evidencing the Term Loans made by such Term Loan Lender, substantially in
the form attached as Exhibit A-3, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part

 

“Threshold Amount” means $50,000,000.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Exposure and outstanding Term Loans of such Lender at
such time.

 

“Transaction Costs” means all transaction fees, charges and other amounts
related to the Transactions (including, without limitation, any financing fees,
legal fees and expenses, due diligence fees or any other fees and expenses in
connection therewith), in each case to the extent paid within twelve (12) months
of the closing of the Credit Facilities and approved by the Administrative Agent
in its reasonable discretion.

 

“Transactions” means, collectively, (a) the repayment in full of the Existing
Credit Agreement and all other Indebtedness (other than Indebtedness permitted
pursuant to Section 9.1) on the Closing Date, (b) the initial Extensions of
Credit, hereunder on the Closing Date and (c) the payment of the Transaction
Costs incurred in connection with the foregoing.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time; provided that, if perfection or the
effect of perfection or non-perfection or the priority of any security interest
in any Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” means the
Uniform Commercial Code as

 

34

--------------------------------------------------------------------------------


 

in effect from time to time in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.

 

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.

 

“United States” means the United States of America.

 

“Unrestricted Subsidiary” means (i) each Subsidiary of the Borrower identified
as an “Unrestricted Subsidiary” on Schedule 1.1(B), (ii) any Subsidiary of the
Borrower designated as an Unrestricted Subsidiary pursuant to Section 8.14
subsequent to the Closing Date and (iii) any Subsidiary of an Unrestricted
Subsidiary.

 

“U.S. Lender” means any Lender that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“Voting Stock” means Equity Interests of any Person having ordinary power to
vote in the election of members of the board of directors, managers, trustees or
other controlling Persons, of such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such entity shall have or
might have voting power by reason of the happening of any contingency).

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.

 

“Wells Fargo Fee Letter” means the fee letter agreement dated July 16, 2015
among the Borrower and Wells Fargo Securities LLC.

 

SECTION 1.2             Other Definitions and Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:  (a) the definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined, (b) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms, (c) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (d) the word “will” shall be construed to have the same meaning and
effect as the word “shall”, (e) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (f) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (g) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (h) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (i) the term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form, (j) in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including;” the words
“to” and “until” each mean “to but excluding” and the word “through” means “to
and including” and (k) Section headings herein and in the other Loan Documents
are included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

35

--------------------------------------------------------------------------------


 

SECTION 1.3             Accounting Terms.

 

(a)           All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with GAAP, applied on
a consistent basis, as in effect from time to time and in a manner consistent
with that used in preparing the audited financial statements required by
Section 8.1(a), except as otherwise specifically prescribed herein. 
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
(i) Indebtedness of the Borrower and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded
and (ii) calculations shall be made so as to exclude (without duplication of any
adjustments otherwise provided in the calculation of amounts and ratios) the
effect of purchase accounting adjustments associated with any Acquisition.

 

(b)           If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

SECTION 1.4             UCC Terms.

 

Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions.  Subject to the foregoing, the term “UCC” refers, as of
any date of determination, to the UCC then in effect.

 

SECTION 1.5             Rounding.

 

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio or percentage is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

 

SECTION 1.6             References to Agreement and Laws.

 

Unless otherwise expressly provided herein, (a) references to formation
documents, governing documents, agreements (including the Loan Documents) and
other contractual instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) references to any Applicable Law shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such Applicable Law.

 

36

--------------------------------------------------------------------------------


 

SECTION 1.7             Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern Time (daylight or standard, as applicable).

 

SECTION 1.8             Letter of Credit Amounts.

 

Unless otherwise specified, including, without limitation, for the purposes of
determining Revolving Outstandings and L/C Obligations pursuant to Sections 2.1,
2.2(a), 2.4(b), 3.1(a) and 5.15(c), all references herein to the amount of a
Letter of Credit (other than in Sections 3.3(a) and 5.3(a)) at any time shall be
deemed to mean the Dollar Equivalent of the maximum face amount of such Letter
of Credit after giving effect to all increases thereof contemplated by such
Letter of Credit or the Letter of Credit Application therefor (at the time
specified therefor in such applicable Letter of Credit or Letter of Credit
Application and as such amount may be reduced by (a) any permanent reduction of
such Letter of Credit or (b) any amount which is drawn, reimbursed and no longer
available under such Letter of Credit).

 

SECTION 1.9             Guarantee.

 

Unless otherwise specified, the amount of any Guarantee shall be the lesser of
the principal amount of the obligations guaranteed and still outstanding and the
maximum amount for which the guaranteeing Person may be liable pursuant to the
terms of the instrument embodying such Guarantee.

 

SECTION 1.10           Covenant Compliance Generally; Currency Conversion;
Certain Refinancing Transactions.

 

For purposes of determining compliance under Sections 9.1, 9.2, 9.3, 9.5 and
9.6, any amount in a currency other than Dollars will be converted to Dollars in
a manner consistent with that used in calculating Consolidated Net Income in the
annual financial statements of the Borrower and its Subsidiaries delivered
pursuant to Section 8.1(a) or (b), as applicable.  Notwithstanding the
foregoing, for purposes of determining compliance with Sections 9.1, 9.2 and
9.3, with respect to any amount of Indebtedness or Investment in a currency
other than Dollars, no breach of any basket contained in such sections shall be
deemed to have occurred solely as a result of changes in rates of exchange
occurring after the time such Indebtedness or Investment is incurred; provided
that for the avoidance of doubt, the foregoing provisions of this Section 1.10
shall otherwise apply to such Sections, including with respect to determining
whether any Indebtedness or Investment may be incurred at any time under such
Sections. In addition, for purposes of determining compliance of any transaction
with any Article IX at any time where the applicable test depends on a
measurement of consolidated total assets, unless otherwise expressly provided,
compliance shall be determined on a Pro Forma Basis solely at the time that such
transaction is consummated and subsequent changes in the valuation of
consolidated total assets shall not alter the status of such transaction’s
compliance with such test.

 

Any Indebtedness outstanding on the last day of a Fiscal Quarter (or any other
determination date) which is to be refinanced pursuant to a refinancing
permitted under this Agreement with the proceeds of previously incurred
refinancing Indebtedness shall be disregarded for purposes of calculating the
Consolidated Total Leverage Ratio, the Consolidated Interest Coverage Ratio and
the Consolidated Senior Secured Leverage Ratio and for purposes of Section 9.15
for up to thirty (30) days or such longer period of time approved by the
Administrative Agent (but in any event not to exceed sixty (60) days); provided
that (i) an irrevocable notice of redemption of such existing Indebtedness to be
refinanced has been given on or prior to such date, (ii) the Administrative
Agent shall be satisfied with the arrangements pursuant to which the existing
Indebtedness will be discharged with the proceeds of the new Indebtedness,
(iii)(A) the Administrative Agent (for benefit of the Secured Parties) will have
a first priority Lien on the

 

37

--------------------------------------------------------------------------------


 

proceeds of the new Indebtedness prior to discharge of the existing Indebtedness
and such proceeds shall be in a blocked account on terms and pursuant to
documentation satisfactory to the Administrative Agent or (B) the proceeds of
the new Indebtedness shall be deposited with a trustee for the benefit of the
holders of the new Indebtedness or the existing Indebtedness until the payment
of the existing Indebtedness, (iv) the new Indebtedness will count for all
purposes of this Agreement (including the Consolidated Total Leverage Ratio, the
Consolidated Senior Secured Leverage Ratio, the Consolidated Interest Coverage
Ratio and for purposes of Section 9.3) after the 30 day period (or such longer
time as approved by the Administrative Agent) set forth above and (v) the
portion of the new Indebtedness disregarded shall not exceed the amount of the
existing Indebtedness.

 

SECTION 1.11           Alternative Currency.

 

The Administrative Agent shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of any issued Letters
of Credit and outstanding L/C Obligations denominated in Alternative
Currencies.  Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur.  Except for
purposes of financial statements delivered by the Credit Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent.

 

ARTICLE II

 

REVOLVING FACILITY

 

SECTION 2.1             Revolving Loans.

 

Subject to the terms and conditions of this Agreement and the other Loan
Documents, and in reliance upon the representations and warranties set forth
herein, each Revolving Lender severally agrees to make Revolving Loans to the
Borrower in Dollars from time to time from the Closing Date through, but not
including, the Maturity Date as requested by the Borrower in accordance with the
terms of Section 2.3; provided that (a) after the Closing Date, the Revolving
Outstandings shall not exceed the Revolving Commitment and (b) the principal
amount of outstanding Revolving Loans from any Revolving Lender plus such
Revolving Lender’s Revolving Commitment Percentage of outstanding L/C
Obligations and outstanding Swingline Loans shall not at any time exceed such
Revolving Lender’s Revolving Commitment.  Each Revolving Loan by a Revolving
Lender shall be in a principal amount equal to such Revolving Lender’s Revolving
Commitment Percentage of the aggregate principal amount of Revolving Loans
requested on such occasion.  Subject to the terms and conditions hereof, the
Borrower may borrow, repay and reborrow Revolving Loans hereunder until the
Maturity Date.

 

SECTION 2.2             Swingline Loans.

 

(a)           Availability.  Subject to the terms and conditions of this
Agreement, each Swingline Lender may, in its sole discretion, make Swingline
Loans to the Borrower from time to time from the Closing Date through, but not
including, the Maturity Date; provided that (a) after giving effect to any
amount requested, the Revolving Outstandings shall not exceed the Revolving
Commitment and (b) the aggregate principal amount of all outstanding Swingline
Loans (after giving effect to any amount requested) shall not exceed the
Swingline Commitment.  Swingline Loans may only be borrowed as Base Rate Loans.

 

38

--------------------------------------------------------------------------------


 

(b)           Refunding.

 

(i)       Swingline Loans shall be refunded by the Revolving Lenders on demand
by the applicable Swingline Lender.  Such refundings shall be made by the
Revolving Lenders in accordance with their respective Revolving Commitment
Percentages and shall thereafter be reflected as Revolving Loans of the
Revolving Lenders on the books and records of the Administrative Agent.  Each
Revolving Lender shall fund its respective Revolving Commitment Percentage of
Revolving Loans as required to repay Swingline Loans outstanding to the
applicable Swingline Lender upon demand by such Swingline Lender but in no event
later than 1:00 p.m. on the next succeeding Business Day after such demand is
made.  No Revolving Lender’s obligation to fund its respective Revolving
Commitment Percentage of a Swingline Loan shall be affected by any other
Revolving Lender’s failure to fund its Revolving Commitment Percentage of a
Swingline Loan, nor shall any Revolving Lender’s Revolving Commitment Percentage
be increased as a result of any such failure of any other Revolving Lender to
fund its Revolving Commitment Percentage of a Swingline Loan.

 

(ii)      The Borrower shall pay to the applicable Swingline Lender on demand
the amount of such Swingline Loans issued by such Swingline Lender to the extent
amounts received from the Revolving Lenders are not sufficient to repay in full
such outstanding Swingline Loans requested or required to be refunded.  In
addition, the Borrower hereby authorizes the Administrative Agent to charge any
account maintained by the Borrower with such Swingline Lender (up to the amount
available therein) in order to immediately pay such Swingline Lender the amount
of such Swingline Loans issued by such Swingline Lender to the extent amounts
received from the Revolving Lenders are not sufficient to repay in full such
outstanding Swingline Loans requested or required to be refunded.  If any
portion of any such amount paid to such Swingline Lender shall be recovered by
or on behalf of the Borrower from such Swingline Lender in bankruptcy or
otherwise, the loss of the amount so recovered shall be ratably shared among all
the Revolving Lenders in accordance with their respective Revolving Commitment
Percentages (unless the amounts so recovered by or on behalf of the Borrower
pertain to a Swingline Loan issued by such Swingline Lender extended after the
occurrence and during the continuance of an Event of Default of which the
Administrative Agent has received notice in the manner required pursuant to
Section 11.3 and which such Event of Default has not been waived by the Required
Lenders or the Lenders, as applicable).

 

(iii)     Each Revolving Lender acknowledges and agrees that its obligation to
refund (whether by Revolving Loans or funding of its participation interest
therein) Swingline Loans in accordance with the terms of this Section is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, non-satisfaction of the conditions
set forth in Article VI.  Further, each Revolving Lender agrees and acknowledges
that if at any time the refunding of any outstanding Swingline Loans pursuant to
this Section is required, the conditions set forth in Section 6.2 cannot be
satisfied (including as a result of an Event of Default under Section 10.1(f) or
(g)) or otherwise, each Revolving Lender will, on the date the applicable
Revolving Loan would have been made, purchase an undivided participating
interest in the Swingline Loan to be refunded in an amount equal to its
Revolving Commitment Percentage of the aggregate amount of such Swingline Loan. 
Each Revolving Lender will immediately transfer to the applicable Swingline
Lender, in immediately available funds, the amount of its participation and upon
receipt thereof such Swingline Lender will deliver to such Revolving Lender a
certificate evidencing such participation dated the date of receipt of such
funds and for such amount.  Whenever, at any time after such Swingline Lender
has received from any Revolving Lender such Revolving Lender’s participating
interest in a Swingline Loan, such Swingline Lender receives any payment on
account thereof, such Swingline Lender will distribute to such Revolving Lender
its participating interest in such amount (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Revolving
Lender’s participating interest was outstanding and funded).

 

(c)           Defaulting Lenders.  Notwithstanding anything to the contrary
contained in this Section 2.2, no Swingline Lender shall be obligated to make
any Swingline Loan at a time when any other

 

39

--------------------------------------------------------------------------------


 

Revolving Lender is a Defaulting Lender, unless such Swingline Lender has
entered into arrangements (which may include the delivery of Cash Collateral)
with the Borrower or such Defaulting Lender which are satisfactory to such
Swingline Lender to eliminate such Swingline Lender’s Fronting Exposure (after
giving effect to Section 5.15(c)) with respect to any such Defaulting Lender.

 

SECTION 2.3             Procedure for Advances of Revolving Loans and Swingline
Loans.

 

(a)           Requests for Borrowing.  The Borrower shall give the
Administrative Agent (and, in the case of Swingline Loans, the applicable
Swingline Lender) irrevocable prior written notice substantially in the form of
Exhibit B (a “Notice of Borrowing”) not later than (i) 3:00 p.m. on the same
Business Day as each Swingline Loan, (ii) 12:00 noon on the same Business Day as
each Revolving Loan that is a Base Rate Loan and (iii) at least three
(3) Business Days before each Revolving Loan that is a LIBOR Rate Loan, of its
intention to borrow Revolving Loans, specifying (A) the date of such borrowing,
which shall be a Business Day, (B) the amount of such borrowing, which shall be,
(x) with respect to Revolving Loans in an aggregate principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof and (y) with
respect to Swingline Loans in an aggregate principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof, (C) whether such Loan is to be a
Revolving Loan or Swingline Loan, (D) in the case of a Revolving Loan, whether
the Loan is to be a LIBOR Rate Loan or Base Rate Loan, and (E) in the case of a
LIBOR Rate Loan, the duration of the Interest Period applicable thereto.  A
Notice of Borrowing received after 12:00 noon (or, in respect of any Swingline
Loan, 3:00 p.m.) shall be deemed received on the next Business Day.  The
Administrative Agent shall promptly notify the Revolving Lenders of each Notice
of Borrowing.

 

(b)           Disbursement of Revolving and Swingline Loans.  (i) Not later than
2:00 p.m. on the proposed borrowing date, each Revolving Lender will make
available to the Administrative Agent, for the account of the Borrower, at the
office of the Administrative Agent in funds immediately available to the
Administrative Agent, such Revolving Lender’s Revolving Commitment Percentage of
the Revolving Loans to be made on such borrowing date and (ii) not later than
4:00 p.m. on the proposed borrowing date, the Swingline Lender will make
available to the Administrative Agent, for the account of the Borrower, at the
office of the Administrative Agent in funds immediately available to the
Administrative Agent, the Swingline Loans to be made on such borrowing date. 
The Borrower hereby irrevocably authorizes the Administrative Agent to disburse
the proceeds of each borrowing requested pursuant to this Section in immediately
available funds by crediting or wiring such proceeds to the deposit account of
the Borrower identified in the most recent notice substantially in the form
attached as Exhibit C (a “Notice of Account Designation”) delivered by the
Borrower to the Administrative Agent or as may be otherwise agreed upon by the
Borrower and the Administrative Agent from time to time, which funds shall be
disbursed to the Borrower (in the case of Revolving Loans, solely to the extent
all requested funds are actually received by the Administrative Agent from the
Revolving Lenders, or as otherwise determined by the Administrative Agent in its
sole discretion, such portion of the requested funds) promptly upon receipt by
the Administrative Agent.  Subject to Section 5.7 hereof, the Administrative
Agent shall not be obligated to disburse the portion of the proceeds of any
Revolving Loan requested pursuant to this Section to the extent that any
Revolving Lender has not made available to the Administrative Agent its
Revolving Commitment Percentage of such Loan.  Revolving Loans to be made for
the purpose of refunding Swingline Loans shall be made by the Revolving Lenders
as provided in Section 2.2(b).

 

SECTION 2.4             Repayment and Prepayment of Revolving and Swingline
Loans.

 

(a)           Repayment.  The Borrower hereby agrees to repay the outstanding
principal amount of (i) all Revolving Loans in full on the Maturity Date, and
(ii) all Swingline Loans in accordance with Section 2.2(b) (but, in any event,
on the earlier to occur of (i) the date ten (10) Business Days after

 

40

--------------------------------------------------------------------------------


 

such Swingline Loan is made and (ii) the Maturity Date), together, in each case,
with all accrued but unpaid interest thereon.

 

(b)           Mandatory Prepayments.

 

(i)       If at any time the Revolving Outstandings exceed the Revolving
Commitment, the Borrower agrees to repay immediately upon notice from the
Administrative Agent, by payment to the Administrative Agent for the account of
the Revolving Lenders, Extensions of Credit in an amount equal to such excess
with each such repayment applied first, to the principal amount of outstanding
Swingline Loans until such principal amount or excess equals zero, second, to
the principal amount of outstanding Revolving Loans until such principal amount
or excess equals zero and third, if any excess remains after application of such
repayment pursuant to clause first and second, with respect to any Letters of
Credit then outstanding, a payment of cash collateral into a cash collateral
account opened by the Administrative Agent, for the benefit of the Revolving
Lenders, in an amount equal to such remaining excess (such cash collateral to be
applied in accordance with Section 10.2(b)).

 

(ii)      If the Administrative Agent, notifies the Borrower at any time that
the Dollar Equivalent of the L/C Obligations at such time exceeds 105% (or if
none of such L/C Obligations are denominated in any Alternative Currency, 100%)
of the L/C Commitment then in effect, then, within two (2) Business Days after
receipt of such notice, the Borrower shall Cash Collateralize the L/C
Obligations in an amount equal to the amount by which the L/C Obligations
exceeds the L/C Commitment.

 

(iii)     Revolving Outstandings shall also be subject to mandatory prepayment
in accordance with Section 5.17.

 

(c)           Optional Prepayments.  The Borrower may at any time and from time
to time prepay Revolving Loans and Swingline Loans, in whole or in part, with
irrevocable prior written notice to the Administrative Agent substantially in
the form attached as Exhibit D (a “Notice of Prepayment”) given not later than
12:00 noon (i) on the same Business Day as each Revolving Loan that is a Base
Rate Loan and each Swingline Loan and (ii) at least three (3) Business Days
before each Revolving Loan that is a LIBOR Rate Loan, specifying the date and
amount of prepayment and whether the prepayment is of a Revolving Loan that is a
LIBOR Rate Loan, Revolving Loan that is a Base Rate Loan, Swingline Loans or a
combination thereof, and, if of a combination thereof, the amount allocable to
each.  Upon receipt of such notice, the Administrative Agent shall promptly
notify each Revolving Lender and the applicable Swingline Lender (if any).  If
any such notice is given, the amount specified in such notice shall be due and
payable on the date set forth in such notice.  Partial prepayments shall be in
an aggregate amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof with respect to Revolving Loans and $100,000 or a whole multiple of
$100,000 in excess thereof with respect to Swingline Loans.  A Notice of
Prepayment received after 12:00 noon shall be deemed received on the next
Business Day.  Each such prepayment of Revolving Loans and/or Swingline Loans
shall be accompanied by any amount required to be paid pursuant to Section 5.9
hereof. Notwithstanding the foregoing, any Notice of Prepayment delivered in
connection with any refinancing or other capital raising transaction, the
proceeds of which are intended to be applied to repayment of all of the Credit
Facilities may, if expressly so stated to be, contingent upon the consummation
of such refinancing or incurrence and may be revoked by the Borrower in the
event such refinancing or other transaction is not consummated (provided that
the failure of such contingency shall not relieve the Borrower from its
obligations in respect thereof under Section 5.9).

 

(d)           Limitation on Prepayment of LIBOR Rate Loans.  The Borrower may
not prepay any LIBOR Rate Loan on any day other than on the last day of the
Interest Period applicable thereto

 

41

--------------------------------------------------------------------------------


 

unless such prepayment is, to the extent then due and payable, accompanied by
any amount required to be paid pursuant to Section 5.9 hereof.

 

(e)           Hedge Agreements.  No repayment or prepayment pursuant to this
Section shall affect any of the Borrower’s obligations under any Hedge
Agreement.

 

SECTION 2.5             Permanent Reduction of the Revolving Commitment.

 

(a)           Voluntary Reduction.  The Borrower shall have the right at any
time and from time to time, upon at least three (3) Business Days prior written
notice to the Administrative Agent, to permanently reduce, without premium or
penalty, (i) the entire Revolving Commitment at any time or (ii) portions of the
Revolving Commitment, from time to time, in an aggregate principal amount not
less than $3,000,000 or any whole multiple of $1,000,000 in excess thereof.  Any
reduction of the Revolving Commitment shall be applied to the Revolving
Commitment of each Revolving Lender according to its Revolving Commitment
Percentage.  All commitment fees accrued until the effective date of any
termination of the Revolving Commitment in its entirety shall be paid on the
effective date of such termination.

 

(b)           Corresponding Payment.  Each permanent reduction permitted
pursuant to this Section shall be accompanied by a payment of principal
sufficient to reduce the aggregate outstanding Revolving Loans, Swingline Loans
and L/C Obligations, as applicable, after such reduction to the Revolving
Commitment as so reduced and if the aggregate amount of all outstanding Letters
of Credit exceeds the Revolving Commitment as so reduced, the Borrower shall be
required to deposit cash collateral in a cash collateral account opened by the
Administrative Agent in an amount equal to such excess.  Such cash collateral
shall be applied in accordance with Section 10.2(b).  Any reduction of the
Revolving Commitment to zero shall be accompanied by payment of all outstanding
Revolving Loans and Swingline Loans (and furnishing of cash collateral
satisfactory to the Administrative Agent for all L/C Obligations) and shall
result in the termination of the Revolving Commitment and the Swingline
Commitment and the Revolving Facility.  If the reduction of the Revolving
Commitment requires the repayment of any LIBOR Rate Loan, such repayment shall
be accompanied by any amount required to be paid pursuant to Section 5.9 hereof.

 

SECTION 2.6             Termination of Revolving Facility.

 

The Revolving Facility and the Revolving Commitments shall terminate on the
Maturity Date.

 

ARTICLE III

 

LETTER OF CREDIT FACILITY

 

SECTION 3.1             L/C Commitment.

 

(a)           Availability.  Subject to the terms and conditions hereof, each
Issuing Lender, in reliance on the agreements of the other Lenders set forth in
this Article III, agrees to issue standby letters of credit (the “Letters of
Credit”) for the account of the Borrower on any Business Day from the Closing
Date through but not including the fifth (5th) Business Day prior to the
Maturity Date in such form as may be approved from time to time by the
applicable Issuing Lender; provided that the Issuing Lenders shall have no
obligation to issue any Letter of Credit if, after giving effect to such
issuance, (a) the Dollar Equivalent of all L/C Obligations would exceed the L/C
Commitment, (b) the Revolving Outstandings would exceed the Revolving
Commitment, (c) the Dollar Equivalent of all L/C Obligations with respect to
Letters of Credit denominated in Alternative Currencies would exceed
$100,000,000, or (d) the Dollar Equivalent of all L/C Obligations with respect
to Letters of Credit issued by any Issuing Lender would

 

42

--------------------------------------------------------------------------------


 

exceed such Issuing Lender’s Individual L/C Sub-Commitment.  Each Letter of
Credit shall (i) be denominated in Dollars or an Alternative Currency in a
minimum amount of $10,000 (or such lesser amount as agreed to by the applicable
Issuing Lender), (ii) be a standby letter of credit issued to support
obligations of the Borrower or any of its Subsidiaries, contingent or otherwise,
incurred in the ordinary course of business, (iii) except in accordance with
Section 3.1(b), have an expiry on or before the fifth (5th) Business Day prior
to the Scheduled Maturity Date and (iv) be subject to the Uniform Customs and/or
ISP98, as set forth in the Letter of Credit Application or as determined by the
applicable Issuing Lender and, to the extent not inconsistent therewith, the
laws of the State of New York.  The Issuing Lenders shall not at any time be
obligated to issue any Letter of Credit hereunder if such issuance would
conflict with, or cause any such Issuing Lender or any L/C Participant with
respect to such Letter of Credit to exceed any limits imposed by, any Applicable
Law.  References herein to “issue” and derivations thereof with respect to
Letters of Credit shall also include extensions or modifications of any
outstanding Letters of Credit, unless the context otherwise requires.  As of the
Closing Date, each of the Existing Letters of Credit shall constitute, for all
purposes of this Agreement and the other Loan Documents, a Letter of Credit
issued and outstanding hereunder.  Each Issuing Lender may, at its option, issue
any Letter of Credit by causing any domestic or foreign branch or Affiliate of
such Issuing Lender with the approval of the Borrower to issue such Letter of
Credit; provided that any exercise of such option shall not affect in any manner
the obligation of the Borrower to repay such Letter of Credit in accordance with
the terms of this Agreement.

 

(b)           Cash Collateralization of Certain Letters of Credit. 
Notwithstanding the provisions of Section 3.1(a), if requested by the Borrower,
each Issuing Lender agrees to issue one or more Letters of Credit hereunder,
with expiry dates that would occur after the fifth (5th) Business Day prior to
the Scheduled Maturity Date, based upon the Borrower’s agreement to fully cash
collateralize the L/C Obligations in accordance with Section 3.8.  If the
Borrower fails to fully cash collateralize the outstanding L/C Obligations in
accordance with the requirements of Section 3.8, each outstanding Letter of
Credit shall automatically be deemed to be drawn in full on such date, and the
Borrower shall be deemed to have requested a borrowing of a Revolving Loan in
the amount deemed drawn, in accordance with the provisions set forth in
Section 2.1, which, in the case of a Letter of Credit denominated in Dollars,
shall be a Base Rate Loan in the amount of such draft or, in the case of a
Letter of Credit denominated in an Alternative Currency, shall constitute a Base
Rate Loan in the amount equal to the Dollar Equivalent of such drawing on the
date of such drawing, in each case to be funded by the Revolving Lenders
(including such Issuing Lender) and in accordance with the terms of Sections 3.4
and 3.5 to reimburse such deemed drawing (with the proceeds of such Base Rate
Loan being used to cash collateralize outstanding L/C Obligations pursuant to
terms consistent with those set forth in Section 3.1(c)).  In the event a Base
Rate Loan cannot be made due to failure to satisfy the conditions in Section 6.2
(including as a result of an Event of Default under Section 10.1(f) or (g)) or
otherwise, each Revolving Lender agrees to immediately fund and pay to the
applicable Issuing Lender its participation interest in respect of such deemed
drawing (with the proceeds of such funded participation interest being used to
cash collateralize outstanding L/C Obligations pursuant to terms consistent with
those set forth in Section 3.1(c)).  Each Revolving Lender acknowledges and
agrees that its obligation to fund a Revolving Loan and its participation
interest in accordance with this Section to reimburse the Issuing Lenders for
any draft paid under a Letter of Credit is absolute and unconditional and shall
not be affected by any circumstance whatsoever, including, without limitation,
non-satisfaction of the conditions set forth in Section 2.3(a) or Article VI.

 

(c)           L/C Cash Collateral Account.  The Borrower hereby grants to the
Administrative Agent, for the benefit of the Issuing Lenders and the Lenders, a
security interest in all cash, deposit accounts and all balances therein and all
proceeds of the foregoing as required to be deposited in furtherance of
Section 3.1(b) or Section 3.8.  Cash collateral shall be maintained in blocked,
interest bearing deposit accounts at Wells Fargo; provided that upon the earlier
of (x) termination of this Agreement or (y) the Maturity Date, any cash
collateral relating to a Letter of Credit issued by an Issuing Lender other than

 

43

--------------------------------------------------------------------------------


 

Wells Fargo shall be transferred on terms satisfactory to such Issuing Lender
and the Administrative Agent to an account maintained by such Issuing Lender (
the “L/C Cash Collateral Account”).  All interest on such cash collateral shall
be paid as follows:  (i) if such cash collateral is delivered to the
Administrative Agent by the Borrower pursuant to any of Section 3.1(b), then
such interest shall be paid to the Borrower upon the Borrower’s request;
provided that such interest shall first be applied to all outstanding
Obligations at such time and the balance shall be distributed to the Borrower;
and (ii) if such cash collateral is delivered to the Administrative Agent by the
Borrower at any time that such cash collateral is not required to be delivered
under this Agreement, then such interest shall be distributed to the Borrower
(provided that if at any time after such delivery of cash collateral the
Borrower would have been required to deliver cash collateral pursuant to any of
Section 3.1(b), the interest shall be applied as provided in clause (i) above).

 

(d)           Defaulting Lenders.  Notwithstanding anything to the contrary
contained in this Section 3.1, no Issuing Lender shall be obligated to issue any
Letter of Credit at a time when any other Revolving Lender is a Defaulting
Lender, unless the applicable Issuing Lender has entered into arrangements
(which may include the delivery of cash collateral) with the Borrower or such
Defaulting Lender which are reasonably satisfactory to such Issuing Lender to
eliminate such Issuing Lender’s Fronting Exposure (after giving effect to
Section 5.15(c)) with respect to any such Defaulting Lender.

 

SECTION 3.2             Procedure for Issuance of Letters of Credit.

 

The Borrower may from time to time request that the applicable Issuing Lender
issue a Letter of Credit by delivering to such Issuing Lender (with a copy to
the Administrative Agent) a Letter of Credit Application therefor, completed to
the satisfaction of such Issuing Lender, and such other certificates, documents
and other papers and information as such Issuing Lender may reasonably request. 
Upon receipt of any Letter of Credit Application, such Issuing Lender shall
process such Letter of Credit Application and the certificates, documents and
other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall, subject to Section 3.1 and
Article VI, promptly issue the Letter of Credit requested thereby (but in no
event later than two (2) Business Days after its receipt of the Letter of Credit
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed by such Issuing
Lender and the Borrower.  Such Issuing Lender shall promptly furnish to the
Borrower and the Administrative Agent a copy of such Letter of Credit and
promptly notify each Revolving Lender of the issuance and upon request by any
Revolving Lender, furnish to such Lender a copy of such Letter of Credit and the
amount of such Revolving Lender’s participation therein.

 

On the fifth Business Day of each month, each Issuing Lender (other than Wells
Fargo, in the event it is an Issuing Lender) shall deliver a report to the
Administrative Agent identifying (i) each Letter of Credit and the type and
currency of such Letter of Credit issued by it during the prior month, and
(ii) with respect to each Letter of Credit issued by it that remains
outstanding, (A) the face amount thereof as of the end of the prior month and
the maximum potential face amount thereof, (B) the amount thereof that was drawn
in the prior month, (C) the amount thereof that remains undrawn as of the last
Business Day of the prior month and (D) the expiry date, including indication of
auto-renewal feature, if applicable.

 

SECTION 3.3             Fees and Other Charges.

 

(a)           Letter of Credit Fees.  Subject to Section 5.15(f), the Borrower
shall pay to the Administrative Agent, for the account of the applicable Issuing
Lender and the L/C Participants, a letter

 

44

--------------------------------------------------------------------------------


 

of credit fee (the “Letter of Credit Fee”) with respect to each Letter of Credit
in the amount equal to (i) in the case of any Financial Letter of Credit or
Documentary Letter of Credit, the Dollar Equivalent of the actual daily amount
available to be drawn under such Letter of Credit multiplied by the Applicable
Margin with respect to Revolving Loans that are LIBOR Rate Loans (determined on
a per annum basis) and (ii) in the case of any Performance Letter of Credit, the
Dollar Equivalent of the actual daily amount available to be drawn under such
Letter of Credit multiplied by 75% of the Applicable Margin with respect to
Revolving Loans that are LIBOR Rate Loans (determined on a per annum basis). 
The Letter of Credit Fee shall be payable quarterly in arrears on the last
Business Day of each calendar quarter.  The Administrative Agent shall, promptly
following its receipt thereof, distribute to the Issuing Lenders and the L/C
Participants all fees received pursuant to this Section 3.3 in accordance with
their respective Revolving Commitment Percentages.

 

(b)           Fronting Fee and Documentary and Processing Charges Payable to
Issuing Lenders.  The Borrower shall pay directly to the applicable Issuing
Lender for its own account a fronting fee with respect to each Letter of Credit
issued by such Issuing Lender in the amount specified in the applicable Fee
Letter or in a separate agreement to which the Borrower and such Issuing Lender
(or its Affiliate) is a party, payable on the daily maximum amount available to
be drawn under such Letter of Credit (whether or not such maximum amount is then
in effect under such Letter of Credit) determined, in the case of any Letter of
Credit denominated in an Alternative Currency, at the Spot Rate.  Such fronting
fee shall be due and payable (i) in the case of any Financial Letter of Credit
or Performance Letter of Credit, on the last Business Day of March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the expiration date thereof and thereafter
on demand and (ii) in the case of any Documentary Letter of Credit, on the date
of issuance of any such Letter of Credit.  In addition, the Borrower shall pay
directly to each Issuing lender for its own account the customary issuance,
presentation, amendment and other processing fees, correspondent bank fees, and
other standard costs and charges, of such Issuing Lender relating to letters of
credit as from time to time in effect.  Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

 

SECTION 3.4             L/C Participations.

 

(a)           Each Issuing Lender irrevocably agrees to grant and hereby grants
to each L/C Participant, and, to induce the Issuing Lenders to issue Letters of
Credit hereunder, each L/C Participant irrevocably agrees to accept and purchase
and hereby accepts and purchases from the Issuing Lenders, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Commitment
Percentage in the Issuing Lenders’ obligations and rights under and in respect
of each Letter of Credit issued hereunder and the amount of each draft paid by
the applicable Issuing Lender thereunder.  Each L/C Participant unconditionally
and irrevocably agrees with the Issuing Lenders that, if a draft is paid under
any Letter of Credit for which the applicable Issuing Lender is not reimbursed
in full by the Borrower through a Revolving Loan or otherwise in accordance with
the terms of this Agreement, such L/C Participant shall pay to such Issuing
Lender upon demand at such Issuing Lender’s address for notices specified herein
an amount equal to such L/C Participant’s Revolving Commitment Percentage of the
amount of such draft, or any part thereof, which is not so reimbursed.

 

(b)           Upon becoming aware of any amount required to be paid by any L/C
Participant to an Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by such Issuing Lender under any Letter
of Credit, such Issuing Lender shall notify each L/C Participant of the amount
and due date of such required payment and such L/C Participant shall pay to such
Issuing Lender the amount specified on the applicable due date.  If any such
amount is paid to such Issuing

 

45

--------------------------------------------------------------------------------


 

Lender after the date such payment is due, such L/C Participant shall pay to
such Issuing Lender on demand, in addition to such amount, the product of
(i) such amount, multiplied by (ii) the daily average Federal Funds Rate as
determined by the Administrative Agent during the period from and including the
date such payment is due to the date on which such payment is immediately
available to such Issuing Lender, multiplied by (iii) a fraction the numerator
of which is the number of days that elapse during such period and the
denominator of which is 360.  A certificate of such Issuing Lender with respect
to any amounts owing under this Section shall be conclusive in the absence of
manifest error.  With respect to payment to an Issuing Lender of the
unreimbursed amounts described in this Section, if the L/C Participants receive
notice that any such payment is due (A) prior to 1:00 p.m. on any Business Day,
such payment shall be due that Business Day, and (B) after 1:00 p.m. on any
Business Day, such payment shall be due on the following Business Day.

 

(c)           Whenever, at any time after an Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its
Revolving Commitment Percentage of such payment in accordance with this Section,
such Issuing Lender receives any payment related to such Letter of Credit
(whether directly from the Borrower or otherwise), or any payment of interest on
account thereof, such Issuing Lender will distribute to such L/C Participant its
pro rata share thereof; provided that in the event that any such payment
received by such Issuing Lender shall be required to be returned by such Issuing
Lender, such L/C Participant shall return to the Issuing Lender the portion
thereof previously distributed by such Issuing Lender to it.

 

SECTION 3.5             Reimbursement Obligation of the Borrower.

 

In the event of any drawing under any Letter of Credit, the Borrower agrees to
reimburse (either with the proceeds of a Revolving Loan as provided for in this
Section or with funds from other sources), in same day funds, the applicable
Issuing Lender on each date on which such Issuing Lender notifies the Borrower
of the date and amount of a draft paid under any Letter of Credit for the amount
of (a) such draft so paid and (b) any amounts referred to in
Section 3.3(c) incurred by such Issuing Lender in connection with such payment. 
Unless the Borrower shall immediately notify the applicable Issuing Lender that
the Borrower intends to reimburse such Issuing Lender for such drawing from
other sources or funds, the Borrower shall be deemed to have timely given a
Notice of Borrowing to the Administrative Agent requesting that the Revolving
Lenders make a Revolving Loan bearing interest at the Base Rate on such date in
the amount of (a) such draft so paid and (b) any amounts referred to in
Section 3.3(c) incurred by such Issuing Lender in connection with such payment,
and the Revolving Lenders shall make a Revolving Loan bearing interest at the
Base Rate in such amount, the proceeds of which shall be applied to reimburse
such Issuing Lender for the amount of the related drawing and costs and
expenses. In the event a Base Rate Loan cannot be made due to failure to satisfy
the conditions in Section 6.2 (including as a result of an Event of Default
under Section 10.1(f) or (g)) or otherwise, each Revolving Lender agrees to
immediately fund and pay to the Issuing Lender its participation interest in
respect of such amount of such unreimbursed draft in accordance with
Section 3.4.  Each Revolving Lender acknowledges and agrees that its obligation
to fund a Revolving Loan or its participation interest in accordance with this
Section to reimburse the Issuing Lenders for any draft paid under a Letter of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Section 2.3(a) or Article VI.  If the Borrower has
elected to pay the amount of such drawing with funds from other sources and
shall fail to reimburse the applicable Issuing Lender as provided above, the
unreimbursed amount of such drawing shall bear interest at the rate which would
be payable on any outstanding Base Rate Loans which were then overdue from the
date such amounts become payable (whether at stated maturity, by acceleration or
otherwise) until payment in full.

 

46

--------------------------------------------------------------------------------


 

SECTION 3.6             Obligations Absolute.

 

The Borrower’s obligations under this Article III (including, without
limitation, the Reimbursement Obligation) shall be absolute and unconditional
under any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment which the Borrower may have or have had against the Issuing
Lenders or any beneficiary of a Letter of Credit or any other Person.  The
Borrower and each Lender also agree that the Issuing Lenders and the L/C
Participants shall not be responsible for, and the Borrower’s Reimbursement
Obligation under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee.  The Issuing Lenders shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions caused by any Issuing Lender’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction by final nonappealable judgment.  The Borrower and each Lender
agree that any action taken or omitted by the Issuing Lenders under or in
connection with any Letter of Credit or the related drafts or documents, if done
in the absence of gross negligence or willful misconduct shall be binding on the
Borrower and shall not result in any liability of the Issuing Lenders or any L/C
Participant to the Borrower.  The responsibility of the Issuing Lenders to the
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are in conformity with such Letter of Credit. In furtherance and not
in limitation of the foregoing, the applicable Issuing Lender may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and such Issuing Lender shall not be responsible for the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
a Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 

SECTION 3.7             Effect of Letter of Credit Application.

 

To the extent that any provision of any Letter of Credit Application related to
any Letter of Credit is inconsistent with the provisions of this Article III,
the provisions of this Article III shall apply.

 

SECTION 3.8             Actions in Respect of Letters of Credit.

 

(a)           Upon the date that is ten (10) Business Days prior to the Maturity
Date, or at any time after the Maturity Date when the aggregate funds on deposit
in the L/C Cash Collateral Accounts shall be less than the amounts required
herein, the Borrower shall pay to the Administrative Agent in immediately
available funds, at the Administrative Agent’s office referred to in
Section 12.1, for deposit in the L/C Cash Collateral Account described in
Section 3.1(c), the Dollar Equivalent of the amount required so that, after such
payment, the aggregate funds on deposit in the L/C Cash Collateral Accounts
equals or exceeds the sum of (A) 105% of the sum of all outstanding L/C
Obligations in respect of Letters of Credit with an expiration date beyond one
year after the Scheduled Maturity Date, and (B) 100% of the sum of all other
outstanding L/C Obligations; provided, however, that the obligation to provide
the foregoing cash collateral hereunder may, at the option of the Borrower and
as agreed to by the applicable Issuing Lender, be satisfied by providing, for
the benefit of the applicable Issuing Lender, a Letter of Credit in form and
substance and issued by a financial institution acceptable to such Issuing
Lender; provided,

 

47

--------------------------------------------------------------------------------


 

further, that with respect to any outstanding L/C Obligations arising under
Letters of Credit denominated in a currency other than Dollars, the funds
required to be on deposit shall be denominated in such currency.

 

(b)           The Administrative Agent may, from time to time after funds are
deposited in any L/C Cash Collateral Account, apply funds then held in such L/C
Cash Collateral Account to the payment of any amounts, in accordance with the
terms herein, as shall have become or shall become due and payable by the
Borrower to the Issuing Lenders or Lenders in respect of the L/C Obligations. 
The Administrative Agent shall promptly give written notice of any such
application; provided, however, that the failure to give such written notice
shall not invalidate any such application.  If, as of the Maturity Date, any
Letter of Credit may for any reason remain outstanding that is partially or
wholly undrawn, the Borrower may back-stop such Letter of Credit with a new
letter of credit in form and substance acceptable to the applicable Issuing
Lender and issued under any replacement credit facility entered into by the
Borrower with a financial institution or institutions acceptable to the
applicable Issuing Lender.

 

SECTION 3.9             Letters of Credit Issued for Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary, the
Borrower shall be obligated to reimburse the applicable Issuing Lender hereunder
for any and all drawings under such Letter of Credit.  The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such
Subsidiaries.ARTICLE IV

 

TERM LOAN FACILITY

 

SECTION 4.1             Term Loan.  Subject to the terms and conditions of this
Agreement, each Term Loan Lender severally agrees to make the Term Loans to the
Borrower on the Closing Date in a principal amount equal to such Lender’s Term
Loan Commitment as of the Closing Date.  Notwithstanding the foregoing, if the
total Term Loan Commitment as of the Closing Date is not drawn on the Closing
Date, the undrawn amount shall automatically be cancelled.

 

SECTION 4.2             Procedure for Advance of Term Loan.  The Borrower shall
give the Administrative Agent an irrevocable Notice of Borrowing prior to 12:00
noon on the Closing Date requesting that the Term Loan Lenders make the Term
Loans as Base Rate Loans on such date (provided that the Borrower may request,
no later than three (3) Business Days prior to the Closing Date, that the
Lenders make the Term Loans as LIBOR Rate Loans if the Borrower has delivered to
the Administrative Agent a letter in form and substance reasonably satisfactory
to the Administrative Agent indemnifying the Lenders in the manner set forth in
Section 5.9 of this Agreement).  Upon receipt of such Notice of Borrowing from
the Borrower, the Administrative Agent shall promptly notify each Term Loan
Lender thereof.  Not later than 1:00 p.m. on the Closing Date, each Term Loan
Lender will make available to the Administrative Agent for the account of the
Borrower, at the Administrative Agent’s Office in immediately available funds,
the amount of such Term Loans to be made by such Term Loan Lender on the Closing
Date.  The Borrower hereby irrevocably authorizes the Administrative Agent to
disburse the proceeds of the Term Loan in immediately available funds by wire
transfer to such Person or Persons as may be designated by the Borrower in
writing.

 

48

--------------------------------------------------------------------------------


 

SECTION 4.3             Repayment of Term Loans.  The Borrower shall repay the
aggregate outstanding principal amount of the Term Loans in consecutive
quarterly installments on the last Business Day of each of March, June,
September and December commencing December 31, 2015 as set forth below, except
as the amounts of individual installments may be adjusted pursuant to
Section 4.4 hereof:

 

FISCAL YEAR

 

PAYMENT DATE

 

PRINCIPAL
INSTALLMENT
($)

 

2015

 

December 31, 2015

 

$10,000,000

 

2016

 

March 31, 2016

 

$10,000,000

 

 

 

June 30, 2016

 

$10,000,000

 

 

 

September 30, 2016

 

$10,000,000

 

 

 

December 31, 2016

 

$10,000,000

 

2017

 

March 31, 2017

 

$10,000,000

 

 

 

June 30, 2017

 

$10,000,000

 

 

 

September 30, 2017

 

$10,000,000

 

 

 

December 31, 2017

 

$10,000,000

 

2018

 

March 31, 2018

 

$10,000,000

 

 

 

June 30, 2018

 

$10,000,000

 

 

 

September 30, 2018

 

$10,000,000

 

 

 

December 31, 2018

 

$10,000,000

 

2019

 

March 31, 2019

 

$10,000,000

 

 

 

June 30, 2019

 

$10,000,000

 

 

 

September 30, 2019

 

$10,000,000

 

 

 

December 31, 2019

 

$10,000,000

 

2020

 

March 31, 2020

 

$10,000,000

 

 

 

June 30, 2020

 

$10,000,000

 

 

 

Maturity Date

 

the remaining principal amount of the Term Loan

 

 

If not sooner paid, the Term Loan shall be paid in full, together with accrued
interest thereon, on the Maturity Date.

 

SECTION 4.4             Prepayments of Term Loans.

 

(a)           Optional Prepayments.  The Borrower shall have the right at any
time and from time to time, without premium or penalty, to prepay the Term
Loans, in whole or in part, upon delivery to the Administrative Agent of a
Notice of Prepayment not later than 12:00 noon (i) on the same Business Day of
such prepayment, in the case of as each Term Loan that is a Base Rate Loan and
(ii) at least three (3) Business Days prior to such prepayment, in the case of
each Term Loan that is a LIBOR Rate Loan, specifying the date and amount of
repayment, and whether the repayment is of a Term Loan that is a LIBOR Rate Loan
or a Term Loan that is a Base Rate Loan or a combination thereof, and if a
combination thereof, the amount allocable to each.  Each optional prepayment of
the Term Loans hereunder shall be in an aggregate principal amount of at least
$5,000,000 or any whole multiple of $1,000,000 in excess thereof and shall be
applied to the outstanding principal installments of the Term Loans in such
manner as directed by the Borrower.  Each optional prepayment of Term Loans
shall, to the extent due and payable at such time, be accompanied by any amount
required to be paid pursuant to Section 5.9 hereof.  A Notice of Prepayment
received after 12:00 noon shall be deemed received on the next Business Day. 
The Administrative Agent shall promptly notify the applicable Term Loan Lenders
of each Notice of Prepayment.

 

49

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, any Notice of Prepayment delivered in connection
with any refinancing or other capital raising transaction, the proceeds of which
are intended to be applied to repayment of all of the Term Loan Facility may ,
if expressly so stated to be, contingent upon the consummation of such
refinancing or incurrence and may be revoked by the Borrower in the event such
refinancing or other transaction is not consummated (provided that the failure
of such contingency shall not relieve the Borrower from its obligations in
respect thereof under Section 5.9).

 

(b)           Mandatory Prepayments.  Term Loans shall be subject to mandatory
prepayment in accordance with Section 5.17.

 

(c)           No Reborrowings.  Amounts prepaid under the Term Loan pursuant to
this Section may not be reborrowed.

 

ARTICLE V

 

GENERAL LOAN PROVISIONS

 

SECTION 5.1             Interest.

 

(a)           Interest Rate Options.  Subject to the provisions of this Section,
at the election of the Borrower, (i) Revolving Loans shall bear interest at
(A) the Base Rate plus the Applicable Margin or (B) the LIBOR Rate plus the
Applicable Margin (provided that the LIBOR Rate shall not be available until
three (3) Business Days after the Closing Date unless the Borrower has delivered
to the Administrative Agent a letter in form and substance reasonably
satisfactory to the Administrative Agent indemnifying the Lenders in the manner
set forth in Section 5.9 of this Agreement), (ii) any Swingline Loan shall bear
interest at the Base Rate plus the Applicable Margin and (iii) Term Loans shall
bear interest at (A) the Base Rate plus the Applicable Margin or (B) the LIBOR
Rate plus the Applicable Margin (provided that the LIBOR Rate shall not be
available until three (3) Business Days after the Closing Date unless the
Borrower has delivered to the Administrative Agent a letter in form and
substance reasonably satisfactory to the Administrative Agent indemnifying the
Lenders in the manner set forth in Section 5.9 of this Agreement).  The Borrower
shall select the rate of interest and Interest Period, if any, applicable to any
Loan at the time a Notice of Borrowing is given or at the time a Notice of
Conversion/Continuation is given pursuant to Section 5.2.  Any Loan or any
portion thereof as to which the Borrower has not duly specified an interest rate
as provided herein shall be deemed a Base Rate Loan.

 

(b)           Interest Periods.  In connection with each LIBOR Rate Loan, the
Borrower, by giving notice at the times described in Section 2.3, 4.2 or 5.2, as
applicable, shall elect an interest period (each, an “Interest Period”) to be
applicable to such Loan, which Interest Period shall be a period of one (1), two
(2), three (3) or six (6) months; provided that:

 

(i)                the Interest Period shall commence on the date of advance of
or conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;

 

(ii)               if any Interest Period would otherwise expire on a day that
is not a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided, that if any Interest Period with respect to a LIBOR Rate
Loan would otherwise expire on a day that is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day;

 

50

--------------------------------------------------------------------------------


 

(iii)              any Interest Period with respect to a LIBOR Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the relevant calendar
month at the end of such Interest Period;

 

(iv)              no Interest Period shall extend beyond the Scheduled Maturity
Date; and

 

(v)               there shall be no more than ten (10) Interest Periods in
effect at any time.

 

(c)           Default Rate.  Subject to Section 10.3, immediately upon the
occurrence and during the continuance of an Event of Default under
Section 10.1(a), (f) or (g), (A) the Borrower shall no longer have the option to
request LIBOR Rate Loans, Swingline Loans or Letters of Credit, (B) all
outstanding LIBOR Rate Loans shall bear interest at a rate per annum of two
percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to such LIBOR Rate Loans until the end of the applicable Interest
Period and thereafter at a rate equal to two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to Base Rate Loans, (C) all
outstanding Base Rate Loans and other Obligations arising hereunder or under any
other Loan Document shall bear interest at a rate per annum equal to two percent
(2%) in excess of the rate (including the Applicable Margin) then applicable to
Base Rate Loans or such other Obligations arising hereunder or under any other
Loan Document and (D) all accrued and unpaid interest shall be due and payable
on demand of the Administrative Agent.  Interest shall continue to accrue on the
Obligations after the filing by or against the Borrower of any petition seeking
any relief in bankruptcy or under any act or law pertaining to insolvency or
debtor relief, whether state, federal or foreign.

 

(d)           Interest Payment and Computation.  Interest on each Base Rate Loan
shall be due and payable in arrears on the last Business Day of each calendar
quarter commencing December 31, 2015; and interest on each LIBOR Rate Loan shall
be due and payable on the last day of each Interest Period applicable thereto,
and if such Interest Period extends over three (3) months, at the end of each
three (3) month interval during such Interest Period.  All computations of
interest for Base Rate Loans when the Base Rate is determined by the Prime Rate
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed.  All other computations of fees and interest provided
hereunder shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365/366-day year).

 

(e)           Maximum Rate.  In no contingency or event whatsoever shall the
aggregate of all amounts deemed interest under this Agreement charged or
collected pursuant to the terms of this Agreement exceed the highest rate
permissible under any Applicable Law which a court of competent jurisdiction
shall, in a final determination, deem applicable hereto.  In the event that such
a court determines that the Lenders have charged or received interest hereunder
in excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
Borrower any interest received by the Lenders in excess of the maximum lawful
rate or (ii) apply such excess to the principal balance of the Obligations on a
pro rata basis.  It is the intent hereof that the Borrower not pay or contract
to pay, and that neither the Administrative Agent nor any Lender receive or
contract to receive, directly or indirectly in any manner whatsoever, interest
in excess of that which may be paid by the Borrower under Applicable Law.

 

SECTION 5.2             Notice and Manner of Conversion or Continuation of
Loans.

 

The Borrower shall have the option to (a) convert at any time following the
third Business Day after the Closing Date all or any portion of any outstanding
Base Rate Loans (other than Swingline

 

51

--------------------------------------------------------------------------------


 

Loans) in a principal amount equal to $1,000,000 or any whole multiple of
$500,000 in excess thereof into one or more LIBOR Rate Loans and (b) upon the
expiration of any Interest Period, (i) convert all or any part of its
outstanding LIBOR Rate Loans in a principal amount equal to $1,000,000 or a
whole multiple of $500,000 in excess thereof into Base Rate Loans (other than
Swingline Loans) or (ii) continue such LIBOR Rate Loans as LIBOR Rate Loans;
provided, however, that during the existence of an Event of Default, the
Required Lenders may require that no loans be converted or continued as LIBOR
Rate Loans.  Whenever the Borrower desires to convert or continue Loans as
provided above, the Borrower shall give the Administrative Agent irrevocable
prior written notice in the form attached as Exhibit E (a “Notice of
Conversion/Continuation”) not later than 12:00 noon three (3) Business Days
before the day on which a proposed conversion or continuation of such Loan is to
be effective specifying (A) the Loans to be converted or continued, and, in the
case of any LIBOR Rate Loan to be converted or continued, the last day of the
Interest Period therefor, (B) the effective date of such conversion or
continuation (which shall be a Business Day), (C) the principal amount of such
Loans to be converted or continued, and (D) the Interest Period to be applicable
to such converted or continued LIBOR Rate Loan.  The Administrative Agent shall
promptly notify the affected Lenders of such Notice of Conversion/Continuation.

 

SECTION 5.3             Fees.

 

(a)           Commitment Fee.  Commencing on the Closing Date, subject to
Section 5.15(f), the Borrower shall pay to the Administrative Agent, for the
account of the Revolving Lenders, a non-refundable commitment fee (the
“Commitment Fee”) at a rate per annum equal to the Applicable Margin on the
average daily unused portion of the Revolving Commitment (in the case of Letters
of Credit, calculated based on the Dollar Equivalent of the actual daily amount
available to be drawn thereunder) of the Revolving Lenders (other than the
Defaulting Lenders, if any); provided, that the amount of outstanding Swingline
Loans shall not be considered usage of the Revolving Commitment for the purpose
of calculating the Commitment Fee.  The Commitment Fee shall be payable in
arrears on the last Business Day of each calendar quarter during the term of
this Agreement commencing December 31, 2015 and ending on the Maturity Date. 
Such Commitment Fee shall be distributed by the Administrative Agent to the
Revolving Lenders (other than any Defaulting Lender) pro rata in accordance with
such Revolving Lenders’ respective Revolving Commitment Percentages.

 

(b)           Other Fees.  The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters.  The Borrower shall pay to the
Lenders such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified.

 

SECTION 5.4             Manner of Payment.

 

(a)           Sharing of Payments.  Each payment by the Borrower on account of
the principal of or interest on the Loans or of any fee, commission or other
amounts (including the Reimbursement Obligation) payable to the Lenders under
this Agreement shall be made not later than 2:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders entitled to such payment in
Dollars, in immediately available funds and shall be made without any setoff,
counterclaim or deduction whatsoever.  Any payment received after such time but
before 2:00 p.m. on such day shall be deemed a payment on such date for the
purposes of Section 10.1, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day.  Any payment received after 2:00
p.m. shall be deemed to have been made on the next succeeding Business Day for
all purposes.  Upon receipt by the Administrative Agent of each such payment,
the Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its Commitment Percentage in respect of the relevant
Credit Facility (or other applicable share as provided

 

52

--------------------------------------------------------------------------------


 

herein) of such payment and shall wire advice of the amount of such credit to
each Lender.  Each payment to the Administrative Agent on account of the
principal of or interest on the Swingline Loans or of any fee, commission or
other amounts payable to any Swingline Lender shall be made in like manner, but
for the account of the applicable Swingline Lender.  Each payment to the
Administrative Agent of any Issuing Lender’s fees or L/C Participants’
commissions shall be made in like manner, but for the account of the applicable
Issuing Lender or the L/C Participants, as the case may be.  Each payment to the
Administrative Agent of Administrative Agent’s fees or expenses shall be made
for the account of the Administrative Agent and any amount payable to any Lender
under Sections 5.9, 5.10, 5.11, 5.16 or 12.3 shall be paid to the Administrative
Agent for the account of the applicable Lender.  Subject to Section 5.1(b)(ii),
if any payment under this Agreement shall be specified to be made upon a day
which is not a Business Day, it shall be made on the next succeeding day which
is a Business Day and such extension of time shall in such case be included in
computing any interest if payable along with such payment.

 

(b)           Defaulting Lenders.  Notwithstanding the foregoing clause (a), if
there exists a Defaulting Lender each payment by the Borrower to such Defaulting
Lender hereunder shall be applied in accordance with Section 5.15(b).

 

SECTION 5.5             Evidence of Indebtedness.

 

(a)           Extensions of Credit.  The Extensions of Credit made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Extensions of Credit
made by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Note, Swingline Note and/or Term Note, as applicable, which shall
evidence such Lender’s Revolving Loans and/or Swingline Loans, as applicable, in
addition to such accounts or records.  Each Lender may attach schedules to its
Notes and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.  Promptly following the termination of this
Agreement, each Lender shall use commercially reasonable efforts to return to
the Borrower each Revolving Note, Swingline Note and/or Term Note issued to it
(and, in the event such Lender is not able to return such note, if requested by
the Borrower, such Lender shall execute a customary lost note affidavit).

 

(b)           Participations.  In addition to the accounts and records referred
to in subsection (a), each Revolving Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Lender of participations in Letters of
Credit and Swingline Loans.  In the event of any conflict between the accounts
and records maintained by the Administrative Agent and the accounts and records
of any Revolving Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

 

SECTION 5.6             Adjustments.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting

 

53

--------------------------------------------------------------------------------


 

in such Lender’s receiving payment of a proportion of the aggregate amount of
its Loans and accrued interest thereon or other such obligations (other than
pursuant to Section 5.9, 5.10, 5.11 or 12.3) greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:

 

(i)                if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and

 

(ii)               the provisions of this paragraph shall not be construed to
apply to (A) any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement, (B) the application of cash collateral
provided for in Section 5.15, (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to the Borrower or any of its Subsidiaries (as to
which the provisions of this paragraph shall apply) or (D) any payment obtained
by a Lender in connection with the termination of its Commitment pursuant to
Section 5.16.

 

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise in accordance
with Section 12.4 against each Credit Party rights of setoff and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of each Credit Party in the amount of such participation.

 

SECTION 5.7             Obligations of Lenders.

 

(a)           Funding by Lenders; Presumption by Administrative Agent.  Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.3(b) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the daily average Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans.  If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

54

--------------------------------------------------------------------------------


 

(b)           Nature of Obligations of Lenders Regarding Extensions of Credit. 
The obligations of the Lenders under this Agreement to make the Loans and issue
or participate in Letters of Credit are several and are not joint or joint and
several.  The failure of any Lender to make available its Commitment Percentage
of any Loan requested by the Borrower shall not relieve it or any other Lender
of its obligation, if any, hereunder to make its Commitment Percentage of such
Loan available on the borrowing date, but no Lender shall be responsible for the
failure of any other Lender to make its Commitment Percentage of such Loan
available on the borrowing date.

 

SECTION 5.8             Changed Circumstances.

 

(a)           Circumstances Affecting LIBOR Rate Availability.  In connection
with any request for a LIBOR Rate Loan or a Base Rate Loan as to which the
interest rate is determined with reference to LIBOR or a conversion to or
continuation thereof, if for any reason (i) the Administrative Agent shall
determine (which determination shall be conclusive and binding absent manifest
error) that Dollar deposits are not being offered to banks in the London
interbank Eurodollar market for the applicable amount and Interest Period of
such Loan, (ii) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that reasonable and
adequate means do not exist for ascertaining the LIBOR Rate for such Interest
Period with respect to a proposed LIBOR Rate Loan or any Base Rate Loan as to
which the interest rate is determined with reference to LIBOR or (iii) the
Required Lenders shall determine (which determination shall be conclusive and
binding absent manifest error) that the LIBOR Rate does not adequately and
fairly reflect the cost to such Lenders of making or maintaining such Loans
during such Interest Period, then the Administrative Agent shall promptly give
notice thereof to the Borrower.  Thereafter, until the Administrative Agent
notifies the Borrower that such circumstances no longer exist, the obligation of
the Lenders to make LIBOR Rate Loans or Base Rate Loan as to which the interest
rate is determined with reference to LIBOR and the right of the Borrower to
convert any Loan to or continue any Loan as a LIBOR Rate Loan or a Base Rate
Loan as to which the interest rate is determined with reference to LIBOR shall
be suspended (it being understood that the Lenders shall still be obligated to
fund Base Rate Loans, but the Base Rate shall be determined without regard to
clause (c) thereof), and (i) in the case of LIBOR Rate Loans, the Borrower shall
either (A) repay in full (or cause to be repaid in full) the then outstanding
principal amount of each such LIBOR Rate Loan together with accrued interest
thereon (subject to Section 5.1(d)), on the last day of the then current
Interest Period applicable to such LIBOR Rate Loan or (B) convert the then
outstanding principal amount of each such LIBOR Rate Loan to a Base Rate Loan as
to which the interest rate is determined without regard to clause (c) of the
definition of “Base Rate” as of the last day of such Interest Period; or (ii) in
the case of Base Rate Loans as to which the interest rate is determined by
reference to LIBOR, the Borrower shall convert the then outstanding principal
amount of each such Loan to a Base Rate Loan as to which the interest rate is
determined without regard to clause (c) of the definition of “Base Rate” as of
the last day of such Interest Period.

 

(b)           Laws Affecting LIBOR Rate Availability.  If, after the date
hereof, any Change in Law shall make it unlawful or impossible for any of the
Lenders (or any of their respective Lending Offices) to honor its obligations
hereunder to make or maintain any LIBOR Rate Loan or any Base Rate Loan as to
which the interest rate is determined by reference to LIBOR, such Lender shall
promptly give notice thereof to the Administrative Agent and the Administrative
Agent shall promptly give notice to the Borrower and the other Lenders. 
Thereafter, until the Administrative Agent notifies the Borrower that such
circumstances no longer exist, solely with respect to Loans made by such Lender
(i) the obligation of such Lender to make LIBOR Rate Loans or Base Rate Loans as
to which the interest rate is determined by reference to LIBOR shall be
suspended (it being understood that the Lenders shall still be obligated to fund
Base Rate Loans, but the Base Rate shall be determined without regard to clause
(c) thereof), and the right of the Borrower to convert any Loan to a LIBOR Rate
Loan or continue any Loan as a LIBOR Rate

 

55

--------------------------------------------------------------------------------


 

Loan or a Base Rate Loan as to which the interest rate is determined by
reference to LIBOR shall be suspended, (ii) all Base Rate Loans shall cease to
be determined by reference to LIBOR and (iii) if such Lender may not lawfully
continue to maintain a LIBOR Rate Loan to the end of the then current Interest
Period applicable thereto, the applicable Loan shall immediately be converted to
a Base Rate Loan as to which the interest rate is not determined by reference to
LIBOR for the remainder of such Interest Period.

 

SECTION 5.9             Indemnity.

 

The Borrower hereby indemnifies each of the Lenders against any loss or expense
(including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain a LIBOR Rate Loan or from fees payable to
terminate the deposits from which such funds were obtained, but in any event
excluding lost profits) which may arise or be attributable to each Lender’s
obtaining, liquidating or employing deposits or other funds acquired to effect,
fund or maintain any Loan (a) as a consequence of any failure by the Borrower to
make any payment when due of any amount due hereunder in connection with a LIBOR
Rate Loan, (b) due to any failure of the Borrower to borrow, continue or convert
on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor.  The amount of such loss or expense shall be determined, in the
applicable Lender’s reasonable discretion, based upon the assumption that such
Lender funded its Commitment Percentage of the LIBOR Rate Loans in the London
interbank market and using any reasonable attribution or averaging methods which
such Lender deems appropriate and practical.  A certificate of such Lender
setting forth the basis for determining such amount or amounts necessary to
compensate such Lender shall be forwarded to the Borrower through the
Administrative Agent and shall be conclusively presumed to be correct save for
manifest error.

 

SECTION 5.10           Increased Costs.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)                impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or advances, loans or other credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the LIBOR Rate) or any Issuing Lender;

 

(ii)               subject any Lender or any Issuing Lender to any Tax of any
kind whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Rate Loan made by it, or change
the basis of Taxation of payments to such Lender or such Issuing Lender in
respect thereof (except for Indemnified Taxes or Other Taxes indemnifiable under
Section 5.11 and any Excluded Taxes); or

 

(iii)              impose on any Lender or any Issuing Lender or the London
interbank market any other condition, cost or expense affecting this Agreement
or LIBOR Rate Loans made by such Lender or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into or maintaining any LIBOR Rate Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such Issuing Lender of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or such Issuing Lender hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender or such Issuing Lender, the Borrower shall promptly pay to any such
Lender or such Issuing Lender, as the case

 

56

--------------------------------------------------------------------------------


 

may be, such additional amount or amounts as will compensate such Lender or such
Issuing Lender, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b)           Capital or Liquidity Requirements.  If any Lender or any Issuing
Lender determines that any Change in Law affecting such Lender or such Issuing
Lender or any lending office of such Lender or such Lender’s or such Issuing
Lender’s holding company, if any, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
such Issuing Lender’s capital or on the capital of such Lender’s or such Issuing
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitment of such Lender or the Loans made by, or participations in Letters of
Credit or Swingline Loans held by, such Lender, or the Letters of Credit issued
by such Issuing Lender, to a level below that which such Lender or such Issuing
Lender or such Lender’s or such Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such Issuing Lender’s policies and the policies of such Lender’s or such Issuing
Lender’s holding company with respect to capital adequacy and liquidity), then
from time to time upon written request of such Lender or such Issuing Lender the
Borrower shall promptly pay to such Lender or such Issuing Lender, as the case
may be, such additional amount or amounts as will compensate such Lender or such
Issuing Lender or such Lender’s or such Issuing Lender’s holding company for any
such reduction suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender or any
Issuing Lender setting forth the amount or amounts necessary to compensate such
Lender or such Issuing Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error; provided, however, that
notwithstanding anything to the contrary in this Section 5.10, in the case of
any Change of Law described in clauses (x) or (y) of definition of “Change in
Law”, it shall be a condition to a Lender’s exercise of its rights, if any,
under this Section 5.10 that such Lender shall generally be exercising similar
rights with respect to other similarly situated borrowers under similar
agreements to the extent contractually permitted to do so and allowed to do so
under Applicable Law.  The Borrower shall pay such Lender or such Issuing
Lender, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
any Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or an Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than six (6) months prior
to the date that such Lender or such Issuing Lender, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or such Issuing Lender’s intention to claim
compensation therefor (except that if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

 

SECTION 5.11           Taxes.

 

(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Credit Party hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for any
Taxes; provided that if any Credit Party, the Administrative Agent or any other
applicable withholding agent shall be required by Applicable Law to deduct any
Taxes from such payments, then (i) if the Tax in question is an Indemnified Tax
or an Other Tax, the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 5.11) each Lender (or, in the case of a payment

 

57

--------------------------------------------------------------------------------


 

made to the Administrative Agent for its own account, the Administrative Agent)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the applicable withholding agent shall make such
deductions and (iii) the applicable withholding agent shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
Applicable Law.

 

(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of paragraph (a) above, the Borrower shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with Applicable Law.

 

(c)           Indemnification by the Credit Parties.  The Credit Parties shall,
jointly and severally, indemnify the Administrative Agent and each Lender,
within thirty (30) days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 5.11) paid by the Administrative Agent or such Lender, as the case may
be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.  In addition, the Borrower shall indemnify
the Administrative Agent and each Lender, within thirty (30) days after demand
therefor, for any incremental Taxes that may become payable by such
Administrative Agent or Lender (or its beneficial owners) as a result of any
failure of any Credit Party to pay any Taxes required under Applicable Law to be
paid, deducted or withheld by such Credit Party when due to the appropriate
Governmental Authority or to deliver to the Administrative Agent, pursuant to
clause (d), documentation evidencing the payment of Taxes.

 

(d)           Evidence of Payments.  As soon as practicable and in any event
within thirty (30) days after any payment of any Taxes by any Credit Party to a
Governmental Authority pursuant to this Section 5.11, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e)           Status of Lenders.  Each Lender that is entitled to an exemption
from or reduction of any applicable withholding Tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by Applicable
Law or reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by Applicable Law as
will permit such payments to be made without withholding or at a reduced rate of
withholding. Each such Lender shall, whenever a lapse in time or change in
circumstances renders any such documentation (including any specific
documentation required below in this Section 5.11(e)) obsolete, expired or
inaccurate in any respect, deliver promptly to the Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the Borrower or the Administrative
Agent) or promptly notify the Borrower and the Administrative Agent in writing
of its legal ineligibility to do so.  In addition, any Lender, if requested by
the Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by Applicable Law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Each Lender hereby authorizes the
Administrative Agent to deliver to the Borrower and to any successor
Administrative Agent any documentation provided to the Administrative Agent
pursuant to this Section 5.11(e).

 

Without limiting the generality of the foregoing,

 

58

--------------------------------------------------------------------------------


 

(i)                Each U.S. Lender shall deliver to the Borrower and the
Administrative Agent, on or prior to the date on which such U.S. Lender becomes
a Lender under this Agreement, two duly completed copies of IRS Form W-9
certifying that such U.S. Lender is exempt from U.S. federal backup withholding.

 

(ii)               Each Foreign Lender shall deliver to the Borrower and the
Administrative Agent, on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement, two copies of whichever of the following
is applicable:

 

(A)          duly completed copies of IRS Form W-8BEN or W-8BEN-E, as applicable
(or any successor forms) claiming eligibility for benefits of an income tax
treaty to which the United States is a party;

 

(B)          duly completed copies of IRS Form W-8ECI (or any successor forms);

 

(C)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate (such certificate, a “United States Tax Compliance Certificate”) to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and that no
payments in connection with any Loan Documents are effectively connected with
such Foreign Lender’s conduct of a U.S. trade or business and (y) duly completed
copies of IRS Form W-8BEN or W-8BEN-E, as applicable (or any successor forms);

 

(D)          to the extent a Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership or a participating
Lender), IRS Form W-8IMY (or any successor forms) of the Foreign Lender,
accompanied by a Form W-8ECI, W-8BEN or W-8BEN-E, United States Tax Compliance
Certificate, Form W-9, Form W-8IMY or any other required information (or any
successor forms) from each beneficial owner that would be required under this
Section 5.11(e) if such beneficial owner were a Lender, as applicable (provided
that if the Foreign Lender is a partnership (and not a participating Lender) and
one or more direct or indirect partners are claiming the portfolio interest
exemption, the United States Tax Compliance Certificate may be provided by such
Foreign Lender on behalf of such direct or indirect partner(s)); or

 

(E)           duly completed copies of any other form prescribed by Applicable
Law as a basis for claiming exemption from or a reduction in United States
federal withholding Tax duly completed together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower to
determine the withholding or deduction required to be made.

 

(iii)              If a payment made to a Lender under any Loan Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their FATCA obligations, to determine whether such Lender
has or has not complied with such Lender’s FATCA obligations and to determine
the amount, if any, to deduct and withhold from such payment.  Solely for
purposes of this

 

59

--------------------------------------------------------------------------------


 

clause (iii), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

 

Notwithstanding any other provision of this Section 5.11(e), a Lender shall not
be required to deliver any documentation that such Lender is not legally
eligible to deliver.

 

(f)            Treatment of Certain Refunds.  If the Administrative Agent or a
Lender determines, in its reasonable discretion, that it has received a refund
of any Taxes as to which it has been indemnified by any Credit Party pursuant to
this Section 5.11 (including additional amounts paid by the Borrower pursuant to
this Section 5.11), it shall pay to the applicable indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, under this Section 5.11 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including any
Taxes imposed with respect to such refund) of the Administrative Agent or such
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided
that the applicable indemnifying party, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over pursuant to this
Section 5.11 (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this Section 5.11(f), in no event will the Administrative Agent or any Lender
be required to pay any amount to an indemnifying party pursuant to this
Section 5.11(f) the payment of which would place the Administrative Agent or
such Lender in a less favorable net after-Tax position than the Administrative
Agent or such Lender would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This
Section 5.11(f) shall not be construed to require the Administrative Agent or
any Lender to make available its Tax returns (or any other information relating
to its Taxes which it deems confidential) to any Credit Party or any other
Person.

 

(g)           Indemnification of the Administrative Agent.  Each Lender shall
indemnify the Administrative Agent within ten (10) days after demand therefor,
for the full amount of any Taxes attributable to such Lender that are payable or
paid by the Administrative Agent, and any and all related losses, claims,
liabilities and expenses arising therefrom or with respect thereto, whether or
not such Excluded Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority, as a result of the failure of the
Administrative Agent to properly withhold Tax from amounts paid to or for the
account of such Lender for any reason (including because the appropriate form
was not delivered or not properly executed, or because such Lender failed to
notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding Tax ineffective).  A certificate as
to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document against any
amount due to the Administrative Agent under this paragraph (g). The agreements
in paragraph (g) shall survive the payment in full of the Obligations and the
termination of the Commitments, resignation and/or replacement of the
Administrative Agent and any assignment or rights by, or replacement of, any
Lender.

 

(h)           Survival.  Without prejudice to the survival of any other
agreement of the Borrower hereunder, the agreements and obligations of the
Borrower contained in this Section 5.11 shall survive the payment in full of the
Obligations and the termination of the Commitments, resignation or replacement
of the Administrative Agent and any assignment or rights by, or replacement of,
any Lender.

 

(i)            Lender.  For the avoidance of doubt, the term “Lender” shall, for
purposes of this Section 5.11, include any Issuing Lender and any Swingline
Lenders.

 

60

--------------------------------------------------------------------------------


 

SECTION 5.12           Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requires
that it not fund or maintain any LIBOR Rate Loans pursuant to Section 5.8(b),
requests compensation under Section 5.10, or requires the Borrower to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.11, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would permit the funding and maintenance of LIBOR
Rate Loans, or eliminate or reduce amounts payable pursuant to Section 5.10 or
Section 5.11, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)           Replacement of Lenders.  If any Lender requires that it not fund
or maintain any LIBOR Rate Loans pursuant to Section 5.8(b), requests
compensation under Section 5.10, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.11, or if any Lender is a Defaulting Lender
hereunder or becomes a Non-Consenting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 12.10), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

 

(i)                such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 5.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(ii)               in the case of any such assignment resulting from a claim for
compensation under Section 5.10 or payments required to be made pursuant to
Section 5.11, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(iii)              such assignment does not conflict with Applicable Law.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

SECTION 5.13           Incremental Loans.

 

(a)           At any time, the Borrower may by written notice to the
Administrative Agent elect to request the establishment of:

 

(i)                one or more incremental term loan commitments (any such
incremental term loan commitment, which may be part of an existing tranche, an
“Incremental Term Loan Commitment”) to make an incremental term loan (any such
incremental term loan, an “Incremental Term Loan”); or

 

61

--------------------------------------------------------------------------------


 

(ii)               one or more increases in the Revolving Commitments (an
“Incremental Revolving Credit Commitment” and, together with the Incremental
Term Loan Commitments, the “Incremental Loan Commitments”) to make incremental
revolving credit loans (any such increase, an “Incremental Revolving Credit
Increase” and, together with the Incremental Term Loan, the “Incremental
Loans”);

 

provided that (1) the total aggregate amount for all such Incremental Loan
Commitments from and after the Closing Date shall not (as of any date of
incurrence thereof) exceed an amount equal to the greater of (x) $750,000,000
and (y) an amount that would not cause the Consolidated Senior Secured Leverage
Ratio to exceed 2.50:1.00 for the Fiscal Quarter most recently ended for which
an Officer’s Compliance Certificate has been delivered and calculated on a Pro
Forma Basis after giving effect to any such incurrence of Incremental Loans and
the use of proceeds thereof (and assuming for purposes of such calculation that
in the case of an Incremental Revolving Credit Increase, such Incremental
Revolving Credit Increase is fully drawn and not netting cash proceeds of such
Incremental Loans) and (2) the total aggregate amount for each Incremental Loan
Commitment (and the Incremental Loans made thereunder) shall not be less than a
minimum principal amount of $25,000,000 or, if less, the remaining amount
permitted pursuant to the foregoing clause (1).  Each such notice shall specify
the date on which the Borrower proposes that any Incremental Loan Commitment
shall be effective and the Incremental Loans thereunder are incurred (each, an
“Increased Amount Date”), which shall be a date not less than ten (10) Business
Days after the date on which such notice is delivered to Administrative Agent. 
The Borrower may invite any Lender, any Affiliate of any Lender and/or any
Approved Fund, and/or any other Person reasonably satisfactory to the
Administrative Agent and the Issuing Lenders, to provide an Incremental Loan
Commitment (each, an “Incremental Lender”).  Any Lender or any Incremental
Lender offered or approached to provide all or a portion of any Incremental Loan
Commitment may elect or decline, in its sole discretion, to provide such
Incremental Loan Commitment.  The Borrower’s ability to request an Incremental
Loan Commitment shall not be affected by an election the Borrower may have
otherwise made under Section 2.5 to voluntarily reduce a portion of the
Revolving Commitments.  Any Incremental Loan Commitment shall become effective
as of such Increased Amount Date; provided that:

 

(A)          no Default or Event of Default shall exist on such Increased Amount
Date before or after giving effect to (1) any Incremental Loan Commitment or
(2) the making of any Incremental Loans pursuant thereto; provided that in the
case of an Incremental Term Loan incurred to finance an Acquisition that
otherwise satisfies the requirements of the definition of “Permitted
Acquisition” (other than clause (i) thereof), (x) no Default or Event of Default
shall exist at the time of entry into the acquisition agreement and (y) no Event
of Default under Section 10.1(a), (f) or (g) shall exist on the Increased Amount
Date;

 

(B)          the representations and warranties of the Credit Parties contained
in this Agreement and the other Loan Documents shall be true and correct in all
material respects on and as of the Increased Amount Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects as of such
earlier date; provided that in the case of an Incremental Term Loan incurred to
finance an Acquisition that otherwise satisfies the requirements of the
definition of “Permitted Acquisition” (other than clause (i) thereof) (x) the
representations and warranties of the Credit Parties contained in this Agreement
and the other Loan Documents shall be true and correct in all material respects
on and as of the time of entry into the acquisition agreement, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date and (y) on the Increased Amount Date, the Specified
Representations and the Acquisition Agreement Representations (as applied to the
target of the acquisition to which such Incremental Term Loans relate (conformed
as

 

62

--------------------------------------------------------------------------------


 

reasonably necessary or appropriate for such acquisition) and only to the extent
that the failure of such Acquisition Agreement Representations would result in a
failure of a condition precedent to the obligation of the Borrower or any
Subsidiary to consummate such acquisition shall be true and correct in all
material respects), except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date.  For purposes
hereof (x) the “Acquisition Agreement Representations” means the representations
and warranties with respect to the target of such acquisition and its
subsidiaries made in the related acquisition agreement that are material to the
interests of the Lenders, but only to the extent that the Borrower or its
applicable Subsidiary has the right to terminate obligations under the
acquisition agreement as a result of a breach thereof, or the accuracy thereof
is a condition to the obligations of the Borrower or its applicable Subsidiary
to consummate the acquisition and (y) the “Specified Representations” means
those representations and warranties made in Sections 7.1(a), 7.1(b)(ii), 7.2,
7.4, 7.14, 7.20 (with respect to only the Loan Documents delivered on such
Increased Amount Date and the collateral-related deliveries and actions made or
taken on the Increased Amount Date), 7.22 and 7.23;

 

(C)          the proceeds of any Incremental Loans shall be used for general
corporate purposes of the Borrower and its Subsidiaries (including Acquisitions
and Restricted Payments);

 

(D)          each Incremental Loan Commitment (and the Incremental Loans made
thereunder) shall constitute Obligations of the Borrower and shall be secured
and guaranteed with the other Extensions of Credit on a pari passu basis or, in
the case of Incremental Term Loans, may be on a lesser basis;

 

(E)           (1) in the case of each Incremental Term Loan (the terms of which
shall be set forth in the relevant Lender Joinder Agreement):

 

(x)           subject to clauses (y) and (z) below, the terms and documentation
in respect thereof not substantially consistent (taken as a whole) with the
terms of the Term Loan Facility, or to the extent more favorable (taken as a
whole) to the Incremental Lenders than those applicable to the Term Loan
Facility, in each case, as reasonably determined by the Borrower, shall be
reasonably acceptable to the Administrative Agent, the Incremental Lenders
making such Incremental Term Loan and the Borrower;

 

(y)           the interest rate, Applicable Margin, pricing grid, if applicable,
and prepayment provisions for such Incremental Term Loan and any upfront fees or
other economic terms shall be determined by the applicable Incremental Lenders
and the Borrower on the applicable Increased Amount Date;

 

(z)           such Incremental Term Loan will mature and amortize in a manner
reasonably acceptable to the Incremental Lenders making such Incremental Term
Loan and the Borrower, but will not in any event have a shorter average life to
maturity than the then remaining average life to maturity of the then latest
maturing Term Loans or a scheduled maturity date earlier than the Maturity Date;
and

 

(2)           in the case of each Incremental Revolving Credit Increase (the
terms of which shall be set forth in the relevant Lender Joinder Agreement):

 

(x)           any upfront fees shall be determined by the applicable Incremental
Lenders and the Borrower on the applicable Increased Amount Date;

 

63

--------------------------------------------------------------------------------


 

(y)           the outstanding Revolving Loans and Revolving Commitment
Percentages of Swingline Loans and L/C Obligations will be reallocated by the
Administrative Agent on the applicable Increased Amount Date among the Revolving
Lenders (including the Incremental Lenders providing such Incremental Revolving
Credit Increase) in accordance with their revised Revolving Commitment
Percentages (and the Revolving Lenders (including the Incremental Lenders
providing such Incremental Revolving Credit Increase) agree to make all payments
and adjustments necessary to effect such reallocation and the Borrower shall pay
any and all costs required pursuant to Section 5.9 in connection with such
reallocation as if such reallocation were a repayment); and

 

(z)           all of the other terms and conditions applicable to such
Incremental Revolving Credit Increase shall, except to the extent otherwise
provided in this Section 5.13, be identical to the terms and conditions
applicable to the Revolving Facility;

 

(F)           (1) any Incremental Lender with an Incremental Revolving Credit
Increase shall be entitled to the same voting rights as the existing Revolving
Lenders under the Revolving Facility and any Extensions of Credit made in
connection with each Incremental Revolving Credit Increase shall receive
proceeds of prepayments on the same basis as the other Revolving Loans made
hereunder; and (2) any Incremental Lender making any Incremental Term Loan shall
be entitled to the same voting rights as the existing Term Loan Lenders under
the Term Loan Facility and each Incremental Term Loan may, to the extent so
provided in the applicable Lender Joinder Agreement, receive proceeds of
prepayments on the same basis as Loans outstanding as of the applicable
Increased Amount Date (which prepayments may be shared on a pro rata basis or
lesser than (but not greater than) a pro rata basis among such outstanding Loans
and the Incremental Term Loans on the basis of the outstanding aggregate
principal amount thereof);

 

(G)          such Incremental Loan Commitments shall be effected pursuant to one
or more Lender Joinder Agreements executed and delivered by the Borrower, the
Administrative Agent and the applicable Incremental Lenders (which Lender
Joinder Agreement may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 5.13); and

 

(H)          the Borrower shall deliver or cause to be delivered such customary
legal opinions or other documents (including, without limitation, a resolution
duly adopted by the board of directors (or equivalent governing body) of each
Credit Party authorizing such Incremental Loan) as may be reasonably requested
by Administrative Agent in connection with any such transaction.

 

(b)           The Incremental Lenders shall be included in any determination of
the Required Lenders and the Incremental Lenders will not constitute a separate
voting class for any purposes under this Agreement.

 

(c)           (i) On any Increased Amount Date on which any Incremental Term
Loan Commitment becomes effective, subject to the foregoing terms and
conditions, each Incremental Lender with an Incremental Term Loan Commitment
shall make an Incremental Term Loan to the Borrower in an amount equal to its
Incremental Term Loan Commitment and shall become a Lender hereunder with
respect to such Incremental Term Loan Commitment and the Incremental Term Loan
made pursuant thereto.

 

(ii)               On any Increased Amount Date on which any Incremental
Revolving Credit Increase becomes effective, subject to the foregoing terms and
conditions, each Incremental Lender

 

64

--------------------------------------------------------------------------------


 

with an Incremental Revolving Credit Commitment shall become a Revolving Lender
hereunder with respect to such Incremental Revolving Credit Commitment.

 

SECTION 5.14           Cash Collateral.

 

At any time that there shall exist a Defaulting Lender that is a Revolving
Lender, within one Business Day following the written request of the
Administrative Agent, any Issuing Lender or any Swingline Lender (with a copy to
the Administrative Agent) the Borrower shall Cash Collateralize the Fronting
Exposure of the Issuing Lenders and the Swingline Lenders with respect to such
Defaulting Lender (determined after giving effect to Section 5.15(c) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount.

 

(a)           Grant of Security Interest. The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Lenders and the Lenders
(including the Swingline Lenders), and agrees to maintain, a first priority
security interest in all such Cash Collateral as security for the Defaulting
Lenders’ obligation to fund participations in respect of L/C Obligations and
Swingline Loans, to be applied pursuant to clause (b) below.  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent, the Issuing Lenders and
the Swingline Lenders as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

 

(b)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under this Section 5.14 or
Section 5.15 in respect of Letters of Credit or Swingline Loans shall be applied
to the satisfaction of the Defaulting Lender’s obligation to fund participations
in respect of L/C Obligations and Swingline Loans (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

(c)           Termination of Requirement.  Cash Collateral (or the appropriate
portion thereof) provided to reduce the Fronting Exposure of any Issuing Lender
or any Swingline Lender shall no longer be required to be held as Cash
Collateral pursuant to this Section 5.14 following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the determination by the
Administrative Agent, each Issuing Lender and each Swingline Lender that there
exists excess Cash Collateral; provided that, subject to Section 5.15, the
Person providing Cash Collateral, each Issuing Lender and each Swingline Lender
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations; and provided further that to the extent
that such Cash Collateral was provided by the Borrower, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents.  It is understood and agreed that the Cash Collateral referenced in
this Section 5.14 is separate from any cash collateral delivered and maintained
pursuant to Section 3.1(c).

 

SECTION 5.15           Defaulting Lenders.

 

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

65

--------------------------------------------------------------------------------


 

(a)           Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 12.2.

 

(b)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Lender or any Swingline Lender
hereunder; third, to Cash Collateralize the Issuing Lenders’ Fronting Exposure
with respect to such Defaulting Lender in accordance with Section 5.14; fourth,
as the Borrower may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Lenders’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 5.14; sixth, to the payment of any amounts owing to the Lenders,
the Issuing Lenders or Swingline Lenders as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, the Issuing Lenders or
Swingline Lenders against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (i) such payment is a payment of the principal
amount of any Revolving Loans or funded participations in Swingline Loans or
Letters of Credit in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (ii) such Revolving Loans or funded
participations in Swingline Loans or Letters of Credit were issued at a time
when the conditions set forth in Section 6.2 were satisfied or waived, such
payment shall be applied solely to pay the Revolving Loans of, and funded
participations in Swingline Loans or Letters of Credit owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or Letters of Credit owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Revolving Commitments without giving effect to Section 5.15(c).  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 5.15(b) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(c)           Reallocation of Revolving Commitment Percentages to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
L/C Obligations and Swingline Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Revolving Commitment
Percentage (calculated without regard to such Defaulting Lender’s Revolving
Commitment) but only to the extent that (x) the conditions set forth in
Section 6.2 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the

 

66

--------------------------------------------------------------------------------


 

Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Outstandings of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(d)           New Swingline Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) no Swingline Lender shall be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

 

(e)           Cash Collateral, Repayment of Swingline Loans.  If the
reallocation described in Section 5.15(c) above cannot, or can only partially,
be effected, the Borrower shall, without prejudice to any right or remedy
available to it hereunder or under law, (x) first, prepay Swingline Loans in an
amount equal to the applicable Swingline Lender’s Fronting Exposure and
(y) second, Cash Collateralize such Swingline Lender’s Fronting Exposure in
accordance with the procedures set forth in Section 5.14.

 

(f)            Certain Fees.  For any period during which such Lender is a
Defaulting Lender, such Defaulting Lender (i) shall not be entitled to receive
any Commitment Fee pursuant to Section 5.3 (and the Borrower shall not be
required to pay any such fee that otherwise would have been required to have
been paid to such Defaulting Lender) and (ii) shall not be entitled to receive
any Letter of Credit Fees pursuant to Section 3.3(a) otherwise payable to the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral pursuant to
Section 5.14.  With respect to any Letter of Credit Fee pursuant to
Section 3.3(a) not required to be paid to any Defaulting Lender pursuant to this
Section 5.15(f), the Borrower shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swingline Loans
that has been reallocated to such Non-Defaulting Lender pursuant to
Section 5.15(c) above, (y) pay to each Issuing Lender and each Swingline Lender,
as applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Lender’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

 

(g)           Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, the Swingline Lenders and the Issuing Lenders agree in writing in their
sole discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the date specified in such notice and subject to any conditions
set forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase that portion
of outstanding Revolving Loans of the other Lenders or take such other actions
as the Administrative Agent may determine to be necessary to cause the Revolving
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Revolving Commitment Percentages (without giving effect to Section 5.15(c)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise

 

67

--------------------------------------------------------------------------------


 

expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.

 

SECTION 5.16           Permitted Amendments Related to an Extension.

 

(a)           The Borrower may, by written notice to the Administrative Agent
from time to time during the term of this Agreement, make one or more offers
(each, a “Loan Modification Offer”) to all the Lenders to make a Permitted
Amendment pursuant to procedures reasonably specified by the Administrative
Agent and reasonably acceptable to the Borrower.  Such notice shall set forth
(i) the terms and conditions of the requested Permitted Amendment and (ii) the
date on which the Permitted Amendment is requested to become effective (which
shall not be less than 10 Business Days nor more than 30 Business Days after the
date of such notice, unless otherwise agreed to by the Administrative Agent). 
Notwithstanding anything to the contrary in Section 12.2, the Permitted
Amendment shall only require the consent of the Borrower, the Administrative
Agent and those Lenders that accept the applicable Loan Modification Offer (such
Lenders, the “Accepting Lenders”), and the Permitted Amendment shall become
effective only with respect to the Term Loans and Revolving Commitments of the
Accepting Lenders.  In connection with any Loan Modification Offer, the Borrower
may, at its sole option, terminate the Term Loans and/or the aggregate Revolving
Commitments of one or more of the Lenders that are not Accepting Lenders, and in
connection therewith shall repay in full all outstanding Term Loans and
Revolving Loans, and accrued but unpaid interest and fees (along with any amount
owing pursuant to Section 5.9), at such time owing to such terminated Lender,
with such termination taking effect, and any related repayment being made, upon
the effectiveness of the Permitted Amendment.  Additionally, to the extent the
Borrower has terminated the Revolving Commitments of such Lenders (and subject
to any consents required by Section 12.10), the Borrower may request any other
Lender or any Affiliate of a Lender, Approved Fund or other financial
institution to provide a commitment to make loans on the terms set forth in such
Loan Modification Offer in an amount not to exceed the amount of the Revolving
Commitments terminated and/or Term Loans prepaid pursuant to the preceding
sentence.  Upon the effectiveness of the Permitted Amendment and any termination
of any Lender’s Revolving Commitments (and any related repayment of Revolving
Loans and unpaid interest and fees) pursuant to this section and any related
commitment of any other Lender or any Affiliate of a Lender, Approved Fund or
other financial institution (in each case, subject to the consents required by
Section 12.10) with respect to such terminated Revolving Commitments, subject to
the payment of applicable amounts pursuant to Section 5.9 in connection
therewith, the Borrower shall be deemed to have made such borrowings and
repayments of the Revolving Loans, and the Lenders shall make such adjustments
of outstanding Revolving Loans between and among them, as shall be necessary to
effect the reallocation of the Revolving Commitments such that, after giving
effect thereto, the Revolving Loans shall be held by the Lenders (including any
Lender or any Affiliate of a Lender, Approved Fund or other financial
institution that agrees to an additional commitment as set forth above (in each
case, subject to any consents required by Section 12.10) as the new Lenders)
ratably in accordance with their Revolving Commitments.

 

(b)           The Borrower and each Accepting Lender shall execute and deliver
to the Administrative Agent a Loan Modification Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the acceptance of the Permitted Amendment and the terms and conditions thereof. 
The Administrative Agent shall promptly notify each Lender as to the
effectiveness of the Loan Modification Agreement.  Each of the parties hereto
hereby agrees that, upon the effectiveness of the Loan Modification Agreement,
this Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Permitted Amendment
evidenced thereby and only with respect to the Revolving Commitments and Term
Loans of the Accepting Lenders, including any amendments necessary to treat the
applicable Revolving Commitments and/or Term Loans of the

 

68

--------------------------------------------------------------------------------


 

Accepting Lenders as a new “Class” of term loans and/or revolving commitments
hereunder.  Notwithstanding the foregoing, the Permitted Amendment shall not
become effective unless the Administrative Agent shall have received, to the
extent reasonably requested by the Administrative Agent, legal opinions, board
resolutions, officer’s and secretary’s certificates and other documentation
consistent with those delivered on the Closing Date under this Agreement.

 

(c)           “Permitted Amendment” means any or all of the following: (i) an
extension of the Scheduled Maturity Date and/or reduction or delay of
amortization payments applicable solely to the Revolving Commitments and/or Term
Loans, as applicable, of the Accepting Lenders, (ii) an increase in the interest
rate with respect to the Revolving Commitments and/or Term Loans of the
Accepting Lenders, (iii) the inclusion of additional fees to be payable to the
Accepting Lenders in connection with the Permitted Amendment (including any
upfront fees), (iv) such amendments to this Agreement and the other Loan
Documents as shall be appropriate, in the reasonable judgment of the
Administrative Agent, to provide the rights and benefits of this Agreement and
other Loan Documents to each new “Class” of loans and/or commitments resulting
therefrom; provided that (A) the allocation of the participation exposure with
respect to any then-existing or subsequently issued or made Letter of Credit or
Swingline Loan as between the revolving commitments of such new “Class” and the
Revolving Commitments of the then-existing Lenders shall be made on a pro rata
basis as between the revolving commitments of such new “Class” and the Revolving
Commitments of the then-existing Revolving Lenders, (B) the L/C Commitment and
Swingline Commitment may not be extended without the prior written consent of
each Issuing Lender or each Swingline Lender, as applicable, and only to the
extent the L/C Commitment or Swingline Commitment so extended does not exceed
the aggregate Revolving Commitments extended pursuant to clause (i) above,
(C) payments of principal and interest on the Revolving Loans (including loans
of Accepting Lenders) shall continue to be shared pro rata in accordance with
Section 5.4(a) and payments of principal and interest on the Term Loans
(including loans of Accepting Lenders) shall continue to be shared pro rata in
accordance with Section 5.4(a), except that notwithstanding Section 5.4(a), the
Term Loans, Revolving Loans and Revolving Commitments of the Lenders that are
not Accepting Lenders may be repaid and terminated on their applicable Maturity
Date, without any pro rata reduction of the revolving commitments and/or
repayment of loans of Accepting Lenders with a different Maturity Date, and
(v) such other amendments to this Agreement and the other Loan Documents as
shall be appropriate, in the reasonable judgment of the Administrative Agent, to
give effect to the foregoing Permitted Amendment; provided it is agreed that the
Permitted Amendments shall not amend any terms or add any terms (other than with
respect to pricing and fees as set forth in clauses (ii) and (iii) above) that
would, prior to the termination or expiration of the Revolving Commitments or
prepayment in full of the Term Loans, as applicable, of the Lenders that are not
Accepting Lenders, be more favorable to such Accepting Lenders than the terms of
the Agreement applicable to the Lenders that are not Accepting Lenders.

 

(d)           This Section 5.16 shall supersede any provision in Section 12.2 to
the contrary.  Notwithstanding any reallocation into extending and non-extending
“Classes” in connection with the Permitted Amendment, all Loans to the Borrower
under this Agreement shall rank pari passu in right of payment.

 

SECTION 5.17           Mandatory Prepayments of Loans.

 

(a)           Upon receipt by the Borrower or any of its Subsidiaries of any
Extraordinary Receipts aggregating any amount in excess of $5,000,000 in
relation to one or a series of related events in respect of its property or
assets (a “Prepayment Event”), the Borrower shall, at such time as the aggregate
Net Cash Proceeds of Prepayment Events occurring after the Closing Date exceeds
$50,000,000, prepay an aggregate principal amount of Loans equal to 100% of all
Net Cash Proceeds received therefrom within three (3) Business Days after the
date of receipt thereof by the Borrower or such Domestic Subsidiary

 

69

--------------------------------------------------------------------------------


 

subject to the provisions of Section 5.17(d); provided that so long as no
Default or Event of Default shall have occurred and be continuing, if the
Borrower intends to reinvest the Net Cash Proceeds thereof in capital assets
used or useful in its business which may (but are not required to) be a
replacement, restoration or repair of the assets or property in respect of which
the Extraordinary Receipt was received, the Net Cash Proceeds thereof may be
reinvested so long as within 12 months after the receipt of such Net Cash
Proceeds such reinvestment shall have begun and so long as such reinvestment has
not been terminated, abandoned or unreasonably delayed, and is substantially
completed within 24 months after the date of receipt of such Net Cash Proceeds
(provided that if the relevant project is not substantially completed within
24 months after such date of receipt, the Borrower shall have up to an
additional 12 months to complete such project so long as it certifies in a
written notice to the Administrative Agent delivered prior to the expiration of
such 24-month period that it reasonably expects completion to occur within such
additional 12-month period and attaching a budget and schedule for the remaining
portion of the construction that evidences the same); provided further that,
with respect to any Prepayment Event involving Extraordinary Receipts in an
aggregate amount in excess of $50,000,000, by not later than the next following
date on which an Officer’s Compliance Certificate is required to be delivered
pursuant to Section 8.2(a) after the Borrower consummates such restoration,
repair or replacement or purchase with respect to all or the last remaining
portion of such Extraordinary Receipts, it shall deliver a certificate (or
include a certification in the Officer’s Compliance Certificate) of a
Responsible Officer to the Administrative Agent certifying that all such Net
Cash Proceeds have been reinvested in accordance with the proviso of this
Section 5.17(a) and, as a result, no mandatory prepayments are required under
this Section 5.17(a); provided, further, that any Net Cash Proceeds not so
reinvested at the end of such period shall be immediately applied to the
prepayment of the Term Loans as set forth in clause (b) of this Section 5.17,
and, following the payment in full of the Term Loans, to the Revolving Facility
as set forth in clause (c) of this Section 5.17.  To the extent that any or all
of the Net Cash Proceeds of any Extraordinary Receipts that are required to be
applied to prepayments pursuant to this Section 5.17 are received by a Foreign
Subsidiary is prohibited or delayed by applicable local law from being
repatriated to the United States, the portion of such Net Cash Proceeds so
affected will not be required to be applied to repay Loans at the times provided
in this Section 5.17 but may be retained by the applicable Foreign Subsidiary so
long, but only so long, as the applicable local law will not permit repatriation
to the United States (the Borrower hereby agreeing to cause the applicable
Foreign Subsidiary to promptly take all actions reasonably required by the
applicable local law to permit such repatriation), and once such repatriation of
any of such affected Net Cash Proceeds that would otherwise be required to be
applied to prepayments pursuant to this Section 5.17 is permitted under the
applicable local law, such repatriation will be immediately effected and such
repatriated Net Cash Proceeds will be promptly (and in any event not later than
two Business Days after such repatriation) applied (net of additional taxes
payable or reserved against as a result thereof) to the repayment of the Loans
pursuant to this Section 5.17.

 

(b)           Each prepayment of Term Loans pursuant to this Section 5.17 shall
be applied:  (x) first, in direct order of maturities, to the principal
repayment installments of Term Loans due within the eight Fiscal Quarters
following such prepayment, and second, on a pro rata basis to the remaining
principal repayment installments of Term Loans, and unless otherwise provided
herein, each such prepayment shall be paid to the Lenders in accordance with
their respective Applicable Percentages in the outstanding Term Loans; and
(y) thereafter, to the Revolving Facility in the manner set forth in
Section 5.17(c).

 

(c)           Prepayments of the Revolving Facility made pursuant to this
Section 5.17(a), first, shall be applied to prepay L/C Borrowings outstanding at
such time until all such L/C Borrowings are paid in full, second, shall be
applied to prepay Swingline Loans outstanding at such time until all such
Swingline Loans are paid in full, and, third, shall be applied to prepay
Revolving Loans outstanding at such time until all such Revolving Loans are paid
in full; and, in the case of prepayments of the Revolving

 

70

--------------------------------------------------------------------------------


 

Facility required pursuant to this Section 5.17, the amount remaining, if any,
after the prepayment in full of all Loans and L/C Borrowings outstanding at such
time, may be retained by the Borrower for use in the ordinary course of its
business.  Upon the drawing of any Letter of Credit, which has been Cash
Collateralized, such funds shall be applied (without any further action by or
notice to or from the Borrower or any other Loan Party) to reimburse the
applicable Issuing Lender or the Revolving Lenders, as applicable.

 

(d)           Notwithstanding the provisions of Section 5.17(a), if any
mandatory prepayments under Section 5.17(a) would result in the Borrower
incurring any obligation (as determined in the reasonable judgment of the
Borrower) under Section 5.9 as a result of any such mandatory prepayment of
LIBOR Rate Loans prior to the last day of an Interest Period, so long as no
Event of Default has occurred and is continuing, the Borrower may defer the
making of such mandatory prepayment until the earlier of (A) the last day of
such Interest Period and (B) the date thirty days after the date on which such
mandatory prepayment would otherwise have been required to be made.

 

SECTION 5.18           Refinancing Amendments.

 

(a)           At any time after the Closing Date, the Borrower may obtain, from
any Term Loan Lender or any Incremental Lender providing Incremental Term Loans,
Credit Agreement Refinancing Indebtedness in respect of all or any portion of
the Term Loans then-outstanding under this Agreement (which for purposes of this
clause will be deemed to include any then outstanding Other Term Loans) in the
form of (x) Other Term Loans or Other Term Commitments or (y) Refinancing Notes,
as the case may be, in each case pursuant to a Refinancing Amendment; provided
that such Credit Agreement Refinancing Indebtedness (i) will have such pricing
and optional prepayment terms as may be agreed by the Borrower and the Lenders
thereof, (ii) will have a maturity date that is not prior to the maturity date
of the Term Loans being refinanced, and (iii) the proceeds of such Credit
Agreement Refinancing Indebtedness shall be applied, substantially concurrently
with the incurrence thereof, to the prepayment of outstanding Term Loans.  Each
class of Credit Agreement Refinancing Indebtedness incurred under this
Section 5.18 shall be in an aggregate principal amount that is (x) not less than
$5,000,000 and (y) an integral multiple of $1,000,000 in excess thereof.  The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Refinancing Amendment.  Each of the parties hereto hereby agrees that,
upon the effectiveness of any Refinancing Amendment, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Term Loans, Other Term Commitments and/or
Refinancing Notes).  Any Refinancing Amendment may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section.

 

(b)           Notwithstanding anything to the contrary, this Section 5.18 shall
supersede any provisions in Section 5.4, Section 5.6, Section 5.7, Section 10.4
or Section 12.2 to the contrary

 

71

--------------------------------------------------------------------------------


 

ARTICLE VI

 

CONDITIONS OF CLOSING AND BORROWING

 

SECTION 6.1             Conditions to Closing and Initial Extensions of Credit.

 

The obligation of the Lenders to close this Agreement and to make the initial
Loans or issue or participate in the initial Letters of Credit, if any, is
subject to the satisfaction of each of the following conditions:

 

(a)           Executed Loan Documents.  This Agreement, a Revolving Note in
favor of each Revolver Lender requesting a Revolving Note, a Swingline Note in
favor of each Swingline Lender (if requested thereby), a Term Note in favor of
each Term Loan Lender requesting a Term Note and the Security Documents,
together with any other applicable Loan Documents, shall have been duly
authorized, executed and delivered to the Administrative Agent by the parties
thereto, shall be in full force and effect and no Default or Event of Default
shall exist hereunder or thereunder.

 

(b)           Closing Certificates; Etc.  The Administrative Agent shall have
received each of the following in form and substance reasonably satisfactory to
the Administrative Agent:

 

(i)            Officer’s Certificate.  A certificate from a Responsible Officer
of the Borrower to the effect that (A) all representations and warranties of the
Credit Parties contained in this Agreement and the other Loan Documents are
true, correct and complete in all material respects (except to the extent any
such representation and warranty is qualified by materiality or reference to
Material Adverse Effect, in which case, such representation and warranty shall
be true, correct and complete in all respects); (B) none of the Credit Parties
is in violation of any of the covenants contained in this Agreement and the
other Loan Documents; (C) after giving effect to the Transactions, no Default or
Event of Default has occurred and is continuing; (D) since March 31, 2015, no
material adverse condition or material adverse change has occurred, nor has any
circumstance or condition occurred that could reasonably be expected to result
in a material adverse change in, or have a material adverse effect on, the
business, operations, condition (financial or otherwise), assets or liabilities
(whether actual or contingent) of the Borrower and its Subsidiaries, taken as a
whole; and (E) each of the Credit Parties, as applicable, has satisfied each of
the conditions set forth in Section 6.1 and Section 6.2 (it being understood
that such Responsible Officer is making no certification or representation as to
any condition in Section 6.1 or Section 6.2, the satisfaction of which is
subject to the Administrative Agent’s discretion).

 

(ii)           Certificate of Secretary of Each Credit Party.  A certificate of
a Secretary or a Responsible Officer of each Credit Party certifying as to the
incumbency and genuineness of the signature of each officer of such Credit Party
executing Loan Documents to which it is a party and certifying that attached
thereto is a true, correct and complete copy of (A) the articles or certificate
of incorporation or formation (as applicable) of such Credit Party and all
amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation or formation (as
applicable), (B) the bylaws or other governing document of such Credit Party as
in effect on the Closing Date, (C) resolutions duly adopted by the board of
directors (or other governing body) of such Credit Party authorizing and
approving the transactions contemplated

 

72

--------------------------------------------------------------------------------


 

hereunder and the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party, and (D) each certificate required
to be delivered pursuant to Section 6.1(b)(iii).

 

(iii)          Certificates of Good Standing.  (A) Short form certificates as of
a recent date of the good standing of each Credit Party under the laws of its
jurisdiction of organization, (B) short form certificates (or other evidence
reasonably acceptable to the Administrative Agent) as of a recent date of the
good standing of each Credit Party under the laws of each jurisdiction (other
than its jurisdiction of organization) where such Credit Party is qualified to
do business and failure to so qualify and be in good standing could reasonably
be expected to have a Material Adverse Effect and (C) to the extent available, a
certificate of the relevant taxing authorities of such jurisdictions certifying
that such Credit Party has filed required tax returns and owes no delinquent
taxes.

 

(iv)          Opinions of Counsel.  Favorable opinions of counsel to the Credit
Parties addressed to the Administrative Agent and the Lenders with respect to
the Credit Parties, the Loan Documents and such other matters as the Lenders
shall request (which such opinions shall expressly permit reliance by permitted
successors and assigns of the addressees thereof).

 

(c)           Personal Property Collateral.

 

(i)                Filings and Recordings.  The Administrative Agent shall have
received all filings and recordations that are required by the Security
Documents to perfect the security interests of the Administrative Agent, on
behalf of the Secured Parties, in the Collateral and the Administrative Agent
shall have received evidence reasonably satisfactory to the Administrative Agent
that upon such filings and recordations such security interests constitute valid
and perfected first priority Liens thereon.

 

(ii)               Pledged Collateral.  The Administrative Agent shall have
received (A) an original of each of stock certificate or other certificate
evidencing the Equity Interests required to be delivered pursuant to the
Security Documents, together with an undated stock power for each such
certificate duly executed in blank by the registered owner thereof and (B) an
original of each promissory note required to be delivered pursuant to the
Security Documents together with an undated endorsement for each such promissory
note duly executed in blank by the holder thereof.

 

(iii)              Lien Search.  The Administrative Agent shall have received
the results of a Lien search (including a search as to judgments, pending
litigation, bankruptcy, tax and intellectual property matters), in form and
substance reasonably satisfactory thereto, made against the Credit Parties under
the Uniform Commercial Code (or applicable judicial docket) as in effect in each
jurisdiction in which filings or recordations should be made to evidence or
perfect security interests in all assets of such Credit Party, indicating among
other things that the assets of each such Credit Party are free and clear of any
Lien (except for Permitted Liens).

 

(iv)              Hazard and Liability Insurance.  The Administrative Agent
shall have received evidence of property hazard, business interruption and
liability insurance required to be maintained pursuant to Section 8.7(a) (with
appropriate endorsements naming the Administrative Agent as lender’s loss payee
on all policies for property hazard insurance and as additional insured on all
policies for liability insurance in accordance with Section 8.7(b)), and if
requested by the Administrative Agent, copies of such insurance policies.

 

73

--------------------------------------------------------------------------------


 

(d)           Consents; Defaults.

 

(i)                Governmental and Third Party Approvals.  The Credit Parties
shall have received all material governmental, shareholder and third party
consents and approvals necessary (or any other material consents as determined
in the reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and the
other transactions contemplated hereby and all applicable waiting periods shall
have expired without any action being taken by any Person that could reasonably
be expected to restrain, prevent or impose any material adverse conditions on
any of the Credit Parties or such other transactions or that could seek or
threaten any of the foregoing, and no law or regulation shall be applicable
which in the reasonable judgment of the Administrative Agent could reasonably be
expected to have such effect.

 

(ii)               No Injunction, Etc.  No action, suit, proceeding,
investigation, regulation or legislation shall have been instituted, threatened
or proposed in any court or before any Governmental Authority to enjoin,
restrain, or prohibit, or to obtain substantial damages (i) in respect of, or
which is related to or arises out of this Agreement or the other Loan Documents
or the consummation of the transactions contemplated hereby or thereby or
(ii) which could reasonably be expected to have a Material Adverse Effect.

 

(e)           Financial Matters.

 

(i)                Financial Statements.  The Administrative Agent shall have
received (A) the Audited Financial Statements and (B) the unaudited consolidated
balance sheet of the Borrower and its Subsidiaries as of March 31, 2015 and
July 5, 2015 and the related unaudited interim statements of income and retained
earnings for the three-month periods ended on such dates.

 

(ii)               Financial Projections.  The Administrative Agent shall have
received pro forma consolidated financial statements for the Borrower and its
Subsidiaries, and projections prepared by management of the Borrower, of balance
sheets, income statements and cash flow statements on an annual basis for each
year during the term of the Credit Facilities, which shall not be materially
inconsistent with any financial information or projections previously delivered
to the Administrative Agent.

 

(iii)              Solvency Certificate.  The Borrower shall have delivered to
the Administrative Agent a certificate, in form and substance satisfactory to
the Administrative Agent, and certified as accurate by the chief financial
officer of the Borrower, certifying that as of the Closing Date, after giving
effect to the Transactions, the Credit Parties and their Subsidiaries, taken as
a whole, are Solvent.

 

(iv)              Payment at Closing.  The Borrower shall have paid (A) to the
Administrative Agent, the Arrangers and the Lenders the fees set forth or
referenced in Section 5.3 and any other accrued and unpaid fees or commissions
due hereunder, (B) all fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent accrued and unpaid prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent) and
(C) to any other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other

 

74

--------------------------------------------------------------------------------


 

charges in connection with the execution, delivery, recording, filing and
registration of any of the Loan Documents.

 

(f)            Miscellaneous.

 

(i)                Notice of Borrowing.  The Administrative Agent shall have
received a Notice of Borrowing from the Borrower in accordance with Sections
2.3(a) and 4.2, and a Notice of Account Designation specifying the account or
accounts to which the proceeds of any Revolving Loans or Swingline Loans made on
or after the Closing Date are to be disbursed.

 

(ii)               Existing Indebtedness.  The Existing Credit Agreement and all
other existing Indebtedness of the Borrower and its Subsidiaries (excluding
Indebtedness permitted pursuant to Section 9.3) shall be repaid in full and
terminated and all collateral security therefor (including all mortgages and
deeds of trust, if any) shall be released, and the Administrative Agent shall
have received pay-off letters in form and substance satisfactory to it
evidencing such repayment, termination and release.  Any existing Indebtedness
permitted pursuant to Section 9.3 shall be on terms and conditions reasonably
satisfactory to the Administrative Agent.

 

(iii)              The issuance of New Senior Notes shall occur prior to or
substantially concurrently with the initial Extension of Credit under this
Agreement.

 

(iv)              PATRIOT Act.  The Lenders shall have received, at least three
Business Days prior to the Closing Date, all documentation and other information
reasonably requested in writing by them at least ten Business Days prior to the
Closing Date in order to allow the Lenders to comply with the PATRIOT Act.

 

(v)               Other Documents.  All opinions, certificates and other
instruments and all proceedings in connection with the transactions contemplated
by this Agreement shall be satisfactory in form and substance to the
Administrative Agent.  The Administrative Agent shall have received copies of
all other documents, certificates and instruments reasonably requested thereby,
with respect to the transactions contemplated by this Agreement.

 

SECTION 6.2             Conditions to All Extensions of Credit.

 

The obligations of the Lenders to make or participate in any Extensions of
Credit (including the initial Extension of Credit) and/or the Issuing Lender to
issue or extend any Letter of Credit are subject to the satisfaction of the
following conditions precedent on the relevant borrowing, issuance or extension
date:

 

(a)           Continuation of Representations and Warranties.  The
representations and warranties contained in Article VII shall be true and
correct in all material respects, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects on
and as of such borrowing, issuance or extension date with the same effect as if
made on and as of such date, (except for any such representation and warranty
that by its terms is made only as of an earlier date, which representation and
warranty shall remain true and correct in all material respects, except for any
representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty shall be true
and correct in all respects as of such earlier date).

 

75

--------------------------------------------------------------------------------


 

(b)           No Existing Default.  No Default or Event of Default shall have
occurred and be continuing (i) on the borrowing date with respect to such Loans
or after giving effect to the Loans to be made on such date or (ii) on the
issuance or extension date with respect to such Letter of Credit or after giving
effect to the issuance or extension of such Letter of Credit on such date.

 

(c)           Notices.  The Administrative Agent shall have received a Notice of
Borrowing from the Borrower in accordance with Section 2.3(a).

 

ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

 

To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 6.2, that:

 

SECTION 7.1             Existence, Qualification and Power.

 

Each of the Borrower and its Subsidiaries (a) is a corporation, partnership or
limited liability company, as applicable, duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, as applicable, (b) has all requisite power and
authority and all requisite governmental licenses, authorizations, consents and
approvals to (i) own its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, and (c) is duly qualified and is licensed and in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license; except in
each case referred to in clause (b)(i) or (c), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 7.2             Authorization; No Contravention.

 

The execution, delivery and performance by each Credit Party of each Loan
Document to which such Person is party have been duly authorized by all
necessary corporate or other organizational action, and do not:  (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under,
(i) any material Contractual Obligation to which such Person is a party or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its Property is subject; or (c) violate
any Law (including, without limitation, Regulation U or Regulation X issued by
the Federal Reserve Board).

 

SECTION 7.3             Governmental Authorization; Other Consents.

 

No material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Credit Party of this Agreement or any other Loan
Document, other than (i) those that have already been obtained and are in full
force and effect (ii) filings to perfect the Liens created by the Security
Documents and (iii) filings with the United States Securities and Exchange
Commission pursuant to applicable Requirements of Law.

 

76

--------------------------------------------------------------------------------


 

SECTION 7.4             Binding Effect.

 

This Agreement and each other Loan Document has been duly executed and delivered
by each Credit Party that is party hereto and thereto.  This Agreement and each
other Loan Document constitutes a legal, valid and binding obligation of each
Credit Party that is party hereto and thereto, enforceable against each such
Credit Party in accordance with its terms, except as enforceability may be
limited by applicable Debtor Relief Laws or by equitable principals relating to
enforceability.

 

SECTION 7.5             Financial Statements; No Material Adverse Effect.

 

(a)           The Audited Financial Statements:  (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.

 

(b)           The unaudited consolidated financial statements of the Borrower
and its Subsidiaries dated March 31, 2015 and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
Fiscal Quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments.

 

(c)           From March 31, 2015 to and including the Closing Date, there has
been no Disposition by the Borrower or any Subsidiary, or any Involuntary
Disposition, of any material part of the business or Property of the Borrower
and its Subsidiaries, taken as a whole, and no purchase or other acquisition by
any of them of any business or Property (including any Equity Interests of any
other Person) material in relation to the consolidated financial condition of
the Borrower and its Subsidiaries, taken as a whole, in each case, which is not
reflected in the foregoing financial statements or in the notes thereto and has
not otherwise been disclosed in writing to the Lenders on or prior to the
Closing Date.

 

(d)           The financial statements delivered pursuant to Sections 8.1(a),
(b) and (c) have been prepared in accordance with GAAP (except as may otherwise
be permitted under Sections 8.1(a), (b) and (c)) and present fairly (in the case
of the financial statements delivered pursuant to Section 8.1(a), on the basis
disclosed in the footnotes to such financial statements) in all material
respects the consolidated and, in the case of consolidating annual financial
statements delivered pursuant to Section 8.1(c), consolidating, financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries as of such date and for such periods.

 

(e)           Since March 31, 2015 there has been no event or circumstance that
has had or could reasonably be expected to have a Material Adverse Effect.

 

SECTION 7.6             Litigation.

 

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues that (a) purports to affect the legality,
validity or enforceability of any

 

77

--------------------------------------------------------------------------------


 

Loan Document or the consummation of the transactions contemplated hereby, or
(b) could reasonably be expected to have a Material Adverse Effect.

 

SECTION 7.7             No Default.

 

(a)           Neither the Borrower nor any Subsidiary is in default under or
with respect to any Contractual Obligation that could reasonably be expected to
have a Material Adverse Effect.

 

(b)           No Default or Event of Default has occurred and is continuing.

 

SECTION 7.8             Ownership of Property; Liens.

 

Each of the Borrower and its Subsidiaries has good record and marketable title
in fee simple to, or valid leasehold interests in, all Real Property necessary
or used in the ordinary conduct of its business, except for such defects in
title as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  The Property of the Borrower and its
Subsidiaries is subject to no Liens, other than Permitted Liens.

 

SECTION 7.9             Environmental Compliance.

 

Except as would not reasonably be expected to have a Material Adverse Effect:

 

(a)           Each of the Facilities and all operations at the Facilities are in
compliance with all applicable Environmental Laws, and there is no violation of
any Environmental Law with respect to the Facilities or the Businesses, and
there are no conditions relating to the Facilities or the Businesses that would
reasonably be expected to give rise to liability under any Environmental Laws.

 

(b)           None of the Facilities contains, or has previously contained, any
Hazardous Materials at, on or under the Facilities in amounts or concentrations
that constitute or constituted a violation of, or would reasonably be expected
to give rise to liability under, Environmental Laws.

 

(c)           Neither the Borrower nor any Subsidiary has received any written
or verbal notice of, or inquiry from any Governmental Authority regarding, any
violation, alleged violation, non-compliance or Environmental Liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Facilities or the Businesses, nor does any Responsible
Officer of any Credit Party have knowledge that any such notice will be received
or is being threatened.

 

(d)           Hazardous Materials have not been transported or disposed of from
the Facilities, or generated, treated, stored or disposed of at, on or under any
of the Facilities or any other location, in each case by or on behalf of the
Borrower or any Subsidiary in violation of, or in a manner that would be
reasonably likely to give rise to liability under, any applicable Environmental
Law.

 

(e)           No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Responsible Officers of the Credit Parties,
threatened, under any Environmental Law to which the Borrower or any Subsidiary
is or will be named as a party, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders of Governmental
Authorities, or other administrative or judicial requirements outstanding under
any Environmental Law with respect to the Borrower, any Subsidiary, the
Facilities or the Businesses.

 

78

--------------------------------------------------------------------------------


 

(f)            There has been no release or threat of release of Hazardous
Materials at or from the Facilities, or arising from or related to the
operations (including, without limitation, disposal) of the Borrower or any
Subsidiary in connection with the Facilities or otherwise in connection with the
Businesses, in violation of or in amounts or in a manner that would reasonably
be expected to give rise to liability under Environmental Laws.

 

SECTION 7.10           Insurance.

 

The properties of the Borrower and its Subsidiaries are insured or reinsured
with financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.

 

SECTION 7.11           Taxes.

 

The Borrower and its Subsidiaries have filed all federal, state and other
material Tax returns and reports required to be filed, and have paid all
federal, state and other material Taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable (including in their capacity as withholding
agent), except those which are not yet delinquent or being contested in good
faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP.  There is no current or proposed Tax
assessment against the Borrower or any Subsidiary that would, if made,
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

SECTION 7.12           ERISA Compliance.

 

(a)           Except as could not reasonably be expected to have a Material
Adverse Effect, each Plan is in compliance with the applicable provisions of
ERISA, the Code and other federal or state Laws.  Each Credit Party and each
ERISA Affiliate have made all statutorily required contributions to each Pension
Plan, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan.

 

(b)           There are no pending or, to the best knowledge of the Credit
Parties, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.

 

(c)           (i) Except as could not reasonably be expected to have a Material
Adverse Effect, no ERISA Event has occurred or is reasonably expected to occur;
(ii) no Credit Party nor any ERISA Affiliate has incurred, or reasonably expects
to incur, any liability (and no event has occurred which, with the giving of
notice under Section 4219 of ERISA, would result in such liability) under
Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(iii) no Credit Party nor any ERISA Affiliate has engaged in a transaction that
could be subject to Sections 4069 or 4212(c) of ERISA.

 

(d)           Except as could not reasonably be expected to result in a Material
Adverse Effect, with respect to each scheme or arrangement mandated by a
government other than the United States (a “Foreign Government Scheme or
Arrangement”) and each Foreign Plan, any employer and employee contributions
required by law or by the terms of any Foreign Government Scheme or Arrangement
or any Foreign Plan have been made, or, if applicable, accrued, in accordance
with normal accounting practices.

 

79

--------------------------------------------------------------------------------


 

SECTION 7.13                                 Subsidiaries.

 

Set forth on Schedule 7.13 is a complete and accurate list as of the Closing
Date of each Subsidiary, together with (i) the number of shares of each class of
Equity Interests outstanding and (ii) the number and percentage of outstanding
shares of each class owned (directly or indirectly) by the Borrower or any
Subsidiary.  The outstanding Equity Interests of each Subsidiary is validly
issued, fully paid and, in the case of each Subsidiary that is a corporation,
non-assessable and, except as set forth on Schedule 7.13 or in connection with a
Disposition of a Subsidiary permitted hereunder, is not subject to any
outstanding options, warrants, rights of conversion or purchase or any other
similar rights with respect thereto.

 

SECTION 7.14                                 Margin Regulations; Investment
Company Act.

 

(a)                                 The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the Federal Reserve Board), or extending credit for the purpose of purchasing
or carrying margin stock.  Following the application of the proceeds of each
Borrowing or drawing under each Letter of Credit, not more than 25% of the value
of the assets (either of the Borrower only or of the Borrower and its
Subsidiaries on a consolidated basis) subject to the provisions of Section 9.1
or Section 9.5 or subject to any restriction contained in any agreement or
instrument between the Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 10.1(e) will be margin
stock.

 

(b)                                 None of the Borrower or any Subsidiary is or
is required to be registered as an “investment company” under the Investment
Company Act of 1940 or is controlled by any Person that is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

 

SECTION 7.15                                 Disclosure.

 

No report, financial statement, certificate or other information furnished in
writing (other than information of a general economic or industry nature) by or
on behalf of any Credit Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or, when
taken together with all other information furnished, omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information (including the Projections), the
Credit Parties represent only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time prepared (it being
understood that the projected financial information is not to be viewed as facts
or guaranties of future performance, that actual results may vary materially
from the projected financial information and that the Credit Parties make no
representation that the projected financial information will in fact be
realized).

 

SECTION 7.16                                 Compliance with Laws.

 

Each of the Borrower and each Subsidiary is in compliance in all respects with
the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

 

80

--------------------------------------------------------------------------------


 

SECTION 7.17                                 Intellectual Property; Licenses,
Etc.

 

The Borrower and its Subsidiaries own, or possess the legal right to use, all of
the trademarks, service marks, trade names, copyrights, patents, patent rights,
trade secrets, software, franchises, licenses and other intellectual property
rights (collectively, “IP Rights”) that are reasonably necessary for the
operation of their respective businesses.  Set forth on Schedule 7.17 is a list
of all IP Rights registered or pending registration with the United States
Copyright Office or the United States Patent and Trademark Office and owned by
each Credit Party or that any Credit Party has the right to use as of the
Closing Date.  No claim that could reasonably be expected to have a Material
Adverse Effect has been asserted and is pending by any Person challenging or
questioning the use of any IP Rights or the validity or effectiveness of any IP
Rights, nor does any Credit Party know of any such claim.  Except as could not
reasonably be expected to have a Material Adverse Effect, to the knowledge of
the Responsible Officers of the Credit Parties, the operation of their
respective businesses, and the use of any IP Rights, by the Borrower or any
Subsidiary or the granting of a right or a license in respect of any IP Rights
from the Borrower or any Subsidiary does not infringe on the rights of any
Person.  As of the Closing Date, none of the material IP Rights registered or
pending registration with the United States Copyright Office or the United
States Patent and Trademark Office and owned by any of the Credit Parties is
subject to any exclusive licensing agreement or similar arrangement except as
set forth on Schedule 7.17.

 

SECTION 7.18                                 Legal Name; State of Formation.

 

(a)                                 The exact legal name and state of formation
of each Credit Party is as set forth on the signature pages to this Agreement
(or any Joinder Agreement, as applicable, or as indicated pursuant to
Section 9.12).

 

(b)                                 Except as set forth on Schedule 7.18, no
Credit Party has during the five years preceding the Closing Date (i) changed
its legal name, (ii) changed its state of formation, or (iii) been party to a
merger, consolidation or other similar change in structure.

 

SECTION 7.19                                 Real Property Matters.

 

(a)                                 Set forth on Schedule 7.19 is a complete and
accurate list of all material Real Property of each Credit Party and showing, as
of the Closing Date, the current street address (including, where applicable,
county, state and other relevant jurisdictions), record owner and, where
applicable, lessee thereof.

 

(b)                                 All Permits required to have been issued or
appropriate to enable all Real Property of the Borrower or any of its
Subsidiaries to be lawfully occupied and used for all of the purposes for which
they are currently occupied and used have been lawfully issued and are in full
force and effect, other than those that, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.

 

(c)                                  None of the Borrower or any of its
Subsidiaries has received any notice, or has any knowledge, of any pending,
threatened or contemplated condemnation proceeding affecting any Real Property
of the Borrower or any of its Subsidiaries or any part thereof, except those
that, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect.

 

SECTION 7.20                                 Effectiveness of Security Interests
in the Collateral.

 

The Security Documents, when executed and delivered by all parties thereto,
create valid security interests in, and Liens on, the Collateral purported to be
covered thereby.

 

81

--------------------------------------------------------------------------------


 

SECTION 7.21                                 Labor Matters.

 

Except as could not reasonably be expected to have a Material Adverse Effect,
there are no strikes, walkouts, work stoppages or other labor difficulties
against the Borrower or any Subsidiary pending, or to the knowledge of the
Borrower, threatened.

 

SECTION 7.22                                 Solvency.

 

Both before and after giving effect to the Loans and L/C Obligations to be made
or extended on the date as Loans and L/C Obligations requested hereunder are
made or extended, (b) the disbursement of proceeds of such Loans pursuant to the
instructions of the Borrower and (c) the payment and accrual of all transaction
costs in connection with the foregoing, the Borrower and its Subsidiaries, taken
as whole, are Solvent.

 

SECTION 7.23                                 Anti-Corruption Laws and Sanctions.

 

None of (a) the Borrower, any Subsidiary or any of their respective directors,
officers, employees or affiliates, or (b) to the knowledge of the Borrower, any
agent or representative of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, (i) is a Sanctioned Person or the subject or target of any Sanctions or
(ii) has taken any action, directly or indirectly, that would result in a
violation by such Persons of any Anti-Corruption Laws.

 

ARTICLE VIII

 

AFFIRMATIVE COVENANTS

 

Until the Payment in Full of the Obligations , the Borrower will, and will cause
each of its Subsidiaries to:

 

SECTION 8.1                                        Financial Statements.

 

Deliver to the Administrative Agent:

 

(a)                                 as soon as available, but in any event by
the earlier of the date ninety (90) days after the end of each Fiscal Year of
the Borrower and the date the Borrower is required to file its Form 10-K with
the SEC (without giving effect to any extension of such due date, whether
obtained by filing the notification permitted by Rule 12b-25 or any successor
provision thereto or otherwise), a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such Fiscal Year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of
PricewaterhouseCoopers or other independent certified public accountant of
nationally recognized standing reasonably acceptable to the Administrative
Agent, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit, except for any going concern qualification or exception
that is solely with respect to, or resulting solely from, an upcoming maturity
date under this Agreement occurring within one year from the time such report is
delivered;

 

(b)                                 as soon as available, but in any event by
the earlier of the date forty-five (45) days after the end of each Fiscal
Quarter (other than the fourth Fiscal Quarter) of each Fiscal Year

 

82

--------------------------------------------------------------------------------


 

of the Borrower and the date the Borrower is required to file its Form 10-Q with
the SEC (without giving effect to any extension of such due date) for such
Fiscal Quarter, a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such Fiscal Quarter, and the related consolidated
statements of income or operations and cash flows for such Fiscal Quarter and
for the portion of the Borrower’s Fiscal Year then ended, setting forth in each
case in comparative form the figures for the corresponding Fiscal Quarter of the
previous Fiscal Year and the corresponding portion of the previous Fiscal Year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting in all material respects the financial condition, results
of operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; and

 

(c)                                  at any time there are any Unrestricted
Subsidiaries, with each set of consolidated financial statements referred to in
Sections 8.1(a) and (b) above, (i) the related combined financial statements of
the Unrestricted Subsidiaries (provided that such consolidating annual financial
statements need not be audited) accompanied by the certification of a
Responsible Officer of the Borrower certifying that such financial information
presents fairly, in all material respects in accordance with GAAP, the financial
position and result of operations of all Unrestricted Subsidiaries and (ii) a
list of all Unrestricted Subsidiaries as of such date or confirmation that there
has been no change in such information since the date of the last such list;
provided, however, that no information pursuant to this clause (c) shall be
required if the total amount of assets of all Unrestricted Subsidiaries as at
the end of the most recently ended Fiscal Quarter for which financial statements
have been delivered pursuant to Sections 8.1(a) and (b) above, determined on a
consolidated basis in accordance with GAAP, in the aggregate account for less
than 10.0% of Consolidated EBITDA for the four Fiscal Quarter period then ended.

 

SECTION 8.2                                        Certificates; Other
Information.

 

Deliver to the Administrative Agent:

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Sections 8.1(a) and (b), a duly completed
Officer’s Compliance Certificate signed by a Responsible Officer of the
Borrower;

 

(b)                                 [reserved];

 

(c)                                  [reserved];

 

(d)                                 [reserved];

 

(e)                                  promptly after receiving (i) any written
notice of any Environmental Action against any Credit Party or its Subsidiaries,
or (ii) obtaining knowledge of any non-compliance by any Credit Party or any of
its Subsidiaries with any Environmental Law or Environmental Permit that, in
each case, could reasonably be expected to have a Material Adverse Effect,
copies of such notice or a description of such non-compliance;

 

(f)                                   promptly, such additional information
regarding the business, financial or corporate affairs of the Borrower or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request to
the extent the confidentiality of such information is not required by
(i) Requirement of Law, (ii) a contractual obligation to which the Borrower or
any of its Subsidiaries is bound or (iii) the

 

83

--------------------------------------------------------------------------------


 

maintenance of attorney-client privilege with respect to communications
protected by such privilege; and

 

(g)                                  upon request by the Administrative Agent
(such request not to be made more than once in any calendar quarter) within
thirty (30) days of such request, a certificate of a Responsible Officer of the
Borrower listing (i) all applications, if any, for Copyrights, Patents or
Trademarks (each such term as defined in the Security Agreement) made with the
United States Copyright Office or the United States Patent and Trademark Office
since the date of the prior certificate (or, in the case of the first such
certificate, the Closing Date) or (ii) all issuances of registrations from
existing applications for Copyrights, Patents and Trademarks (each such term as
defined in the Security Agreement) by the United States Copyright Office or the
United States Patent and Trademark Office received since the date of the prior
certificate (or, in the case of the first such certificate, the Closing Date)

 

Documents required to be delivered pursuant to Section 8.1(a) or (b) or
Section 8.2(d) may be delivered electronically in accordance with
Section 12.1(b); provided that in the case of Section 8.2(d), the Borrower shall
notify (which may be by facsimile or electronic mail) the Administrative Agent
of the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.  The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Lenders materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
SyndTrak Online or another similar electronic system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Borrower
or its securities) (each, a “Public Lender”).  At any time after the making of
an Incremental Term Loan pursuant to Section 5.13 or upon notice by the
Administrative Agent to the Borrower that any Lender is a Public Lender, the
Borrower hereby agrees that (1) it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders, (2) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof, (3) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers, the Issuing Lenders and the Lenders to
treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 12.11),
(4) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor,” and (5) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”

 

SECTION 8.3                                        Notices.

 

(a)                                 Default.  Promptly (and in any event within
five Business Days) after a Responsible Officer of a Credit Party obtains
knowledge thereof, notify the Administrative Agent of the occurrence of any
Default or Event of Default.

 

84

--------------------------------------------------------------------------------


 

(b)                                 Changes in Accounting.  Promptly notify the
Administrative Agent of any material change in accounting policies or financial
reporting practices (other than changes made in accordance with the requirements
of GAAP) by the Borrower or any Subsidiary.

 

(c)                                  Extraordinary Receipts.  Promptly (and in
any event within five Business Days) notify the Administrative Agent of the
receipt of any Extraordinary Receipt for which the Borrower is required to make
a mandatory repayment pursuant to Section 5.17(a).

 

Each notice pursuant to Section 8.3(a) or (b) shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth details of the
occurrence referred to therein and stating what action the Borrower has taken
and proposes to take with respect thereto.  Each notice pursuant to
Section 8.3(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 

SECTION 8.4                                        Payment of Obligations.

 

Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, subject, where applicable, to specified grace
periods, (a) all of its Taxes (federal, state, local and any other Taxes) and
(b) all of its other obligations and liabilities of whatever nature in
accordance with industry practice and (c) any additional costs that are imposed
as a result of any failure to so pay, discharge or otherwise satisfy such Taxes,
obligations and liabilities, except (i) when the amount or validity of any such
Taxes, obligations and liabilities is currently being contested in good faith by
appropriate proceedings and adequate reserves, if applicable, in conformity with
GAAP with respect thereto have been provided on the books of the Credit Parties
or (ii) the failure to so pay or discharge could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

SECTION 8.5                                        Preservation of Existence,
Etc.

 

(a)                                 Preserve, renew and maintain in full force
and effect its legal existence under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 9.4 or 9.5;

 

(b)                                 preserve, renew and maintain in full force
and effect its good standing under the Laws of the jurisdiction of its
organization except (i) in a transaction permitted by Section 9.4 or 9.5 and
(ii) as could not reasonably be expected to have a Material Adverse Effect;

 

(c)                                  maintain all rights, privileges, permits,
licenses and franchises necessary or desirable (in the Borrower’s commercially
reasonable judgment) in the normal conduct of its business, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and

 

(d)                                 preserve, maintain or renew all of its
material registered and applied for patents, copyrights, trademarks, trade names
and service marks, and use commercially reasonable efforts to protect the
secrecy of its material trade secrets, in each case, to the extent used in and
necessary to its business, except where the failure to do so could not
reasonably be expected to be materially adverse to the business of the Borrower
and its Subsidiaries, taken as a whole.

 

SECTION 8.6                                        Maintenance of Properties.

 

(a)                                 Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear and Involuntary
Dispositions excepted;

 

85

--------------------------------------------------------------------------------


 

(b)                                 make all necessary repairs thereto and
renewals and replacements thereof as appropriate in the exercise of its
commercially reasonable judgment; and

 

(c)                                  use the standard of care typical in the
industry in the operation and maintenance of its facilities.

 

SECTION 8.7                                        Maintenance of Insurance.

 

(a)                                 Maintain in full force and effect insurance
(including worker’s compensation insurance, liability insurance, casualty
insurance and business interruption insurance) or reinsurance with financially
sound and reputable insurance companies not Affiliates of the Borrower (other
than insurance provided through a captive insurance subsidiary, which shall be
subject to reasonable and prudent re-insurance in light of the capitalization of
such subsidiary), in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates; provided that if any insurance company with which the Borrower
maintains any such insurance fails to meet the foregoing criteria subsequent to
the Borrower obtaining such insurance, the Borrower will within thirty (30) days
after obtaining knowledge thereof obtain such insurance from one or more
insurance companies that meet the foregoing criteria.

 

(b)                                 Cause all such insurance relating to the
Borrower or any Subsidiary (other than any mission success insurance policy or
portion thereof obtained by the Borrower or any of its Subsidiaries on behalf of
a customer as to which only such customer is named loss payee) to name the
Administrative Agent on behalf of the Secured Parties as additional insured or
loss payee, as appropriate, and to provide that no cancellation or material
reduction in coverage (where such cancellation or reduction is effected by the
insurance provider, at the initiative of such insurance provider) shall be
effective until after thirty (30) days’ (ten (10) days in connection with the
non-payment of premiums) written notice thereof to the Administrative Agent.

 

SECTION 8.8                                        Compliance with Laws.

 

Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its Property,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

 

SECTION 8.9                                        Books and Records.

 

(a)                                 Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be; and

 

(b)                                 maintain such books of record and account in
material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over the Borrower or such Subsidiary,
as the case may be, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

86

--------------------------------------------------------------------------------


 

SECTION 8.10                                 Inspection Rights.

 

Permit representatives and independent contractors of the Administrative Agent
and any Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that (i) so long as no
Default or Event of Default has occurred and is continuing, the Borrower shall
not be obligated to pay expenses incurred by the Administrative Agent or any
Lender in connection with such visit or inspection and (ii) when an Event of
Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice (other than such notice as may be required to
comply with the Borrower’s security policies).  Notwithstanding the foregoing,
neither the Borrower nor any Subsidiary shall be required to disclose (a) any
materials subject to a confidentiality obligation binding upon the Borrower or
such Subsidiary to the extent such disclosure would violate such obligations or
(b) any communications protected by attorney-client privilege the disclosure or
inspection of which would waive such privilege.

 

SECTION 8.11                                 Use of Proceeds.

 

(a)                                 Use the proceeds of (a) the Revolving Loans
to finance working capital, capital expenditures and other general corporate
purposes (including refinancing certain existing Indebtedness, Acquisitions and
Restricted Payments) and (b) the Term Loans to finance the Transactions and for
working capital and general corporate purposes (including refinancing certain
existing Indebtedness, Acquisitions and Restricted Payments).

 

(b)                                 Not request any Extension of Credit, and the
Borrower shall not use, and shall ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, directly or
indirectly, the proceeds of any Extension of Credit (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any unlawful activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, or (iii) in any manner that would result
in the violation of any Sanctions applicable to any party hereto.

 

SECTION 8.12                                 Subsidiaries.

 

(a)                                 Within forty-five (45) days after the
acquisition or formation of any Subsidiary, notify the Administrative Agent
thereof in writing, together with the (i) jurisdiction of formation, (ii) number
of shares of each class of Equity Interests outstanding, (iii) number and
percentage of outstanding shares of each class owned (directly or indirectly) by
the Borrower or any Subsidiary and (iv) number and effect, if exercised, of all
outstanding options, warrants, rights of conversion or purchase and all other
similar rights with respect thereto.

 

(b)                                 Within forty-five (45) days after (x) the
formation or acquisition of any Domestic Subsidiary (other than a Foreign
Holdco), Specified Foreign Subsidiary or applicable Property by the Borrower or
any Restricted Subsidiary after the Closing Date or (y) the designation of any
Unrestricted Subsidiary as a Restricted Subsidiary (to the extent such
Restricted Subsidiary is also a Domestic Subsidiary or a Specified Foreign
Subsidiary), do each of the following, in each case only to the extent necessary
to comply with Section 9.17, unless otherwise agreed by the Administrative
Agent:

 

87

--------------------------------------------------------------------------------


 

(i)                               deliver to the Administrative Agent a duly
executed Joinder Agreement whereby such Subsidiary shall join as a party to the
Guaranty and the Security Documents, substantially in the form of Exhibit H or,
with respect to such Specified Foreign Subsidiary, such other documents,
agreements and instruments necessary for it to provide a guarantee of the
Secured Obligations and pledge substantially all of its assets, as may be
requested by the Administrative Agent; provided, however, in no event shall any
Unrestricted Subsidiary be required to guaranty the payment of the Obligations;

 

(ii)                            to the extent consistent with the Collateral
scope and perfection requirements of the Security Agreement, deliver to the
Administrative Agent all certificates, instruments and other documents
representing all Equity Interests required to be pledged pursuant to the
Security Agreement, promissory notes required to be pledged pursuant to the
Security Documents and all other Capital Stock Equivalent and instruments
evidencing Indebtedness being pledged pursuant to the Security Agreement,
together with the following items to the extent required under the Security
Agreement:  (A) in the case of certificated Equity Interests and Capital Stock
Equivalents, undated stock powers endorsed in blank and (B) in the case of
promissory notes and other certificated instruments evidencing Indebtedness,
endorsed in blank, in each case executed and delivered by a Responsible Officer
of such Credit Party or such Subsidiary thereof, as the case may be;

 

(iii)                         to take such other actions necessary or advisable
to ensure the validity or continuing validity of the guaranties required to be
given pursuant to clause (i) above or to create, maintain or perfect the
security interest required to be granted pursuant to clause (i) above in a
manner consistent with the requirements of the Security Agreement or, with
respect to such Specified Foreign Subsidiary, in a manner consistent with
applicable law, including the filing of UCC financing statements in such
jurisdictions as may be required by the Security Documents or by law or as may
be reasonably requested by the Administrative Agent;

 

(iv)                        if requested by the Administrative Agent, deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent; and

 

(v)                           deliver to the Lenders all documentation and other
information reasonably requested by them in order to allow the Lenders to comply
with the PATRIOT Act.

 

SECTION 8.13                                 ERISA Compliance.

 

Do, and cause each of its ERISA Affiliates to do, each of the following: 
(a) maintain each Plan in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state law;
(b) cause each Plan that is qualified under Section 401(a) of the Code to
maintain such qualification; and (c) make all required contributions to any Plan
subject to Section 412 of the Code.

 

SECTION 8.14                                 Designation of Subsidiaries.

 

In addition to each Subsidiary identified as an “Unrestricted Subsidiary” on
Schedule 1.1(B), the board of directors of the Borrower (or any committee
thereof or Responsible Officer of the Borrower designated by the board of
directors of the Borrower) may at any time on or after the Closing Date
designate any Subsidiary (other than a Guarantor) as an Unrestricted Subsidiary
(including any newly acquired or newly formed Restricted Subsidiary at or prior
to the time it is so acquired or formed) or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that:  (a) immediately before and after giving
effect to such designation, no Default or Event of Default shall have occurred
and be continuing; (b) each Subsidiary to be designated an Unrestricted
Subsidiary and its Subsidiaries has not at the time of designation, and

 

88

--------------------------------------------------------------------------------


 

does not thereafter, create, incur, issue, assume, Guarantee or otherwise become
directly or indirectly liable with respect to any indebtedness pursuant to which
the lender thereof has recourse to any of the assets of Borrower or any
Restricted Subsidiary; (c) immediately after giving effect to such designation,
the Borrower and its Restricted Subsidiaries shall be in compliance, on a Pro
Forma Basis, with the covenants set forth in Section 9.15; (d) no Subsidiary may
be designated as an Unrestricted Subsidiary if the Subsidiary to be so
designated (directly, or indirectly through its Subsidiaries) owns any Equity
Interests of, or owns or holds any Lien on any property of, the Borrower or any
Restricted Subsidiary; and (e) no Restricted Subsidiary may be designated as an
Unrestricted Subsidiary if it is a “restricted” subsidiary for purposes of any
subordinated indebtedness or New Senior Notes.  The designation of any
Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by the
Borrower or the relevant Restricted Subsidiary (as applicable) therein at the
date of designation in an amount equal to the fair market value of the
Borrower’s or such relevant Restricted Subsidiary’s (as applicable) investment
therein, as determined in good faith by such Borrower or such relevant
Restricted Subsidiary, and the Investment resulting from such designation must
otherwise be in compliance with Section 9.2.  The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (ii) a return on any Investment by
the Borrower in Unrestricted Subsidiaries pursuant to the preceding sentence in
an amount equal to the fair market value at the date of such designation of a
Borrower’s or its Subsidiary’s (as applicable) Investment in such Subsidiary.

 

SECTION 8.15                                 Post-Closing Actions.

 

Each of the Loan Parties agrees that it will complete each of the actions
described on Schedule 8.15 as soon as commercially reasonable and by no later
than the date set forth in Schedule 8.15 with respect to such action or such
later date as the Administrative Agent may reasonably agree.  To the extent any
Loan Document requires delivery of any document or completion of an action prior
to the date specified in Schedule 8.15, such delivery may be made or such action
may be taken at any time prior to that specified in Schedule 8.15.  To the
extent any representation and warranty would not be true or any provision of any
covenant would be breached because the actions required by this Section 8.15 are
not taken on the Closing Date, the respective representation and warranty shall
be required to be true and correct with respect to such action, or the
respective covenant complied with, only at the time the respective action is
taken (or was required to be taken) in accordance with this Section 8.15.

 

SECTION 8.16                                 Compliance with Anti-Corruption
Laws and Sanctions.

 

The Borrower will maintain in effect and enforce policies and procedures
reasonably designed to confirm compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

 

ARTICLE IX

 

NEGATIVE COVENANTS

 

Until the Payment in Full of the Obligations, the Borrower shall not, nor shall
it permit any Subsidiary to, directly or indirectly:

 

SECTION 9.1                                        Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except:

 

89

--------------------------------------------------------------------------------


 

(a)                                 Liens created pursuant to any Loan Document;

 

(b)                                 Liens existing on the date hereof and listed
on Schedule 9.1(b) and any modifications, replacements, renewals or extensions
thereof; provided that (i) the property covered thereby is not changed other
than the addition of proceeds, products, accessions and improvements to such
property on customary terms, (ii) the amount of the obligations secured thereby
is not increased except, in respect of Indebtedness, if permitted by
Section 9.3(e), (iii) no additional Credit Party shall become a direct or
contingent obligor of the obligations secured thereby and (iv) any modification,
replacement, renewal or extension of the obligations secured or benefited
thereby is permitted by Section 9.3(e);

 

(c)                                  Liens for Taxes, assessments or
governmental charges which are not yet due or which have become due but are not
yet delinquent, or which are being contested in good faith and by appropriate
proceedings diligently conducted if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

 

(d)                                 landlords’, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business which are not overdue for a period of more than
30 days or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person;

 

(e)                                  pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

 

(f)                                   Liens arising under contracts and leases
(other than Indebtedness for borrowed money), statutory obligations, surety
bonds (other than bonds related to judgments or litigation), construction bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business, including cash deposits constituting security
therefor;

 

(g)                                  easements, rights-of-way, zoning,
encroachments, protrusions and similar restrictions and other similar
encumbrances or title defects which do not materially interfere with the
ordinary conduct of the business of the applicable Person;

 

(h)                                 Liens securing judgments for the payment of
money not constituting an Event of Default under Section 10.1(h) or securing
appeal or other surety bonds related to such judgments;

 

(i)                                     Liens securing Indebtedness permitted
under Section 9.3(g); provided that (i) such Liens do not at any time encumber
any property except for accessions to such property other than the property
financed by such Indebtedness and the proceeds and products thereof, (ii) the
principal amount of the Indebtedness secured thereby does not exceed the cost of
the property being acquired, constructed or improved on the date such
Indebtedness is incurred and (iii) with respect to Capitalized Leases, such
Liens do not at any time extend to or cover any Collateral or assets other than
the assets subject to such Capitalized Leases (except for accessions to such
assets); provided that individual financings of equipment provided by one lender
may be cross collateralized to other financings of equipment provided by such
lender;

 

(j)                                    Liens on property of a Person existing at
the time such Person is acquired, merged into or consolidated with the Borrower
or any Subsidiary of the Borrower or becomes a Subsidiary of the Borrower or on
any Property acquired, in each case, in connection with any Acquisition
permitted hereunder; provided that such Liens were not created in contemplation
of such Acquisition and do not extend to any assets other than those of the
Person acquired, merged into or consolidated with the Borrower

 

90

--------------------------------------------------------------------------------


 

or such Subsidiary or acquired by the Borrower or such Subsidiary and the
obligations secured thereby are permitted under Section 9.3(i);

 

(k)                                 (i) Liens created by any Credit Party in
favor of any other Credit Party and (ii) Liens created by any Subsidiary that is
not a Credit Party in favor of the Borrower or any other Subsidiary;

 

(l)                                     (i) precautionary Uniform Commercial
Code filings by lessors under Operating Leases covering solely the property
subject to such leases and (ii) Uniform Commercial Code filings in respect of
Liens permitted under this Section 9.1;

 

(m)                             Liens on equipment, inventory and goods,
including supplies, materials and work in process, created in the ordinary
course of business in favor of a Governmental Party by operation of Parts 32 and
45 of the Federal Acquisition Regulation, all implementing contract provisions
at Part 52, and any corresponding provisions in any applicable agency Federal
Acquisition Regulation Supplement in connection with the performance by the
Borrower and its Subsidiaries under a Government Contract (and not arising out
of a default under such Government Contract);

 

(n)                                 other Liens securing obligations outstanding
in an aggregate amount not to exceed $100,000,000;

 

(o)                                 Liens on any proceeds of any assets subject
to a Lien permitted by the other clauses of this Section 9.1 to the extent the
documents governing such Liens expressly provide therefor or such Liens arise as
a matter of law;

 

(p)                                 Liens (i) arising solely by virtue of any
contractual, statutory or common law provision relating to banker’s liens,
rights of set-off or similar rights and (ii) of a collection bank arising under
Section 4-210 of the UCC (or equivalent in foreign jurisdictions) on items in
the course of collection;

 

(q)                                 Liens on assets of a Foreign Subsidiary that
do not constitute Collateral and which secure Indebtedness or other obligations
of such Subsidiary (or of another Foreign Subsidiary) that are permitted to be
incurred under this Agreement;

 

(r)                                    Liens on accounts, payments, receivables,
rights to future lease payments or residuals or similar rights to payment and
related assets of a Securitization Subsidiary incurred in connection with a
Qualified Securitization Transaction;

 

(s)                                   Liens on the Collateral securing Credit
Agreement Refinancing Indebtedness permitted under Section 9.3(m);

 

(t)                                    deposits to secure (i) the performance of
tenders, bids, trade contracts, licenses and leases, statutory obligations,
surety bonds, performance bonds, bank guaranties and other obligations of a like
nature incurred in the ordinary course of business (including earnest money
deposits in respect of any Acquisition), (ii) indemnification obligations
relating to any Disposition permitted by this Agreement; (iii) reimbursement
obligations of the Borrower and its Subsidiaries under letters of credit or
(iv) hedging obligation in accordance with regulatory clearing and/or exchange
requirements applicable to non-speculative hedging transactions, in each case
entered into in the ordinary course of business of the Borrower and its
Subsidiaries;

 

91

--------------------------------------------------------------------------------


 

(u)                                 Liens of sellers of goods to the Borrower
and any of its Subsidiaries arising under Article 2 of the UCC (or equivalent in
foreign jurisdictions) in the ordinary course of business, covering only the
goods sold and securing only the unpaid purchase price for such goods and
related expenses; and

 

(v)                                 Liens on work in progress and associated
property of the Borrower or its Subsidiaries under any contract with a customer,
including labor, services, materials, data, documentation, records, equipment,
inventory, general intangibles, intellectual property, computer programs,
documents, goods and proceeds of the foregoing; provided that unless otherwise
approved by the Administrative Agent, in each case such Liens shall extend only
to (x) work in progress and associated property to be furnished or transferred
to the customer pursuant to such contract, (y) rights under subcontracts and
general intangibles entered into by the Borrower or its Subsidiaries in
connection with the performance of such contract and (z) proceeds of any of the
foregoing.

 

SECTION 9.2                                        Investments.

 

Make or hold any Investments, except:

 

(a)                                 Investments held by the Borrower or a
Subsidiary in the form of cash or Cash Equivalents; provided that any Subsidiary
serving as a captive insurance subsidiary may also hold any other reasonable
Investments in the ordinary course of its operations;

 

(b)                                 (i) Investments of the Borrower in any
Guarantor, (ii) Investments of any Guarantor in the Borrower or another
Guarantor, (iii) Investments by Subsidiaries that are not Credit Parties in the
Borrower or any other Subsidiary and (iv) Investments by any Credit Party in any
Subsidiary that is not a Guarantor; provided that Investments under this
clause (b)(iv) shall not at any time exceed $100,000,000 in the aggregate less
an amount equal to the aggregate fair market value of any Guarantors that have
been merged into any Subsidiaries that are not Guarantors pursuant to the
proviso to Section 9.4(a)(ii) (with such fair market value to be determined at
the time of the applicable merger);

 

(c)                                  Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary or desirable, in the
reasonable business judgment of the Borrower, in order to prevent or limit loss;

 

(d)                                 Investments existing on the date hereof and,
to the extent involving an amount individually in excess of $2,500,000, set
forth on Schedule 9.2(d) and any modification, replacement, renewal,
reinvestment or extension thereof; provided that the amount of the original
Investment is not increased except by the terms of such Investment or as
otherwise permitted by this Section 9.2;

 

(e)                                  Investments in Hedge Agreements in the
ordinary course of business not prohibited under Section 9.16; and

 

(f)                                   Investments by Credit Parties consisting
of Permitted Acquisitions; provided that each applicable Credit Party and any
such newly created or acquired Subsidiary shall, or will within the times
specified therein, have complied with the applicable requirements of
Section 8.12 to the extent required thereby; provided further that the aggregate
amount of cash or property provided by Credit Parties to make any such purchase
or acquisition that is attributable to assets that are not purchased or acquired
(or do not become owned) by a Credit Party or in Equity Interests in Persons
that do not become Credit Parties within the time periods permitted by
Section 8.12 shall not exceed $150,000,000;

 

92

--------------------------------------------------------------------------------


 

(g)                                  Investments by the Borrower and its
Subsidiaries not otherwise permitted under this Section 9.2 in an aggregate
amount not to exceed 10% of the consolidated total assets of the Borrower and
its Subsidiaries (determined as of the end of the prior Fiscal Year); provided
that, with respect to each Investment made pursuant to this Section 9.2(g):

 

(A)                   Investments under this Section 9.2(g) shall be permitted
only if, after giving pro forma effect thereto, the Credit Parties would be in
compliance with Sections 9.7 and 9.17, within the time periods permitted
pursuant by Sections 8.12 and 9.17;

 

(B)                   any determination of the amount of such Investment shall
include all cash consideration and non-cash consideration (including the fair
market value of all Equity Interests issued or transferred to the sellers
thereof, all write-downs of property and assets and reserves for liabilities
with respect thereto) paid by or on behalf of the Borrower and its Subsidiaries
in connection with such Investment;

 

(C)                   immediately before and immediately after giving pro forma
effect to any such Investment, no Default or Event of Default shall have
occurred and be continuing; provided that pro forma compliance with respect to
Section 9.15 shall be computed for the Fiscal Quarter most recently ended for
which an Officer’s Compliance Certificate has been delivered;

 

(h)                                 Investments by the Borrower in respect of,
including by way of any contributions to, any employee benefit, pension or
retirement plan, including any Pension Plan or Multiemployer Plan;

 

(i)                                     Investments in or relating to a
Securitization Subsidiary that, in the good faith determination of the Borrower,
are necessary or advisable to effect any Qualified Securitization Transaction or
any repurchase obligation in connection therewith;

 

(j)                                    Investments (i) constituting non-cash
consideration received in a Disposition permitted pursuant to Section 9.5 or
(ii) resulting from pledges and deposits referred to Section 9.1;

 

(k)                                 Investments constituting loans or advances
to employees in the ordinary course of business in accordance with past
practices of the Borrower and its Subsidiaries, but in any event not to exceed
$5,000,000 in the aggregate outstanding at any one time;

 

(l)                                     Investments to the extent funded with
amounts permitted to be applied to Restricted Payments pursuant to
Section 9.6(d) or (f) (subject to the applicable conditions set forth therein
and giving pro forma effect to such Investment in lieu of such Restricted
Payments referenced therein and with any Investment funded in reliance on this
Section 9.2(l) with reference to Restricted Payments under
Section 9.6(d) reducing the amounts available for Restricted Payments under such
Section 9.6(d) on a dollar-for-dollar basis);

 

(m)                             Investments to the extent funded with amounts
permitted to be applied to Restricted Payments pursuant to
Section 9.6(e) (subject to the applicable conditions set forth therein and
giving pro forma effect to such Investment in lieu of such Restricted Payments
referenced therein and with any Investment funded in reliance on this
Section 9.2(m) reducing the Restricted Payment Cap Amount on a dollar-for-dollar
basis); and

 

93

--------------------------------------------------------------------------------


 

(n)                                 Investments by the Borrower and its
Subsidiaries in an aggregate amount not to exceed $25,000,000 at any time
outstanding.

 

SECTION 9.3                                        Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)                                 Indebtedness under the Loan Documents;

 

(b)                                 Indebtedness of the Borrower under the
Existing Senior Notes and the New Senior Notes and guarantees thereof by the
Guarantors and any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to
the accrued and unpaid interest thereon, any premium paid and fees and expenses
incurred in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder;

 

(c)                                  so long as no Default is continuing or
would result therefrom, Indebtedness of any Credit Party that (i) is
subordinated in right of payment to the Obligations on terms and conditions that
are reasonably satisfactory to the Administrative Agent, (ii) has a scheduled
maturity no earlier than the date that is 91 days after the latest scheduled
maturity of any Credit Facility, (iii) has no scheduled amortization or
mandatory prepayment or redemption (including at the option of the holders
thereof) except customary provisions for offers to purchase upon a change of
control or an asset sale, (iv) has covenants and defaults not materially more
restrictive, taken as a whole, to the Borrower and its Subsidiaries than those
contained in this Agreement or the New Senior Notes Indenture, in either case,
as reasonably determined by the Borrower, or, if requested by the Borrower,
otherwise reasonably acceptable to the Administrative Agent (it being understood
that the Administrative Agent may, but shall not be obligated to, seek the
consent of the Required Lenders prior to making such determination) and
(v) which may be guaranteed by the Credit Parties on the same subordination
terms as in clause (i) above; provided that if such Indebtedness is to be in the
form of subordinated Indebtedness convertible into common Equity Interests of
the Borrower, such convertible Indebtedness may have customary conversion and
voluntary or mandatory redemption provisions for convertible debt securities
which may be payable in (x) common Equity Interests of the Borrower at any time
or (y) cash at (A) the election of the Borrower or (B) at the election of the
holders thereof not earlier than a date that is 91 days after the latest
scheduled maturity of any Facility;

 

(d)                                 so long as (i) no Default is continuing or
would result therefrom, and (ii) after giving effect to the incurrence thereof
on a Pro Forma Basis, the Borrower would have been in compliance with the
covenants set forth in Section 9.15, in each case for the Fiscal Quarter most
recently ended for which an Officer’s Compliance Certificate has been delivered,
unsecured Indebtedness of any Credit Party (which may be guaranteed by the
Guarantors) that (A) has a scheduled maturity no earlier than the date that is
91 days after the latest scheduled maturity of any Credit Facility, (B) has no
scheduled amortization or mandatory prepayment or redemption (including at the
option of the holders thereof) except customary offers to purchase upon a change
of control or an asset sale, and (C) has covenants and defaults not materially
more restrictive, taken as a whole, to the Borrower and its Subsidiaries than
those contained in this Agreement or the New Senior Notes Indenture, as
reasonably determined by the Borrower, or if requested by the Borrower,
otherwise reasonably acceptable to the Administrative Agent (it being understood
that the Administrative Agent may, but shall not be obligated to, seek the
consent of the Required Lenders prior to making such determination); provided
that if such Indebtedness is to be in the form of Indebtedness convertible into
common Equity Interests of the Borrower, such convertible Indebtedness may have
customary voluntary or mandatory redemption provisions for convertible debt
securities

 

94

--------------------------------------------------------------------------------


 

which may be payable in (x) common Equity Interests of the Borrower at any time
or (y) cash at (A) the election of the Borrower or (B) at the election of the
holders thereof not earlier than a date that is 91 days after the latest
scheduled maturity of any Facility;

 

(e)                                  Indebtedness outstanding on the date hereof
and listed on Schedule 9.3(e) and any refinancings, refundings, renewals or
extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to the accrued and unpaid interest thereon, any
premium paid and fees and expenses incurred in connection with such refinancing
and by an amount equal to any existing commitments unutilized thereunder;
provided further that the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), covenants and events
of default in the documentation governing any such extending, refunding or
refinancing Indebtedness shall not be materially less favorable, taken as a
whole, to the Credit Parties or the Lenders than the terms of any agreement or
instrument governing the Indebtedness being extended, refunded or refinanced, in
each case, as reasonably determined by the Borrower, or if requested by the
Borrower, otherwise reasonably acceptable to the Administrative Agent (it being
understood that the Administrative Agent may, but shall not be obligated to,
seek the consent of the Required Lenders prior to making such determination);

 

(f)                                   (i) Guarantees of the Borrower or any
Subsidiary in respect of Indebtedness otherwise permitted hereunder of the
Borrower or any Subsidiary, and (ii) intercompany Indebtedness among the
Borrower and its Subsidiaries and Guarantees by the Borrower and its
Subsidiaries of other Persons that are not Subsidiaries, in each of
clauses (i) and (ii), so long as such Guarantee or intercompany Indebtedness is
an Investment permitted under Section 9.2;

 

(g)                                  Indebtedness in respect of Capitalized
Leases, Synthetic Leases, purchase money obligations for fixed or capital assets
acquired, constructed or improved within the limitations set forth in
Section 9.1(i) and Indebtedness consisting of mortgage financing with respect to
any Real Property owned by any Credit Party (with recourse limited to such owned
Real Property (subject to customary non-recourse carveouts)); provided, however,
that the aggregate principal amount of all such Indebtedness pursuant to this
clause (g) at any one time outstanding shall not exceed $150,000,000;

 

(h)                                 obligations in respect of surety bonds,
construction bonds, performance bonds, bank guaranties, bankers acceptances and
similar instruments (excluding letters of credit) incurred in the ordinary
course of business;

 

(i)                                     Indebtedness assumed in connection with
or resulting from an Acquisition permitted under Section 9.2; provided that
(i) such Indebtedness was not created or incurred in contemplation of or in
connection with such Acquisition and (ii) the aggregate principal amount of such
Indebtedness outstanding at any time shall not exceed $150,000,000 (in the
aggregate for the Borrower and all Subsidiaries); provided further that such
Indebtedness is not at any time secured by assets of the Borrower and its
Subsidiaries other than as permitted pursuant to Section 9.1(j);

 

(j)                                    obligations of Securitization
Subsidiaries under or in respect of Qualified Securitization Transactions in an
aggregate amount outstanding at any time not to exceed $200,000,000;

 

(k)                                 Indebtedness not otherwise permitted by this
Section 9.3 in an aggregate principal amount outstanding at any time not to
exceed $150,000,000;

 

(l)                                     Indebtedness in respect of letters of
credit (other than Letters of Credit issued under the Revolving Facility) in an
aggregate principal amount outstanding at any time not to exceed $15,000,000;
and

 

95

--------------------------------------------------------------------------------


 

(m)                             Credit Agreement Refinancing Indebtedness.

 

SECTION 9.4                                        Fundamental Changes.

 

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of a Person, except that, so long as no Default exists or would result
therefrom:

 

(a)                                 any Subsidiary may merge with (i) the
Borrower; provided that the Borrower shall be the continuing or surviving
Person, or (ii) any one or more other Subsidiaries; provided that when any
Guarantor is merging with another Subsidiary, a Guarantor shall be the
continuing or surviving Person (or the surviving Person shall become a Guarantor
promptly upon the consummation of such merger) unless at the time of such merger
an Investment in an amount equal to the fair market value of the applicable
Guarantor would be permitted to be made under Section 9.2(b)(iv);

 

(b)                                 any Credit Party may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or to another Credit Party;

 

(c)                                  any Subsidiary which is not a Credit Party
may dispose of all or substantially all its assets to (i) another Subsidiary
which is not a Credit Party or (ii) to a Credit Party (including, for the
avoidance of doubt, as a result of a Disposition which is in the nature of a
liquidation); and

 

(d)                                 in connection with any Acquisition permitted
under Section 9.2(f), Borrower or any Subsidiary of the Borrower may merge into
or consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided that the case of a merger involving the Borrower,
the Borrower shall be the continuing or surviving Person.

 

SECTION 9.5                                        Dispositions.

 

Make any Disposition, except:

 

(a)                                 Dispositions of (i) obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business or (ii) property which the Borrower in good faith determines is no
longer used or useful in the conduct of the business of the Borrower and its
Subsidiaries;

 

(b)                                 Dispositions of inventory and immaterial
assets in the ordinary course of business;

 

(c)                                  Dispositions of property to the extent that
(i) such property is exchanged for credit against the purchase price of
replacement property or (ii) the proceeds of such Disposition are, within
365 days after such Disposition, applied to the purchase price of such
replacement property or other long-term assets used or useful in the business of
Borrower and its Subsidiaries;

 

(d)                                 Dispositions of property by (x) the Borrower
to any Guarantor and (y) any Subsidiary to the Borrower or to a wholly-owned
Subsidiary; provided that for Dispositions described in clause (y) above, if the
transferor of such property is a Guarantor, (i) the transferee thereof must
either be the Borrower or a Guarantor and (ii) to the extent such transaction
constitutes an Investment, such transaction is permitted under Section 9.2;

 

96

--------------------------------------------------------------------------------


 

(e)                                  Dispositions (i) permitted by Section 9.4
,(ii) constituting the grant of any Lien permitted by Section 9.1,
(iii) constituting an Investment permitted by Section 9.2 or (iv) constituting a
Restricted Payment permitted by Section 9.6;

 

(f)                                   Dispositions of cash or cash equivalents
and (ii) Dispositions of accounts receivable in connection with the collection
or compromise thereof;

 

(g)                                  Non-exclusive licenses of IP Rights (i) in
the ordinary course of business, and (ii) in favor of a Governmental Party in
respect of IP Rights developed during the performance of a Government Contract
with such Governmental Party to the extent that such license was (A) required by
the Federal Acquisition Regulation or (B) contemplated by the Federal
Acquisition Regulation and included in such Government Contract if the Borrower
determines that such license was necessary or advisable in order to procure such
Government Contract;

 

(h)                                 concurrently with the acquisition of any
fixed or capital assets, the sale and leaseback thereof so long as such lease is
an Operating Lease and such acquisition, sale and leaseback transaction was
entered into in order to obtain favorable governmental pricing of such assets;

 

(i)                                     Dispositions by the Borrower and its
Subsidiaries not otherwise permitted under this Section 9.5; provided that
(i) at the time of such Disposition, no Default shall exist or would result from
such Disposition, (ii) the aggregate fair market value of all property Disposed
of in reliance on this clause (i) during the term of this Agreement shall not
exceed 15% of the consolidated total assets of the Borrower in any one Fiscal
Year and 20% of the consolidated total assets of the Borrower in the aggregate
since the Closing Date (in each case, determined as of the date of the most
recently delivered financial statements pursuant to Section 8.1) and (iii) the
price for such asset shall be paid to the Borrower or such Subsidiary for at
least 75% cash consideration;

 

(j)                                    any Disposition of accounts, payments,
receivables, rights to future lease payments or residuals or similar rights to
payment to a Securitization Subsidiary in connection with any Qualified
Securitization Transaction;

 

(k)                                 any Disposition constituting a
sale-leaseback transaction to the extent that the Attributable Indebtedness and
associated Liens are permitted pursuant to Sections 9.1(i), 9.1(n) and 9.3(g);
and

 

(l)                                     any other Dispositions not otherwise
permitted pursuant to this Section 9.5 so long as the aggregate fair market
value (as reasonably determined by the Borrower) of all property disposed of in
reliance on this clause (l) shall not exceed $5,000,000 in any Fiscal Year;

 

provided, however, that (x) any Disposition of Equity Interests in a
wholly-owned Subsidiary pursuant to Section 9.5(i) resulting in a Joint Venture
shall only be permitted to the extent that the fair market value of the
remaining Equity Interests in such Joint Venture is an Investment permitted
under Section 9.2(g) (other than any Guarantor as of the Closing Date, which
shall not be so disposed), and (y) any Disposition of assets to another Person
pursuant to Section 9.5(i) the consideration for which are Equity Interests or
other interests of another Person resulting in a Joint Venture, shall only be
permitted to the extent the fair market value of such assets would constitute an
Investment permitted under Section 9.2(g); provided, further, that no assets
shall be Disposed of under Section 9.5(i) in connection with an asset
securitization transaction (including any Securitization Transaction).

 

97

--------------------------------------------------------------------------------


 

SECTION 9.6                                        Restricted Payments.

 

Make, directly or indirectly, any Restricted Payment, except that, so long as no
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:

 

(a)                                 (i) each Subsidiary may make Restricted
Payments to the Borrower and to wholly-owned Subsidiaries (and, in the case of a
Restricted Payment by a non-wholly-owned Subsidiary, to the Borrower and any
Subsidiary and to each other owner of capital stock or other Equity Interests of
such Subsidiary on a pro rata basis based on their relative ownership interests
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made, or otherwise as provided
pursuant to the constituent documents governing such non-wholly-owned
Subsidiary) and (ii) Borrower or any Subsidiary may acquire Equity Interests in
any non-wholly owned Subsidiary from the other holders of such Equity Interest
to the extent such purchase constitutes an Investment permitted pursuant to
Section 9.2;

 

(b)                                 each Subsidiary of the Borrower may declare
and make dividend payments or other distributions payable solely in the common
stock or other Equity Interests of such Person not constituting Disqualified
Equity Interests;

 

(c)                                  the Borrower and each Subsidiary may
purchase, redeem or otherwise acquire shares of its common stock or other common
Equity Interests with the proceeds received from the substantially concurrent
issue of new shares of its common stock or other common Equity Interests;

 

(d)                                 the Credit Parties may make Restricted
Payments in an amount not to exceed $70,000,000 in any Fiscal Year, so long as
(i) there shall exist no Default or Event of Default before or after giving
effect to such Restricted Payments and (ii) after giving pro forma effect to
such Restricted Payments, the Borrower would have been in compliance with the
covenants set forth in Section 9.15, in each case for the Fiscal Quarter most
recently ended for which an Officer’s Compliance Certificate has been delivered;

 

(e)                                  the Credit Parties may make Restricted
Payments in an amount not to exceed the Restricted Payment Cap Amount so long as
(i) after giving pro forma effect to such Restricted Payments, (x) the Borrower
would have been in compliance with the covenants set forth in Section 9.15, in
each case for the Fiscal Quarter most recently ended for which an Officer’s
Compliance Certificate has been delivered and (y) the Borrower and its
Subsidiaries shall have a minimum of $100,000,000 of any combination of Netting
Cash Equivalents and/or availability under the Revolving Facility, (ii) there
shall exist no Default or Event of Default before or after giving effect to such
Restricted Payment and (iii) the Material Debt Documents then outstanding would
permit such Restricted Payment;

 

(f)                                   the Credit Parties may make Restricted
Payments in an unlimited amount so long as (i) after giving pro forma effect to
such Restricted Payments, (x) as of the most recently ended Fiscal Quarter of
the Borrower for which an Officer’s Compliance Certificate has been delivered,
the Consolidated Senior Secured Leverage Ratio is less than 2.50 to 1.00 and
(y) the Borrower and its Subsidiaries shall have a minimum of $100,000,000 of
any combination Netting Cash Equivalents and/or availability under the Revolving
Facility, (ii) there shall exist no Default or Event of Default before or after
giving effect to such Restricted Payment and (iii) the Material Debt Documents
then outstanding would permit such Restricted Payment;

 

(g)                                  the Borrower may repurchase Capital Stock
of the Borrower issued to employees and directors of the Borrower in an amount
necessary to satisfy such individual’s income tax withholding

 

98

--------------------------------------------------------------------------------


 

obligations relating to the vesting of any restricted stock grants that have
been approved by the Borrower’s Board of Directors or the appropriate committee
thereof; and

 

(h)                                 the Credit Parties may repurchase Equity
Interests of the Borrower issued to employees, directors or managers upon the
death, disability or termination of employment of such person or pursuant to the
terms of any subscription, stockholder or other agreement or plan approved by
the Borrower’s board of directors in an aggregate amount not to exceed
$1,000,000 in any Fiscal Year.

 

SECTION 9.7                                        Change in Nature of Business.

 

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the date hereof or
any business reasonably similar, incidental or complementary thereto and
reasonable extensions thereof.

 

SECTION 9.8                                        Transactions with Affiliates.

 

Enter into any transaction of any kind with any Affiliate of the Borrower,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the Borrower or such Subsidiary
as would be obtainable by the Borrower or such Subsidiary at the time in a
comparable arm’s-length transaction with a Person other than an Affiliate;
provided that the foregoing restriction shall not apply to (a) transactions
between or among any Loan Parties, (b) Restricted Payments permitted to be made
pursuant to Section 9.6, (c) issuances of securities or other payments pursuant
to, or the funding of, employment arrangements, indemnification agreements,
stock options and stock ownership plans approved by the board of directors or
the compensation committee of the board of directors of the Borrower or such
Subsidiary, (d) the grant of stock options or similar rights to employees and
directors of the Borrower and its Subsidiaries pursuant to plans approved by the
board of directors of the Borrower, (e) Investments permitted pursuant to
Section 9.2, (f) the payment of reasonable fees and expenses and the provision
of customary indemnities to directors of the Borrower and its Subsidiaries who
are not employees of the Borrower or its Subsidiaries and (g) sales of accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment or related assets to a Securitization Subsidiary in connection
with or any Qualified Securitization Transaction.

 

SECTION 9.9                                        Burdensome Agreements.

 

Enter into or permit to exist any Contractual Obligation (other than this
Agreement or any other Loan Document) that limits the ability (a) of any
Subsidiary to make Restricted Payments to the Borrower or any Guarantor or to
otherwise transfer property to or to make Investments in the Borrower or any
Guarantor, (b) of any Subsidiary to act as a Loan Party pursuant to the Loan
Documents, or (c) of the Borrower or any Subsidiary to create, incur, assume or
suffer to exist Liens on property of such Person, except for (1) any agreement
in effect on the date hereof or at the time any Subsidiary becomes a Subsidiary
of the Borrower, so long as such agreement was not entered into solely in
contemplation of such Person becoming a Subsidiary of the Borrower, (2) any
other agreement or instrument entered into after the Closing Date; provided that
the encumbrances or restrictions in any such other agreement or instrument are
no more restrictive in any material respect than those contained in this
Agreement, the Existing Senior Notes Indenture or the New Senior Notes
Indenture, (3) any Permitted Lien or any document or instrument governing any
Permitted Lien; provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien,
(4) non-assignability provisions in contracts, leases and licenses entered into
in the ordinary course of business, (5) customary restrictions and conditions
contained in any agreement relating to the sale of any property permitted under
Section 9.5 pending the consummation of such sale, (6) software and other
intellectual property licenses pursuant to which the

 

99

--------------------------------------------------------------------------------


 

Borrower or such is the licensee of the relevant software or intellectual
property, as the case may be (in which case, any prohibition or limitation shall
relate only to the assets subject to the applicable licenses), (7) agreements
relating to Indebtedness of any Foreign Subsidiary (in which case any such
prohibition or limitation shall relate only to such Foreign Subsidiary and its
assets), (8) provisions contained in joint venture agreements or similar
agreements entered into in the ordinary course of business and applicable to
such joint venture , its assets and any equity interests therein, and
(9) restrictions contained in any agreement in respect of which the
effectiveness of the relevant restrictions are conditioned upon the Repayment in
Full of the Obligations.

 

SECTION 9.10                                 Use of Proceeds.

 

Use the proceeds of any Loan, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the Federal Reserve Board) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.

 

SECTION 9.11                                 [Reserved].

 

SECTION 9.12                                 Organization Documents; Fiscal
Year; Accounting Changes; Legal Name, State of Formation and Form of Entity;
Chief Executive Office.

 

(a)                                 Amend any of its Organization Documents in a
manner that materially adversely affects the rights of the Administrative Agent
or the Lenders under the Loan Documents on their ability to enforce the same.

 

(b)                                 Make any change in (i) accounting policies
or reporting practices, except as required or permitted by generally accepted
accounting principles or (ii) its Fiscal Year unless, in the case of this clause
(ii), it shall have provided not less than 30 days prior written notice to the
Administrative Agent.  For clarity, it is understood that, as of the date of
this Agreement, the Borrower’s Fiscal Year is co-terminus with the calendar
year.

 

(c)                                  Unless otherwise approved by the
Administrative Agent in writing, without providing thirty (30) days prior
written notice to the Administrative Agent, change the name, organizational
identification number, state of formation or form of organization of any Credit
Party.

 

SECTION 9.13                                 [Reserved].

 

SECTION 9.14                                 [Reserved].

 

SECTION 9.15                                 Financial Covenants.

 

(a)                                 Consolidated Interest Coverage Ratio. 
Permit the Consolidated Interest Coverage Ratio as of the end of any Fiscal
Quarter of the Borrower to be less than 3.00:1.00.

 

(b)                                 Consolidated Total Leverage Ratio.  Permit
the Consolidated Total Leverage Ratio on the last day of any Fiscal Quarter to
be greater than 4.00:1.00.

 

100

--------------------------------------------------------------------------------


 

SECTION 9.16                                 Speculative Transactions.

 

Engage, or permit any of its Subsidiaries to engage, in any transaction
involving Hedge Agreements, including commodity options or futures contracts,
which are speculative in nature and not in the ordinary course of business.

 

SECTION 9.17                                 Credit Parties Consolidated Assets.

 

Notwithstanding anything herein to the contrary, permit the Borrower and the
Guarantors collectively at any time to own less than 75% of the consolidated
total assets of the Borrower and its Subsidiaries (including, in this case, any
Unrestricted Subsidiaries) as of the end of any fiscal quarter, determined on
each date that financial statements are delivered pursuant to Section 8.1,
including as the result of any Disposition or Investment; provided, however,
that in the event the requirements of this Section 9.17 are not satisfied as of
any such date of determination, the Borrower shall be deemed to be in compliance
with this Section 9.17 so long as the actions described in Section 8.12 are
taken within 15 days after the occurrence of such determination, and, as a
result, the Borrower and the Guarantors collectively own not less than 75% of
the consolidated total assets of the Borrower and its Subsidiaries (including,
in this case, any Unrestricted Subsidiaries).

 

SECTION 9.18                                 Prepayments, Etc. of Indebtedness.

 

Prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner, or make any payment in violation of any
subordination terms of, any subordinated Indebtedness, except (i) the
refinancing of subordinated Indebtedness with other Indebtedness to the extent
the incurrence of such Indebtedness is permitted under Section 9.3(b), (c), (d),
(e), (i) or (k), (ii) payments made with amounts permitted to be applied to
Restricted Payments pursuant to Section 9.6(d) or (f) (subject to the applicable
conditions set forth therein and giving pro forma effect to such payment in lieu
of such Restricted Payments referenced therein and with any payment funded in
reliance on this clause (ii) with reference to Section 9.6(d) reducing the
amounts available for Restricted Payments under such Section 9.6(d) on a
dollar-for-dollar basis) or (iii) payments made with amounts permitted to be
applied to Restricted Payments pursuant to Section 9.6(e) (subject to the
applicable conditions set forth therein and giving pro forma effect to such
payment in lieu of such Restricted Payments referenced therein and with any
payment funded in reliance on this clause (iii) reducing the Restricted Payment
Cap Amount on a dollar-for-dollar basis).

 

SECTION 9.19                                 Amendments, Etc. of Related
Documents.

 

Consent to or amend, modify, waive or change in any manner any term or condition
of any Existing Senior Notes Document, New Senior Notes Document or any Material
Debt Documents with respect to subordinated Material Debt or agree in any manner
to any other amendment, modification or change of any term or condition thereof
that would (in the reasonable determination of the Borrower) (i) impair the
value of the interest or rights of any Credit Party thereunder or
(ii) materially impair the rights or interests of the Administrative Agent or
any Lender.

 

SECTION 9.20                                 Material Contracts.

 

Cancel or terminate, or, to the extent it has the power to do so (including
through compliance with and performance of all terms and obligations of Material
Contracts), permit the cancellation or termination of, Material Contracts
involving aggregate consideration payable to the Borrower and its Subsidiaries
in any Fiscal Year of more than 25% of the consolidated revenues of the Borrower
and its Subsidiaries for the prior Fiscal Year.

 

101

--------------------------------------------------------------------------------


 

ARTICLE X

 

DEFAULT AND REMEDIES

 

SECTION 10.1                                 Events of Default.

 

Each of the following shall constitute an Event of Default:

 

(a)                                 Non-Payment.  Any Credit Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
or any L/C Obligation, or (ii) within 5 (five) Business Days after the same
becomes due, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder or any other amount payable hereunder or under any other Loan
Document; or

 

(b)                                 Specific Covenants.

 

(i)                               Any Credit Party fails to perform or observe
any term, covenant or agreement contained in any of Section 8.1, 8.2(a) or
8.5(a) and such failure continues for five days; or

 

(ii)                            Any Credit Party fails to perform or observe any
term, covenant or agreement contained in any of Section 8.3(a), 8.10, 8.11,
8.12(b) or Article IX; or

 

(c)                                  Other Defaults.  Any Credit Party fails to
perform or observe any other covenant or agreement (not specified in
subsection (a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for thirty days after the
earlier of any Responsible Officer of a Credit Party obtaining knowledge thereof
or the Administrative Agent providing notice thereof to the Borrower; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Credit Party herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
shall be incorrect or misleading in any material respect when made or deemed
made; or

 

(e)                                  Cross-Default.  (i) The Borrower or any
Subsidiary (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) beyond the
applicable period of grace, if any in respect of any Indebtedness or guaranty
(other than Indebtedness hereunder and Indebtedness under any Hedge Agreement)
having an aggregate principal amount (including undrawn committed or available
amounts and including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than the Threshold Amount, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness or guaranty or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, in each case after the
expiration of the applicable cure period, the effect of which default or other
event is (x) to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such guaranty (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause such
Indebtedness to become due prior to its stated maturity or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise) or such guaranty to
become payable or cash collateral in respect thereof to be demanded, or (y) to
require, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such guaranty (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to require, an offer
to repurchase, prepay, defease or redeem such Indebtedness to be made, prior to
its stated maturity; or (ii) the Borrower or any Subsidiary shall breach or
default in relation to any payment obligation beyond

 

102

--------------------------------------------------------------------------------


 

the applicable period of grace, if any, under a Hedge Agreement in relation to
which the Hedge Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than the Threshold Amount; provided, however, that
this clause (e) shall not apply to (X) Indebtedness that becomes due as a result
of customary non-default mandatory prepayments events, such as asset
dispositions, casualty and condemnation events, or issuances of debt or equity,
if such transaction is permitted hereunder and under the documents providing for
such Indebtedness or (Y) Indebtedness that becomes due as a result of the
exercise by any holder thereof of conversion, exchange or similar rights related
to the value of the Borrower’s equity securities, in the case of each of clause
(X) and clause (Y), as long as such Indebtedness is paid when due, redeemed for
cash or converted into or exchanged for equity securities of the Borrower
pursuant to the terms of such Indebtedness; or

 

(f)                                   Insolvency Proceedings, Etc.  Any Credit
Party or any of its Subsidiaries institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its Property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its Property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty calendar days, or an
order for relief is entered in any such proceeding; or

 

(g)                                  Inability to Pay Debts; Attachment. 
(i) Any Credit Party or any of its Subsidiaries becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the Property of any such Person
and is not released, vacated or fully bonded within thirty days after its issue
or levy; or

 

(h)                                 Judgments.  There is entered against any
Credit Party or any of its Subsidiaries one or more final judgments or orders
for the payment of money in an aggregate amount exceeding the Threshold Amount
(to the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage) and the same shall not be stayed, bonded or
discharged within sixty (60) days; or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of the Borrower to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of the
Threshold Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan that could reasonably be expected to result in a
liability of the Borrower in excess of the Threshold Amount; or

 

(j)                                    Invalidity of Loan Documents.  Any Loan
Document, at any time after its execution and delivery and for any reason other
than as permitted hereunder or satisfaction in full of all the Obligations,
ceases to be in full force and effect; or any Credit Party contests in any
manner the validity or enforceability of any Loan Document; or any Credit Party
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or any
Security Document shall for any reason fail or cease to create a valid and
enforceable Lien on any Collateral purported to be covered thereby or, except as
permitted

 

103

--------------------------------------------------------------------------------


 

by the Loan Documents, such Lien shall fail or cease to be a perfected and first
priority Lien, or any Credit Party shall so state in writing; or

 

(k)                                 Change of Control.  There occurs any Change
of Control.

 

SECTION 10.2                                 Remedies.

 

Upon the occurrence and during the continuance of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower:

 

(a)                                 Acceleration; Termination of Credit
Facilities.  Terminate the Revolving Commitment and declare the principal of and
interest on the Loans and the Reimbursement Obligations at the time outstanding,
and all other amounts owed to the Lenders and to the Administrative Agent under
this Agreement or any of the other Loan Documents (including, without
limitation, all L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented or shall be entitled to
present the documents required thereunder) and all other Obligations, to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by each Credit Party, anything in this Agreement or
the other Loan Documents to the contrary notwithstanding, and terminate the
Credit Facilities and any right of the Borrower to request borrowings or Letters
of Credit thereunder; provided, that upon the occurrence of an Event of Default
specified in Section 10.1(f) or (g), the Credit Facilities shall be
automatically terminated and all Obligations shall automatically become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by each Credit Party, anything in this Agreement or
in any other Loan Document to the contrary notwithstanding.

 

(b)                                 Letters of Credit.  With respect to all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to the preceding paragraph, the
Borrower shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit.  Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay the other Obligations on a pro rata basis.  After all such
Letters of Credit shall have expired or been fully drawn upon, the Reimbursement
Obligation shall have been satisfied and all other Obligations shall have been
paid in full, the balance, if any, in such cash collateral account shall be
returned to the Borrower.

 

(c)                                  General Remedies.  Exercise on behalf of
the Secured Parties all of its other rights and remedies under this Agreement,
the other Loan Documents and Applicable Law, in order to satisfy all of the
Obligations.

 

SECTION 10.3                                 Rights and Remedies Cumulative;
Non-Waiver; etc.

 

The enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. 

 

104

--------------------------------------------------------------------------------


 

No delay or failure to take action on the part of the Administrative Agent or
any Lender in exercising any right, power or privilege shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege or shall be construed to be a waiver of any
Event of Default.  No course of dealing between the Borrower, the Administrative
Agent and the Lenders or their respective agents or employees shall be effective
to change, modify or discharge any provision of this Agreement or any of the
other Loan Documents or to constitute a waiver of any Event of Default.

 

SECTION 10.4                                 Crediting of Payments and Proceeds.

 

In the event that the Obligations have been accelerated pursuant to Section 10.2
or the Administrative Agent or any Lender has exercised any remedy set forth in
this Agreement or any other Loan Document, all payments received by the Lenders
upon the Secured Obligations and all net proceeds from the enforcement of the
Secured Obligations shall be applied:

 

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorneys’ fees, payable to
the Administrative Agent in its capacity as such, each applicable Issuing Lender
in its capacity as such and each applicable Swingline Lender in its capacity as
such, ratably among the Administrative Agent, such Issuing Lenders and such
Swingline Lenders in proportion to the respective amounts described in this
clause First payable to them;

 

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorneys’ fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

 

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Secured Hedge Agreements and Secured Cash Management
Agreements, ratably among the Lenders, the Issuing Lenders, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth held by them;

 

Fifth, to the Administrative Agent for the account of the Issuing Lenders, to
cash collateralize any L/C Obligations then outstanding; and

 

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

 

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.  Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XI for
itself and its Affiliates as if a “Lender” party hereto.

 

105

--------------------------------------------------------------------------------


 

SECTION 10.5                                 Administrative Agent May File
Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations arising under the Loan Documents that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 3.3, 5.3 and 12.3) allowed in such judicial
proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.3, 5.3 and 12.3.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

SECTION 10.6                                 Credit Bidding.

 

(a)                                 The Administrative Agent, on behalf of
itself and the Lenders, shall have the right to credit bid and purchase for the
benefit of the Administrative Agent and the Lenders all or any portion of
Collateral at any sale thereof conducted by the Administrative Agent under the
provisions of the UCC, including pursuant to Sections 9-610 or 9-620 of the UCC,
at any sale thereof conducted under the provisions of the Bankruptcy Code,
including Section 363 thereof, or a sale under a plan of reorganization, or at
any other sale or foreclosure conducted by the Administrative Agent (whether by
judicial action or otherwise) in accordance with Applicable Law.

 

(b)                                 Each Lender hereby agrees that, except as
otherwise provided in any Loan Documents or with the written consent of the
Administrative Agent and the Required Lenders, it will not take any enforcement
action, accelerate obligations under any Loan Documents, or exercise any right
that it might otherwise have under Applicable Law to credit bid at foreclosure
sales, UCC sales or other similar dispositions of Collateral.

 

106

--------------------------------------------------------------------------------


 

ARTICLE XI

 

THE ADMINISTRATIVE AGENT

 

SECTION 11.1                                 Appointment and Authority.

 

Each of the Lenders and the Issuing Lenders hereby irrevocably designates and
appoints Wells Fargo to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.  Except for
Section 11.6 and 11.9, the provisions of this Article are solely for the benefit
of the Administrative Agent, the Lenders and the Issuing Lenders, and neither
the Borrower nor any Subsidiary thereof shall have rights as a third party
beneficiary of any of such provisions.  The Administrative Agent shall also act
as the “collateral agent” under the Loan Documents, and each of the Lenders
(including in its capacity as a potential Hedge Bank or Cash Management Bank)
and each of the Issuing Lenders hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and such Issuing Lender
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Credit Parties to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental thereto. 
In this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to this Article XI for purposes of holding or enforcing any Lien
on the Collateral (or any portion thereof) granted under the Security Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article XI and XII (including Section 12.3, as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents) as if set forth in full herein with respect thereto.

 

SECTION 11.2                                 Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 

SECTION 11.3                                 Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly

 

107

--------------------------------------------------------------------------------


 

provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 12.2 and Section 10.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or an Issuing Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the creation,
validity or perfection of any Liens, (vi) the sufficiency or value of any
Collateral or (vii) the satisfaction of any condition set forth in Article VI or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

SECTION 11.4                                 Reliance by the Administrative
Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an Issuing Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

SECTION 11.5                                 Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the

 

108

--------------------------------------------------------------------------------


 

Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facilities as well
as activities as Administrative Agent.

 

SECTION 11.6                                 Resignation of Administrative
Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders, the Issuing Lenders and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower and subject to the
consent of the Borrower (provided no Event of Default has occurred and is
continuing at the time of such resignation), to appoint a successor, which shall
be a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the resigning Administrative Agent gives notice of its
resignation (the “Resignation Effective Date”), then the resigning
Administrative Agent may on behalf of the Lenders and the Issuing Lenders,
appoint a successor Administrative Agent meeting the qualifications set forth
above provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice on
the Resignation Effective Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by Applicable Law, by notice
in writing to the Borrower and such Person remove such Person as Administrative
Agent and, in consultation with the Borrower and subject to the consent of the
Borrower (provided no Event of Default has occurred and is continuing at the
time of such removal), appoint a successor.  If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable), (1) the resigning or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Lenders under any of the Loan Documents, the resigning or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the resigning (or resigned) or removed Administrative
Agent, and the resigning or removed Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
paragraph).  The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor.  After the resigning or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 12.3 shall continue in
effect for the benefit of such resigning or removed Administrative Agent, its

 

109

--------------------------------------------------------------------------------


 

sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the resigning or removed
Administrative Agent was acting as Administrative Agent.

 

(d)                                 Any resignation by Wells Fargo as
Administrative Agent pursuant to this Section shall also constitute its
resignation in the manner set forth in this clause (d) as an Issuing Lender and
a Swingline Lender.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the resigning
Issuing Lender and Swingline Lender, (b) such resigning Issuing Lender and
Swingline Lender shall be discharged from all of its respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the resigning Issuing Lender to effectively assume
the obligations of the resigning Issuing Lender with respect to such Letters of
Credit.

 

SECTION 11.7                                 Non-Reliance on Administrative
Agent and Other Lenders.

 

Each Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

SECTION 11.8                                 No Other Duties, etc.

 

Anything herein to the contrary notwithstanding, none of the syndication agents,
documentation agents, co-agents, book managers, lead managers, arrangers, lead
arrangers or co-arrangers listed on the cover page or signature pages hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an Issuing Lender hereunder.

 

SECTION 11.9                                 Collateral and Guaranty Matters.

 

Each of the Lenders (including in its or any of its Affiliate’s capacities as a
potential Hedge Bank or Cash Management Bank) irrevocably authorize the
Administrative Agent and the Administrative Agent hereby agrees with the
Borrower to promptly upon the request of the Borrower:

 

(a)                                 release any Lien on any Collateral granted
to or held by the Administrative Agent, for the ratable benefit of the Secured
Parties, under any Loan Document (i) upon Payment in Full of all Obligations,
(ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document to a person that is not a
Credit Party, or (iii) if approved, authorized or ratified in writing in
accordance with Section 12.2;

 

(b)                                 release any Guarantor from its obligations
under any Loan Documents, including, without limitation, a release of all Liens
granted under the Loan Documents on the assets of such Guarantor, if (i) such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder, (ii) such Person is designated an Unrestricted Subsidiary pursuant to
Section 8.14 or (iii) with respect to Guarantors other than those as of the
Closing Date, if, after giving effect to such release, the Borrower is in
compliance with Section 9.17; and

 

110

--------------------------------------------------------------------------------


 

(c)                                  subordinate or release any Lien on any
Collateral granted to or held by the Administrative Agent under any Loan
Document to the holder of any Lien on such property that is permitted by
Section 9.1(i) or (v).

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 11.9.  In each case as specified in this Section 11.9, the
Administrative Agent will, at the Borrower’s expense, promptly (x) deliver to
the applicable Credit Party any Collateral in the Administrative Agent’s
possession following the release of such Collateral and (y) execute and deliver
to the applicable Credit Party such documents as such Credit Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Security Documents or to
subordinate its interest in such item, or to release such Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this Section 11.9.  In the case of any such sale, transfer or
disposal of any property constituting Collateral in a transaction constituting a
Disposition permitted pursuant to Section 9.5, the Liens created by any of the
Security Documents on such property shall be automatically released without need
for further action by any person.

 

SECTION 11.10                          Secured Hedge Agreements and Secured Cash
Management Agreements.

 

No Cash Management Bank or Hedge Bank that obtains the benefits of Section 10.4
or any Collateral by virtue of the provisions hereof or of any Security Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article XI to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Cash Management Agreements and Secured Hedge
Agreements.

 

ARTICLE XII

 

MISCELLANEOUS

 

SECTION 12.1                                 Notices.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows:

 

If to the Borrower:                                           Orbital ATK, Inc.
45101 Warp Drive
Dulles, Virginia  20166
Attention of:              Michael Williams, Vice President and Treasurer
Telephone No.:  703-406-5540
Telecopy No.:  703-406-3502
E-mail:  Michael.williams@orbitalatk.com
Website:  www.orbitalatk.com

 

With copies to:                                                              
Orbital ATK, Inc.
45101 Warp Drive

 

111

--------------------------------------------------------------------------------


 

Dulles, Virginia  20166

Attention of:  General Counsel

Telephone No.:  703-406-5022

Telecopy No.:  703-406-5572

 

Hogan Lovells US LLP

Columbia Square

555 Thirteenth Street, NW

Washington, DC  20004

Attention of:  Gordon Wilson

Telephone No.:  202-637-5711

Telecopy No.:  202-637-5910

E-mail: gordon.wilson@hoganlovells.com

 

If to Wells Fargo as

Administrative

Agent:                                                                                                           
Wells Fargo Bank, National Association
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, NC  28262
Attention of:  Syndication Agency Services
Telephone No.:  704-590-2703
Telecopy No.:  704-590-3481

 

With copies to:                                                              
Wells Fargo Bank, National Association
301 South College St., 14th Floor
Charlotte, NC  28202
Attention of:  Scott Santa Cruz
Telephone No.:  704-383-1988
Telecopy No.:  704-715-1438
E-mail: scott.santacruz@wellsfargo.com

 

If to any Lender:                                                   To the
address set forth on the Register

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; and notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the Issuing Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or any Issuing Lender pursuant to Article II and/or Article III if
such Lender or such Issuing Lender, as applicable, has notified the
Administrative Agent that is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.  Unless the

 

112

--------------------------------------------------------------------------------


 

Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  Administrative Agent’s Office.  The
Administrative Agent hereby designates its office located at the address set
forth above, or any subsequent office which shall have been specified for such
purpose by written notice to the Borrower and Lenders, as the Administrative
Agent’s Office referred to herein, to which payments due are to be made and at
which Loans will be disbursed and Letters of Credit requested.

 

(d)                                 Change of Address, Etc.  Any party hereto
may change its address or telecopier number for notices and other communications
hereunder by notice to the other parties hereto.

 

(e)                                  Private Side Designation.  Each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and Applicable Law, including United States Federal and
state securities Applicable Laws, to make reference to Borrower Materials that
are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities Applicable Laws.

 

SECTION 12.2                                 Amendments, Waivers and Consents.

 

Except as set forth below or as specifically provided in any Loan Document, any
term, covenant, agreement or condition of this Agreement or any of the other
Loan Documents may be amended or waived by the Lenders, and any consent given by
the Lenders, if, but only if, such amendment, waiver or consent is in writing
signed by the Required Lenders (or by the Administrative Agent with the consent
of the Required Lenders) and delivered to the Administrative Agent and, in the
case of an amendment, signed by the Borrower; provided that no amendment, waiver
or consent shall:

 

(a)                                 [reserved];

 

(b)                                 increase the Revolving Commitment of any
Revolving Lender (or reinstate any Revolving Commitment terminated pursuant to
Section 10.2) or the amount of Loans of any Lender, in any case, without the
written consent of such Lender;

 

(c)                                  waive, extend or postpone any date fixed by
this Agreement or any other Loan Document for any payment (excluding mandatory
prepayments) of principal, interest, fees or other amounts due to the Lenders
(or any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly and adversely affected thereby;

 

(d)                                 reduce the principal of, or the rate of
interest specified herein on, any Loan or Reimbursement Obligation, or (subject
to clause (iv) of the second proviso to this Section) any

 

113

--------------------------------------------------------------------------------


 

fees or other amounts payable (excluding mandatory prepayments) hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby; provided that only the consent of the
Required Lenders shall be necessary (i) to waive any obligation of the Borrower
to pay interest at the rate set forth in Section 5.1(c) during the continuance
of an Event of Default or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Obligation or to reduce any fee
payable hereunder as a result of a change in the effective pricing level in the
definition of Applicable Margin;

 

(e)                                  except as otherwise permitted by this
Section 12.2, change Section 5.6 or Section 10.4 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender directly and adversely affected thereby;

 

(f)                                   except as otherwise permitted by this
Section 12.2, change any provision of this Section or reduce the percentages
specified in the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender directly affected
thereby;

 

(g)                                  consent to the assignment or transfer by
any Credit Party of such Credit Party’s rights and obligations under any Loan
Document to which it is a party (except as permitted pursuant to Section 9.4),
in each case, without the written consent of each Lender;

 

(h)                                 release (i) all of the Guarantors or
(ii) Guarantors comprising substantially all of the credit support for the
Secured Obligations, in any case, from the Guaranty (other than as authorized in
Section 11.9), without the written consent of each Lender; or

 

(i)                                     release all or substantially all of the
Collateral (other than as authorized in Section 11.9 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender;

 

provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by an Issuing Lender in addition to the Lenders required
above, affect the rights or duties of such Issuing Lender under this Agreement,
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
applicable Issuing Lender in addition to the Lenders required above, affect the
rights or duties of any Issuing Lender under any Letter of Credit Application
relating to any Letter of Credit issued or to be issued by such Issuing Lender;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lenders in addition to the Lenders required above, affect the rights
or duties of the Swingline Lenders under this Agreement; (iv) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document;
(v) each Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto; (vi) the Administrative Agent
and the Borrower shall be permitted to amend any provision of the Loan Documents
(and such amendment shall become effective without any further action or consent
of any other party to any Loan Document) if the Administrative Agent and the
Borrower shall have jointly identified an obvious error or any error or omission
of a technical or immaterial nature in any such provision; and (vii) the
Borrower, the Administrative Agent and the applicable Issuing Lenders may
reallocate the Individual L/C Sub-Commitments among the applicable Issuing
Lenders without any further action or consent of any other party to any Loan
Document.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder,

 

114

--------------------------------------------------------------------------------


 

except that (a) the Revolving Commitment of such Lender may not be increased or
extended without the consent of such Lender, (b) the principal amount of any
Loans outstanding to such Defaulting Lender may not be waived, forgiven or
reduced without such Lender’s consent (unless all Lenders affected thereby are
treated similarly) and (c) the final maturity date(s) of such Defaulting
Lender’s Loans or any other extensions of credit or obligations of the Borrower
owing to such Defaulting Lender may not be extended without such Defaulting
Lender’s consent.

 

Without limiting the foregoing rights of the Lenders set forth above in this
Section 12.2, each Lender hereby irrevocably authorizes the Administrative Agent
on its behalf, and without further consent, to enter into amendments or
modifications to this Agreement (including, without limitation, amendments to
this Section 12.2) or any of the other Loan Documents or to enter into
additional Loan Documents as the Administrative Agent reasonably deems
appropriate in order to effectuate the terms of Section 5.13 (including, without
limitation, as applicable, (1) to permit the Incremental Term Loans and the
Incremental Revolving Credit Increases to share ratably in the benefits of this
Agreement and the other Loan Documents and (2) to include the Incremental Term
Loan Commitments and the Incremental Revolving Credit Increase, as applicable,
or outstanding Incremental Term Loans and outstanding Incremental Revolving
Credit Increase, as applicable, in any determination of (i) Required Lenders or
(ii) similar required lender terms applicable thereto); provided that no
amendment or modification shall result in any increase in the amount of any
Lender’s Revolving Commitment or any increase in any Lender’s Revolving
Commitment Percentage, in each case, without the written consent of such
affected Lender.

 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersede the unanimous consent provisions set forth herein
and (y) the Required Lenders shall determine whether or not to allow a Credit
Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.

 

Without limiting the foregoing rights of the Lenders set forth above in this
Section 12.2 or the provisions of Sections 5.13 or 5.16:

 

(i)                               this Agreement may be amended (or amended and
restated) with the written consent of the Credit Parties and the Required
Lenders (A) to increase the aggregate Revolving Commitments of the Lenders;
provided that no amendment or modification shall result in any increase in the
amount of any Lender’s Revolving Commitment or any increase in any Lender’s
Revolving Commitment Percentage, in each case, without the written consent of
such affected Lender, (B) to add one or more additional borrowing tranches to
this Agreement and to provide for the ratable sharing of the benefits of this
Agreement and the other Loan Documents with the other then outstanding
Obligations in respect of the extensions of credit from time to time outstanding
under such additional borrowing tranche(s) and the accrued interest and fees in
respect thereof and (C) to include appropriately the lenders under such
additional borrowing tranches in any determination of Required Lenders and/or
the determination of the requisite Lenders under any other provision of this
Agreement corresponding to the consent rights of the other Lenders thereunder;

 

(ii)                            any provision of this Agreement may be amended
by an agreement in writing entered into by the Credit Parties, the Required
Lenders and the Administrative Agent (and, if their rights or obligations are
affected thereby, the Issuing Lenders and the Swingline Lenders) if (A) by the
terms of such agreement the Revolving Commitment of each Lender not consenting
to the amendment provided for therein shall terminate upon the effectiveness of
such amendment and (B) at the time such amendment becomes effective, each Lender
not consenting thereto receives payment

 

115

--------------------------------------------------------------------------------


 

in full of the principal of and interest accrued on each Loan made by it and all
other amounts owing to it or accrued for its account under this Agreement
(notwithstanding the provisions of Section 5.6 that require ratable payments to
the Lenders); and

 

(iii)                         any waiver, amendment or modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
the Lenders under one or more tranches but not under any other tranche may be
effected by an agreement or agreements in writing entered into by the Credit
Parties and the requisite percentage in interest of the affected tranche or
tranches of Lenders that would be required to consent thereto under this
Section 12.2 if such tranche or tranches of Lenders were the only tranche or
tranches of Lenders hereunder at the time.

 

SECTION 12.3                                 Expenses; Indemnity.

 

(a)                                 Costs and Expenses.  The Borrower and any
other Credit Party, jointly and severally, shall pay (i) all reasonable and
documented out of pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) without duplication of any expenses reimbursed pursuant to
Section 3.3(c), all reasonable and documented out of pocket expenses incurred by
any Issuing Lender in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out of pocket expenses incurred by the
Administrative Agent, any Lender or any Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or any Issuing Lender) in connection with the enforcement or protection
of its rights upon the occurrence of an Event of Default (A) in connection with
this Agreement and the other Loan Documents, including its rights under this
Section, or (B) in connection with the Loans made or Letters of Credit issued
hereunder, including all such reasonable and documented out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit; provided, however, that in connection with any one
such action or any separate but substantially similar or related actions in the
same jurisdiction, the Credit Parties shall not be liable for the fees and
expenses of more than one counsel to the Administrative Agent, the Lenders and
the Issuing Lenders (along with one local counsel in each applicable
jurisdiction and one regulatory counsel), unless there shall exist an actual
conflict of interest among such Persons, and in such case, not more than one
additional counsel to the affected parties (along with one additional local
counsel in each applicable jurisdiction and one additional regulatory counsel).

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and each Issuing Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, and shall pay or reimburse any such
Indemnitee for, any and all losses, claims (including, without limitation, any
Environmental Claims), damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower, any Subsidiary or any other Credit Party arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby (including, without limitation, the Transactions), (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any Issuing Lender to honor a demand for payment under
a Letter of Credit if the

 

116

--------------------------------------------------------------------------------


 

documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by any
Credit Party or any Subsidiary thereof, or any Environmental Claim related in
any way to any Credit Party or any Subsidiary, (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Credit Party or any Subsidiary thereof, and regardless of
whether any Indemnitee is a party thereto, or (v) any claim (including, without
limitation, any Environmental Claims), investigation, litigation or other
proceeding (whether or not the Administrative Agent or any Lender is a party
thereto) and the prosecution and defense thereof, arising out of or in any way
connected with the Loans, this Agreement, any other Loan Document, or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable
attorneys and consultant’s fees, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (w) result from any dispute solely among the
Indemnitees other than any claims against an Indemnitee in its capacity or in
fulfilling its role as Administrative Agent or Arranger or any similar role
under this Agreement or any other Loan Document and other than any claims
arising out of any act or omission of the Borrower or any of its Affiliates,
(x) constitute amounts in respect of Excluded Taxes (other than any Excluded
Taxes imposed on amounts payable in connection with this Section 12.3) or in
respect of increased costs governed by Section 5.10, (y) are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnitee or (z) result from a claim brought by any Credit Party or any
Subsidiary thereof against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if such
Credit Party or such Subsidiary has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.

 

It is understood that, with respect to any particular action, suit, proceeding
or investigation subject to indemnification hereunder, the Credit Parties shall
not be required to reimburse, or indemnify and hold harmless for, the reasonable
and documented legal fees and expenses of more than one outside counsel (in
addition to up to one local counsel in each applicable local jurisdiction and
one regulatory counsel) for all Indemnitees that are the subject of such action,
suit, proceeding or investigation unless there shall exist an actual conflict of
interest, in which case the Credit Parties shall be required to reimburse, or
indemnify and hold harmless for, the reasonable and documented legal fees and
expenses of one additional counsel to the affected parties (along with one
additional local counsel in each applicable jurisdiction and one additional
regulatory counsel).  The Credit Parties shall not be liable for any settlement
of any claim against any Indemnitee made without the Borrower’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed; provided that the Borrower shall be deemed to have consented to any
such settlement unless the Borrower shall object thereto by written notice to
the applicable Indemnitee(s) within fifteen (15) Business Days after having
received written notice thereof.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under clause (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof), any Issuing Lender, any Swingline Lender or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), such Issuing Lender, such
Swingline Lender or such Related Party, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought based on each Lender’s share of the Total Credit
Exposure at such time) of such unpaid amount; provided that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or

 

117

--------------------------------------------------------------------------------


 

any such sub-agent), such Issuing Lender or such Swingline Lender in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent), such Issuing Lender or
such Swingline Lender in connection with such capacity.  The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 5.7.

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by Applicable Law, the Borrower and each other
Credit Party shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in clause (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, except
as determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the bad faith, gross negligence or willful
misconduct of such Indemnitee.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable within fifteen (15) days after receipt of a reasonably
detailed invoice therefor.

 

SECTION 12.4                                 Right of Set-Off.

 

If an Event of Default shall have occurred and be continuing, each Lender, each
Issuing Lender, each Swingline Lender and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such Issuing Lender, such Swingline Lender or any such Affiliate to or
for the credit or the account of the Borrower or any other Credit Party against
any and all of the obligations of the Borrower or such Credit Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender, such Issuing Lender or such Swingline Lender, irrespective of whether or
not such Lender, such Issuing Lender or such Swingline Lender shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Credit Party may be contingent or unmatured
or are owed to a branch or office of such Lender, such Issuing Lender or such
Swingline Lender different from the branch or office holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 5.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lenders, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender, each Issuing Lender, each Swingline Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, such Issuing
Lender, such Swingline Lender or their respective Affiliates may have.  Each
Lender, each Issuing Lender and each Swingline Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

118

--------------------------------------------------------------------------------


 

SECTION 12.5                                 Governing Law; Jurisdiction, Etc.

 

(a)                                 Governing Law.  This Agreement and the other
Loan Documents, unless expressly set forth therein, shall be governed by,
construed and enforced in accordance with, the law of the State of New York
(including Section 5.1401 and Section 5.1402 of the General Obligations Law of
the State of New York), without reference to any other conflicts or choice of
law principles thereof.

 

(b)                                 Submission to Jurisdiction.  The Borrower
and each other Credit Party irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the courts of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or any
other Loan Document, or for recognition or enforcement of any judgment, and each
of the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York state court or, to the fullest extent permitted by Applicable Law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement or in any other Loan Document shall affect any right
that the Administrative Agent, any Lender or any Issuing Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against the Borrower or any other Credit Party or its properties
in the courts of any jurisdiction.

 

(c)                                  Waiver of Venue.  The Borrower and each
other Credit Party irrevocably and unconditionally waives, to the fullest extent
permitted by Applicable Law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in
paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by Applicable Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d)                                 Service of Process.  Each party hereto
irrevocably consents to service of process in the manner provided for notices in
Section 12.1.  Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by Applicable Law.

 

SECTION 12.6                                 Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

119

--------------------------------------------------------------------------------


 

SECTION 12.7                                 Reversal of Payments.

 

To the extent any Credit Party makes a payment or payments to the Administrative
Agent for the ratable benefit of the Lenders or the Administrative Agent
receives any payment or proceeds of the Collateral which payments or proceeds or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or proceeds repaid, the
Obligations or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if such payment or proceeds had not been
received by the Administrative Agent.

 

SECTION 12.8                                 Injunctive Relief.

 

The Borrower recognizes that, in the event the Borrower fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement,
any remedy of law may prove to be inadequate relief to the Lenders. Therefore,
the Borrower agrees that the Lenders, at the Lenders’ option, shall be entitled
to temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages.

 

SECTION 12.9                                 [Reserved].

 

SECTION 12.10                          Successors and Assigns; Participations.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Credit Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Revolving Commitment and the Loans at the time owing to it); provided that, in
each case with respect to any Credit Facility, any such assignment shall be
subject to the following conditions:

 

(i)                               Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Revolving Commitment and the Loans at
the time owing to it (in each case with respect to any Facility) or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and

 

120

--------------------------------------------------------------------------------


 

(B)                               in any case not described in
paragraph (b)(i)(A) of this Section, (I) in the case of any assignment in
respect of the Revolving Facility, the aggregate amount of the Revolving
Commitment (which for this purpose includes Revolving Loans outstanding
thereunder) or, if the applicable Revolving Commitment is not then in effect,
the principal outstanding balance of the Revolving Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) or (II) in the case of any assignment in respect of the Term
Loan Facility, the principal outstanding balance of the portion of the Term Loan
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date), shall, in such case, not be less than
$5,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided that the
Borrower shall be deemed to have given its consent ten (10) Business Days after
the date written notice thereof has been delivered by the assigning Lender
(through the Administrative Agent) unless such consent is expressly refused by
the Borrower prior to such tenth (10th) Business Day.

 

(ii)                            Proportionate Amounts.  Each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement with respect to the Loan or
the Revolving Commitment assigned.

 

(iii)                         Required Consents.  No consent shall be required
for any assignment except to the extent required by paragraph (b)(i)(B) of this
Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) an Event of
Default of the type described in Section10.1(a), (f) or (g) has occurred and is
continuing at the time of such assignment, (y) an Event of Default of the type
described in Section 10.1(c) with respect to the Borrower’s obligations under
Section 9.15 has occurred and is continuing for longer than two consecutive
Fiscal Quarters or (z) such assignment is to a Lender, an Affiliate of a Lender
or an Approved Fund; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof, together with all information reasonably requested by
the Borrower to evaluate such assignment, including, without limitation, whether
such assignee is a Public Lender;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (i) the Revolving Facility, if such assignment is to a
Person that is not a Lender with a Revolving Commitment, an Affiliate of such
Lender or an Approved Fund with respect to such Lender, (i) an unfunded Term
Loan Commitment under the Term Loan Facility, if such assignment is to a Person
that is not a Lender with a Term Loan Commitment, an Affiliate of such Lender or
an Approved Fund with respect to such Lender or (iii) the Term Loans to a Person
who is not a Lender, an Affiliate of a Lender or an Approved Fund;

 

(C)                               the consents of the Issuing Lenders and the
Swingline Lenders (such consents not to be unreasonably withheld or delayed)
shall be required for any assignment in respect of the Revolving Facility; and

 

121

--------------------------------------------------------------------------------


 

(D)                               the consent of the applicable Issuing Lender
shall be required for any assignment that increases the obligation of the
assignee to participate in exposure under one or more Letters of Credit (whether
or not then outstanding) issued by such Issuing Lender.

 

(iv)                        Assignment and Assumption.  The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500 for
each assignment (provided that (i) only one such fee will be payable in
connection with simultaneous assignments to two or more Approved Funds by a
Lender and (ii) such fee shall be waived in connection with an assignment
pursuant to Section 5.12), and the assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.

 

(v)                           No Assignment to Certain Persons.  No such
assignment shall be made (A) to the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, (B) to any Defaulting Lender or any of its Subsidiaries or any
Person who, upon becoming a Lender hereunder, would constitute a Defaulting
Lender or (C) to a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 12.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
at one of its offices in Charlotte, North Carolina, a copy of each Assignment
and Assumption and each Lender Joinder Agreement delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the Revolving
Commitment of, and principal amounts (and related interest amounts) of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive (absent manifest
error), and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Borrower
and any Lender (but only to the extent of entries in the Register that are
applicable to such Lender), at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person, to any
Defaulting Lender or any of its Subsidiaries or any Person who, upon becoming a
Lender hereunder, would constitute a Defaulting Lender, or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Commitment and/or the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender

 

122

--------------------------------------------------------------------------------


 

shall remain solely responsible to the other parties hereto for the performance
of such obligations and (iii) the Borrower, the Administrative Agent, Issuing
Lenders, Swingline Lenders and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 12.2 that directly affects such Participant and could not be affected by
a vote of the Required Lenders.  Subject to paragraph (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 5.8, 5.9, 5.10 and 5.11 (subject to the requirements and limitations of
such Sections and Section 5.12, and it being understood that the documentation
required under Section 5.11(e) shall be delivered solely to the participating
Lender) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.4 as though it were a Lender; provided such Participant agrees to be
subject to Section 5.6 as though it were a Lender. Each Lender that sells
participations to a Participant, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
related interest amounts) with respect to such Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”). The entries in the Participant Register shall be conclusive (absent
manifest error), and the Borrower and the Lenders shall treat each Person whose
name is recorded in the Participant Register pursuant to the terms hereof as a
Participant for all purposes of this Agreement, notwithstanding notice to the
contrary; provided that no Lender shall have the obligation to disclose all or a
portion of the Participant Register (including the identity of the Participant
or any information relating to a Participant’s interest in any Loans or other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary in connection with a Tax audit or other proceeding
to establish that any Loans are in registered form for U.S. federal income tax
purposes.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under Sections
5.10 and 5.11 than the applicable Lender would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Borrower’s prior written
consent (not to be unreasonably withheld or delayed).

 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including without
limitation any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

SECTION 12.11                          Confidentiality.

 

Each of the Administrative Agent, each Lender and each Issuing Lender agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by, or required to be disclosed to, any rating agency, or
regulatory or similar

 

123

--------------------------------------------------------------------------------


 

authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by Applicable Laws or regulations or by any subpoena or
similar legal process; provided that the Administrative Agent, such Issuing
Lender or such Lender, as applicable, shall, to the extent permitted by
Applicable Law (and other than in connection with bank examinations by any
regulatory authority or self-regulatory authority), use commercially reasonable
efforts to provide the Borrower with advance notice of such disclosure, (d) to
any other party hereto, (e) in connection with the exercise of any remedies
under this Agreement, under any other Loan Document or under any Secured Hedge
Agreement or Secured Cash Management Agreement, or any action or proceeding
relating to this Agreement, any other Loan Document or any Secured Hedge
Agreement or Secured Cash Management Agreement, or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (iii) to an investor or prospective investor
in an Approved Fund that also agrees that Information shall be used solely for
the purpose of evaluating an investment in such Approved Fund, (iv) to a
trustee, collateral manager, servicer, backup servicer, noteholder or secured
party in an Approved Fund in connection with the administration, servicing and
reporting on the assets serving as collateral for an Approved Fund, or (v) to a
nationally recognized rating agency that requires access to information
regarding the Borrower and its Subsidiaries, the Loans and the Loan Documents in
connection with ratings issued with respect to an Approved Fund, (g) with the
consent of the Borrower, (h) following the occurrence of the Closing Date and
the Borrower’s filing with the SEC of a report on Form 8-K relating thereto, to
Gold Sheets and other similar bank trade publications, such information to be
limited solely to deal terms and other information customarily found in such
publications or (i) to governmental regulatory authorities in connection with
any regulatory examination of the Administrative Agent or any Lender or in
accordance with the Administrative Agent’s or any Lender’s regulatory compliance
policy if the Administrative Agent or such Lender deems necessary for the
mitigation of claims by those authorities against the Administrative Agent or
such Lender or any of its subsidiaries or affiliates.

 

For purposes of this Section, “Information” means all information received from,
or on behalf of, any Credit Party or any Subsidiary thereof relating to any
Credit Party or any Subsidiary thereof or any of their respective businesses,
other than any such information (x) that is or becomes generally available to
the public other than as a result of disclosure by the Administrative Agent, any
Issuing Lender or any Lender not permitted by this Agreement, (y) was obtained
or otherwise became available to the Administrative Agent, any Lender or any
Issuing Lender on a non-confidential basis prior to disclosure by any Credit
Party or any Subsidiary thereof, or (z) becomes available to the Administrative
Agent, any Issuing Lender or any Lender on a non-confidential basis from a
source other than the Credit Parties or any Subsidiary thereof which source is
not known by the Administrative Agent, such Issuing Lender or such Lender, as
applicable, to be in breach of confidentiality obligation with respect to the
disclosure of such Information.

 

SECTION 12.12                          Performance of Duties.

 

Each of the Credit Party’s obligations under this Agreement and each of the
other Loan Documents shall be performed by such Credit Party at its sole cost
and expense.

 

 

SECTION 12.13                          All Powers Coupled with Interest.

 

All powers of attorney and other authorizations granted to the Lenders, the
Administrative Agent and any Persons designated by the Administrative Agent or
any Lender pursuant to any provisions of this

 

124

--------------------------------------------------------------------------------


 

Agreement or any of the other Loan Documents shall be deemed coupled with an
interest and shall be irrevocable so long as any of the Obligations remain
unpaid or unsatisfied, any of the Revolving Commitments remain in effect or the
Credit Facilities have not been terminated.

 

SECTION 12.14                          Survival.

 

(a)                                 All representations and warranties set forth
in Article VII and all representations and warranties contained in any
certificate, or any of the Loan Documents (including, but not limited to, any
such representation or warranty made in or in connection with any amendment
thereto), shall constitute representations and warranties made under this
Agreement.  All representations and warranties made under this Agreement shall
be made or deemed to be made at and as of the Closing Date (except those that
are expressly made as of a specific date), shall survive the Closing Date and
shall not be waived by the execution and delivery of this Agreement, any
investigation made by or on behalf of the Lenders or any borrowing hereunder.

 

(b)                                 Notwithstanding any termination of this
Agreement, the indemnities to which the Administrative Agent and the Lenders are
entitled under the provisions of this Article XII and any other provision of
this Agreement and the other Loan Documents shall continue in full force and
effect and shall protect the Administrative Agent and the Lenders against events
arising after such termination as well as before.

 

SECTION 12.15                          Titles and Captions.

 

Titles and captions of Articles, Sections and subsections in, and the table of
contents of, this Agreement are for convenience only, and neither limit nor
amplify the provisions of this Agreement.

 

SECTION 12.16                          Severability of Provisions.

 

Any provision of this Agreement or any other Loan Document which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating the remainder of such provision or the remaining provisions hereof
or thereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

SECTION 12.17                          Counterparts; Integration; Effectiveness;
Electronic Execution.

 

(a)                                 Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  Delivery of an
executed signature page of this Agreement by facsimile or electronic mail
transmission shall be effective as delivery of a manually executed counterpart
hereof.  This Agreement and the other Loan Documents, and any separate letter
agreements with respect to fees payable to the Administrative Agent, constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement.  Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.  Except as
provided in Section 6.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have

 

125

--------------------------------------------------------------------------------


 

received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto.

 

(b)                                 Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

SECTION 12.18                          Term of Agreement.

 

This Agreement shall remain in effect from the Closing Date through and
including the date upon which all Obligations (other than contingent
indemnification obligations not then due) arising hereunder or under any other
Loan Document shall have been indefeasibly and irrevocably paid and satisfied in
full, all Letters of Credit have been terminated or expired (or been cash
collateralized) and the Revolving Commitment has been terminated.  No
termination of this Agreement shall affect the rights and obligations of the
parties hereto arising prior to such termination or in respect of any provision
of this Agreement which survives such termination.

 

SECTION 12.19                          USA PATRIOT Act.

 

The Administrative Agent and each Lender hereby notifies the Borrower that
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower and the Guarantors,
which information includes the name and address of the Borrower and each
Guarantor and other information that will allow such Lender to identify the
Borrower or such Guarantor in accordance with the PATRIOT Act.

 

SECTION 12.20                          Independent Effect of Covenants.

 

The Borrower expressly acknowledges and agrees that each covenant contained in
Article VIII or IX hereof shall be given independent effect.  Accordingly, the
Borrower shall not engage in any transaction or other act otherwise permitted
under any covenant contained in Article VIII or IX if, before or after giving
effect to such transaction or act, the Borrower shall or would be in breach of
any other covenant contained in Article VIII or IX.

 

SECTION 12.21                          Inconsistencies with Other Documents.

 

In the event there is a conflict or inconsistency between this Agreement and any
other Loan Document, the terms of this Agreement shall control; provided that
any provision of the Security Documents which imposes additional burdens on the
Borrower or any of its Subsidiaries or further restricts the rights of the
Borrower or any of its Subsidiaries or gives the Administrative Agent or Lenders
additional rights shall not be deemed to be in conflict or inconsistent with
this Agreement and shall be given full force and effect.

 

SECTION 12.22                          Entire Agreement.

 

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS

 

126

--------------------------------------------------------------------------------


 

OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

ARTICLE XIII

 

GUARANTY

 

SECTION 13.1                                 The Guaranty.

 

In order to induce the Lenders to enter into this Agreement, any Hedge Bank to
enter into any Secured Hedge Agreement and any Cash Management Bank to enter
into any Secured Cash Management Agreement, and to extend credit hereunder and
thereunder and in recognition of the direct benefits to be received by the
Guarantors from the Extensions of Credit hereunder, any Secured Hedge Agreement
and any Secured Cash Management Agreement, each of the Guarantors hereby agrees
with the Administrative Agent, the Lenders, each such Hedge Bank and each such
Cash Management Bank as follows:  each Guarantor hereby unconditionally and
irrevocably jointly and severally guarantees as primary obligor and not merely
as surety the full and prompt payment when due, whether upon maturity, by
acceleration or otherwise, of any and all Secured Obligations.  If any or all of
the indebtedness becomes due and payable hereunder, under any Secured Hedge
Agreement or under any Secured Cash Management Agreement, each Guarantor
unconditionally promises to pay such indebtedness to the Administrative Agent,
the Lenders and each other Secured Party, or their respective order, on demand,
together with any and all reasonable expenses which may be incurred by the
Administrative Agent or the Lenders in collecting any of the Secured
Obligations.  The Guaranty set forth in this Article XIII is a guaranty of
timely payment and not of collection.  The word “indebtedness” is used in this
Article XIII in its most comprehensive sense and includes any and all advances,
debts, obligations and liabilities of the Borrower, including specifically all
Secured Obligations, arising in connection with this Agreement, the other Loan
Documents, any Secured Hedge Agreement or any Secured Cash Management Agreement,
in each case, heretofore, now, or hereafter made, incurred or created, whether
voluntarily or involuntarily, absolute or contingent, liquidated or
unliquidated, determined or undetermined, whether or not such indebtedness is
from time to time reduced, or extinguished and thereafter increased or incurred,
whether the Borrower may be liable individually or jointly with others, whether
or not recovery upon such indebtedness may be or hereafter become barred by any
statute of limitations, and whether or not such indebtedness may be or hereafter
become otherwise unenforceable.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers), then the obligations of each such
Guarantor hereunder shall be limited to the maximum amount that is permissible
under Applicable Law (whether federal or state and including, without
limitation, the Bankruptcy Code).

 

SECTION 13.2                                 Bankruptcy.

 

Additionally, each of the Guarantors unconditionally and irrevocably guarantees
jointly and severally the payment of any and all Secured Obligations of the
Borrower to the Secured Parties whether or not due or payable by the Borrower
upon the occurrence of any of the events described in Section 10.1(f) or (g) and
unconditionally promises to pay such Secured Obligations to the Administrative
Agent for the account of the Secured Parties, or order, on demand, in lawful
money of the United States.  Each of the Guarantors further agrees that to the
extent that the Borrower or a Guarantor shall make a payment or a transfer of an
interest in any property to the Administrative Agent, a Lender or any other
Secured Party,

 

127

--------------------------------------------------------------------------------


 

which payment or transfer or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, or otherwise is avoided, and/or
required to be repaid to the Borrower or a Guarantor, the estate of the Borrower
or a Guarantor, a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or equitable cause, then to the extent of such
avoidance or repayment, the obligation or part thereof intended to be satisfied
shall be revived and continued in full force and effect as if said payment had
not been made.

 

SECTION 13.3                                 Nature of Liability.

 

The liability of each Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the Secured Obligations of the Borrower
whether executed by any such Guarantor, any other guarantor or by any other
party, and no Guarantor’s liability hereunder shall be affected or impaired by
(a) any direction as to application of payment by the Borrower or by any other
party, or (b) any other continuing or other guaranty, undertaking or maximum
liability of a guarantor or of any other party as to the Secured Obligations of
the Borrower, or (c) any payment on or in reduction of any such other guaranty
or undertaking, or (d) any dissolution, termination or increase, decrease or
change in personnel by the Borrower, or (e) any payment made to the
Administrative Agent, the Lenders or any other Secured Party on the Secured
Obligations which the Administrative Agent, such Lenders or such other Secured
Party pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and each of the Guarantors waives
any right to the deferral or modification of its obligations hereunder by reason
of any such proceeding.

 

SECTION 13.4                                 Independent Obligation.

 

The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor or the Borrower, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other Guarantor or the Borrower and whether or not any other
Guarantor or the Borrower is joined in any such action or actions.

 

SECTION 13.5                                 Authorization.

 

Each of the Guarantors authorizes the Administrative Agent, each Lender and each
other Secured Party without notice or demand (except as shall be required by
applicable statute and cannot be waived), and without affecting or impairing its
liability hereunder, from time to time to (a) renew, compromise, extend,
increase, accelerate or otherwise change the time for payment of, or otherwise
change the terms of the Secured Obligations or any part thereof in accordance
with this Agreement, and Secured Hedge Agreement and any Secured Cash Management
Agreement, as applicable, including any increase or decrease of the rate of
interest thereon, (b) take and hold security from any Guarantor or any other
party for the payment of this Guaranty or the Secured Obligations and exchange,
enforce waive and release any such security, (c) apply such security and direct
the order or manner of sale thereof as the Administrative Agent and the Lenders
in their discretion may determine, (d) release or substitute any one or more
endorsers, Guarantors, the Borrower or other obligors and (e) to the extent
otherwise permitted herein, release or substitute any Collateral.

 

SECTION 13.6                                 Reliance.

 

It is not necessary for the Administrative Agent, the Lenders or any other
Secured Party to inquire into the capacity or powers of the Borrower or the
officers, directors, members, partners or agents acting or purporting to act on
its behalf, and any Secured Obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

 

128

--------------------------------------------------------------------------------


 

SECTION 13.7                                 Waiver.

 

(a)                                 Each of the Guarantors waives any right
(except as shall be required by applicable statute and cannot be waived) to
require the Administrative Agent, any Lender or any other Secured Party to
(i) proceed against the Borrower, any other guarantor or any other party,
(ii) proceed against or exhaust any security held from the Borrower, any other
guarantor or any other party, or (iii) pursue any other remedy available to the
Administrative Agent’s, any Lender’s or any other Secured Party whatsoever. 
Each of the Guarantors waives any defense based on or arising out of any defense
of the Borrower, any other guarantor or any other party other than payment in
full of the Secured Obligations (other than contingent indemnification
obligations for which no claim has been made or cannot be reasonably identified
by an Indemnitee based on the then-known facts and circumstances), including,
without limitation, any defense based on or arising out of the disability of the
Borrower, any other guarantor or any other party, or the unenforceability of the
Secured Obligations or any part thereof from any cause, or any exchange,
substitution, release, non-perfection or impairment of any collateral securing
payment of any Secured Obligation, or the cessation from any cause of the
liability of the Borrower other than payment in full of the Secured
Obligations.  The Administrative Agent may, at its election, foreclose on any
security held by the Administrative Agent or a Lender by one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable (to the extent such sale is permitted by Applicable Law), or exercise
any other right or remedy the Administrative Agent or any Lender may have
against the Borrower or any other party, or any security, without affecting or
impairing in any way the liability of any Guarantor hereunder except to the
extent the Secured Obligations have been paid in full and the Revolving
Commitments have been terminated.  Each of the Guarantors waives any defense
arising out of any such election by the Administrative Agent or any of the
Lenders, even though such election operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of the Guarantors against
the Borrower or any other party or any security.

 

(b)                                 Each of the Guarantors waives all
presentments, demands for performance, protests and notices, including, without
limitation, notices of nonperformance, notice of protest, notices of dishonor,
notices of acceptance of this Guaranty, and notices of the existence, creation
or incurring of new or additional Secured Obligations.  Each Guarantor assumes
all responsibility for being and keeping itself informed of the Borrower’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Secured Obligations and the nature, scope and extent
of the risks which such Guarantor assumes and incurs hereunder, and agrees that
neither the Administrative Agent nor any Lender shall have any duty to advise
such Guarantor of information known to it regarding such circumstances or risks.

 

(c)                                  Each of the Guarantors hereby agrees it
will not exercise any rights of subrogation which it may at any time otherwise
have as a result of this Guaranty (whether contractual, under Section 509 of the
Bankruptcy Code, or otherwise) to the claims of the Lenders or any other Secured
Party against the Borrower or any other guarantor of the Secured Obligations of
the Borrower owing to the Lenders or such other Secured Party (collectively, the
“Other Parties”) and all contractual, statutory or common law rights of
reimbursement, contribution or indemnity from any Other Party which it may at
any time otherwise have as a result of this Guaranty until such time as the
Secured Obligations shall have been paid in full and the Revolving Commitments
have been terminated.  Each of the Guarantors hereby further agrees not to
exercise any right to enforce any other remedy which the Administrative Agent,
the Lenders or any other Secured Party now have or may hereafter have against
any Other Party, any endorser or any other guarantor of all or any part of the
Secured Obligations of the Borrower and any benefit of, and any right to
participate in, any security or collateral given to or for the benefit of the
Lenders and/or the other Secured Parties to secure payment of the Secured
Obligations of the Borrower until such time as the Secured Obligations (other
than contingent indemnification obligations for which no claim has been

 

129

--------------------------------------------------------------------------------

 


 

made or cannot be reasonably identified by an Indemnitee based on the then-known
facts and circumstances) shall have been paid in full and the Revolving
Commitments have been terminated.

 

SECTION 13.8                                 Limitation on Enforcement.

 

The Lenders and the other Secured Parties agree that this Guaranty may be
enforced only by the action of the Administrative Agent acting upon the
instructions of the Required Lenders or a Hedge Bank or Cash Management Bank
that is a Secured Party (and, in the case of any such Hedge Bank or Cash
Management Bank, only with respect to obligations under the applicable Secured
Hedge Agreement or Secured Cash Management Agreement) and that no Lender, Hedge
Bank or Cash Management Bank shall have any right individually to seek to
enforce or to enforce this Guaranty, it being understood and agreed that such
rights and remedies may be exercised by the Administrative Agent for the benefit
of the Lenders under the terms of this Agreement and for the benefit of any
Hedge Bank under any Secured Hedge Agreement and any Cash Management Bank under
any Secured Cash Management Agreement.

 

SECTION 13.9                                 Confirmation of Payment.

 

The Administrative Agent and the Lenders will, upon request after payment of the
Secured Obligations which are the subject of this Guaranty and termination of
the Revolving Commitments relating thereto, confirm to the Borrower, the
Guarantors or any other Person that such indebtedness and obligations have been
paid and the Revolving Commitments relating thereto terminated, subject to the
provisions of Section 13.2.

 

SECTION 13.10                          Keepwell.

 

Each Qualified ECP Guarantor (as defined below) hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide such funds and
other support as may be needed from time to time by each other Credit Party to
honor all of its obligations under this Guaranty and the other Loan Documents in
respect of Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 13.10 for the maximum amount
of such liability that can be hereby incurred without rendering its obligations
under this Section 13.10, or otherwise under this Agreement or any other Loan
Document, voidable under Debtor Relief Laws and not for any greater amount). 
Subject to Section 12.18, the obligations of each Qualified ECP Guarantor under
this Section 13.10 shall remain in full force and effect until the Payment in
Full of the Obligations.  Each Qualified ECP Guarantor intends that this
Section 13.10 constitute, and this Section 13.10 shall be deemed to constitute,
a “keepwell, support or other agreement” for the benefit of each other Credit
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.  For purposes of this Section, “Qualified ECP Guarantor” means, in respect
of any Swap Obligation, each Credit Party that has total assets exceeding
$10,000,000 at the time the relevant guarantee or grant of the relevant security
interest becomes effective with respect to such Swap Obligation or such other
Person as constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
Person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

130

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

ORBITAL ATK, INC., as Borrower

 

 

 

 

 

By:

/s/ Michael R. Williams

 

 

Name:    Michael R. Williams

 

 

Title:      Vice President and Treasurer

 

 

 

 

 

ORBITAL SCIENCES CORPORATION, as a Guarantor

 

 

 

 

 

By:

/s/ Michael R. Williams

 

 

Name:    Michael R. Williams

 

 

Title:      Vice President and Treasurer

 

 

 

 

 

ALLIANT TECHSYTEMS OPERATIONS LLC, as a Guarantor

 

 

 

 

 

By:

/s/ Michael R. Williams

 

 

Name:    Michael R. Williams

 

 

Title:      Vice President and Treasurer

 

 

 

 

 

ATK SPACE SYSTEMS INC., as a Guarantor

 

 

 

 

 

By:

/s/ Michael R. Williams

 

 

Name:    Michael R. Williams

 

 

Title:      Vice President and Treasurer

 

 

 

 

 

ATK LAUNCH SYSTEMS INC., as a Guarantor

 

 

 

 

 

By:

/s/ Michael R. Williams

 

 

Name:    Michael R. Williams

 

 

Title:      Vice President and Treasurer

 

 

[Signature Page to Orbital ATK Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender,
Swingline Lender and Lender

 

 

 

 

 

By:

/s/ Scott Santa Cruz

 

 

Name:     Scott Santa Cruz

 

 

Title:       Managing Director

 

 

[Signature Page to Orbital ATK Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as Issuing Lender and Lender

 

 

 

 

 

By:

/s/ Paul Wood

 

 

Name:     Paul Wood

 

 

Title:       Vice President

 

 

[Signature Page to Orbital ATK Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Issuing Lender and Lender

 

 

 

 

 

By:

/s/ Mukesh Singh

 

 

Name:     Mukesh Singh

 

 

Title:       Vice President

 

 

[Signature Page to Orbital ATK Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Issuing Lender and Lender

 

 

 

 

 

By:

/s/ Anthony Galea

 

 

Name:     Anthony Galea

 

 

Title:       Vice President

 

 

[Signature Page to Orbital ATK Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK, NATIONAL ASSOCIATION, as Issuing Lender, Swingline Lender and Lender

 

 

 

 

 

By:

/s/ Jonathan F. Lindvall

 

 

Name:     Jonathan F. Lindvall

 

 

Title:       Vice President

 

 

[Signature Page to Orbital ATK Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Issuing Lender and Lender

 

 

 

 

 

By:

/s/ Thomas J. Sterr

 

 

Name:     Thomas J. Sterr

 

 

Title:       Authorized Signatory

 

 

[Signature Page to Orbital ATK Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SunTrust Bank, as Lender

 

 

 

 

 

By:

/s/ David Simpson

 

 

Name:     David Simpson

 

 

Title:       Director

 

 

[Signature Page to Orbital ATK Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Bank Hapoalim B.M., as Lender

 

 

 

By:

/s/ Helen H. Gateson

 

 

Name:     Helen H. Gateson

 

 

Title:       Vice President

 

 

 

 

 

By:

/s/ Charles McLaughlin

 

 

Name:     Charles McLaughlin

 

 

Title:       Senior Vice President

 

 

[Signature Page to Orbital ATK Credit Agreement]

 

--------------------------------------------------------------------------------

 


 

 

State Bank of India, New York
as Lender

 

 

 

 

 

By:

/s/ Ashok Kumar Chawla

 

 

Name:     Ashok Kumar Chawla

 

 

Title:       VP (Syndications)

 

 

[Signature Page to Orbital ATK Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Branch Banking and Trust Company, as Lender

 

 

 

 

 

By:

/s/ Matthew J. Davis

 

 

Name:     Matthew J. Davis

 

 

Title:       Vice President

 

 

[Signature Page to Orbital ATK Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK MELLON, as Lender

 

 

 

 

 

By:

/s/ John T. Smathers

 

 

Name:     John T. Smathers

 

 

Title:       First Vice President

 

 

[Signature Page to Orbital ATK Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

EASTERN BANK, as Lender

 

 

 

 

 

By:

/s/ Daniel C. Field

 

 

Name:     Daniel C. Field

 

 

Title:       Senior Vice President

 

 

[Signature Page to Orbital ATK Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Fifth Third Bank, as Lender

 

 

 

 

 

By:

/s/ Susan A. Waters

 

 

Name:     Susan A. Waters

 

 

Title:       Vice President

 

 

[Signature Page to Orbital ATK Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

First Niagara Bank, N.A., as Lender

 

 

 

 

 

By:

/s/ Ken Jamison

 

 

Name:     Ken Jamison

 

 

Title:       Managing Director – Capital Markets

 

 

[Signature Page to Orbital ATK Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

By:

/s/ David A. Wild

 

 

Name:     David A. Wild

 

 

Title:       Senior Vice President

 

 

[Signature Page to Orbital ATK Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

The Northern Trust Company, as Lender

 

 

 

 

 

By:

/s/ Joshua Metcalf

 

 

Name:     Joshua Metcalf

 

 

Title:       2VP

 

 

[Signature Page to Orbital ATK Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

By:

/s/ Jim Riley

 

 

Name:     Jim Riley

 

 

Title:       Senior Vice President

 

 

[Signature Page to Orbital ATK Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

PNC Bank, N.A. as Lender

 

 

 

 

 

By:

/s/ D. Jermaine Johnson

 

 

Name:     D. Jermaine Johnson

 

 

Title:       Senior Vice President

 

 

[Signature Page to Orbital ATK Credit Agreement]

 

--------------------------------------------------------------------------------

 


 

 

Regions Bank, as Lender

 

 

 

 

 

By:

/s/ Bruce Rudolph

 

 

Name:     Bruce Rudolph

 

 

Title:       Vice President

 

 

[Signature Page to Orbital ATK Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as Lender

 

 

 

 

 

By:

/s/ David W. Kee

 

 

Name:     David W. Kee

 

 

Title:       Managing Director

 

 

[Signature Page to Orbital ATK Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SYNOVUS BANK, as Lender

 

 

 

 

 

By:

/s/ Matthew McKee

 

 

Name:     Matthew McKee

 

 

Title:       Corporate Banker

 

 

[Signature Page to Orbital ATK Credit Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

to

Credit Agreement

dated as of September 29, 2015

by and among

Orbital ATK, Inc.,

as Borrower,

the Guarantors party thereto,
the Lenders party thereto,

and

Wells Fargo Bank, National Association,

as Administrative Agent

 

 

FORM OF REVOLVING NOTE

 

--------------------------------------------------------------------------------


 

REVOLVING NOTE

 

$

, 20  

 

FOR VALUE RECEIVED, the undersigned, ORBITAL ATK, INC., a Delaware corporation
(the “Borrower”), promises to pay to                 (the “Lender”), at the
place and times provided in the Credit Agreement referred to below, the
principal sum of                 DOLLARS ($          ) or, if less, the unpaid
principal amount of all Revolving Loans made by the Lender from time to time
pursuant to that certain Credit Agreement, dated as of September 29, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among the Borrower, the Guarantors party thereto, the
lenders who are or may become a party thereto, as Lenders, and Wells Fargo Bank,
National Association, as Administrative Agent.  Capitalized terms used herein
and not defined herein shall have the meanings assigned thereto in the Credit
Agreement.

 

The unpaid principal amount of this Revolving Note from time to time outstanding
is subject to mandatory repayment from time to time as provided in the Credit
Agreement and shall bear interest as provided in Section 5.1 of the Credit
Agreement.  All payments of principal and interest on this Revolving Note shall
be payable in lawful currency of the United States in immediately available
funds to the account designated in the Credit Agreement.

 

This Revolving Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Revolving Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Revolving Note and on which such Obligations may be declared to be immediately
due and payable.

 

THIS REVOLVING NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ANY OTHER CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.

 

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Revolving Note.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Revolving Note under seal
as of the day and year first above written.

 

 

 

ORBITAL ATK, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2

to

Credit Agreement

dated as of September 29, 2015

by and among

Orbital ATK, Inc.,

as Borrower,

the Guarantors party thereto,

the Lenders party thereto,

and

Wells Fargo Bank, National Association,

as Administrative Agent

 

 

FORM OF SWINGLINE NOTE

 

--------------------------------------------------------------------------------


 

SWINGLINE NOTE

 

$

, 20  

 

FOR VALUE RECEIVED, the undersigned, ORBITAL ATK, INC., a Delaware corporation
(the “Borrower”), promises to pay to [              ] (the “Lender”), at the
place and times provided in the Credit Agreement referred to below, the
principal sum of                 DOLLARS ($          ) or, if less, the
principal amount of all Swingline Loans made by the Lender from time to time
pursuant to that certain Credit Agreement, dated as of September 29, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among the Borrower, the Guarantors party thereto, the
lenders who are or may become a party thereto, as Lenders, and Wells Fargo Bank,
National Association, as Administrative Agent.  Capitalized terms used herein
and not defined herein shall have the meanings assigned thereto in the Credit
Agreement.

 

The unpaid principal amount of this Swingline Note from time to time outstanding
is subject to mandatory repayment from time to time as provided in the Credit
Agreement and shall bear interest as provided in Section 5.1 of the Credit
Agreement.  Swingline Loans refunded as Revolving Loans in accordance with
Section 2.2(b) of the Credit Agreement shall be payable by the Borrower as
Revolving Loans pursuant to the Revolving Notes, and shall not be payable under
this Swingline Note as Swingline Loans.  All payments of principal and interest
on this Swingline Note shall be payable in lawful currency of the United States
in immediately available funds to the account designated in the Credit
Agreement.

 

This Swingline Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Swingline Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Swingline Note and on which such Obligations may be declared to be immediately
due and payable.

 

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ANY OTHER CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.

 

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Swingline Note.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Swingline Note under seal
as of the day and year first above written.

 

 

ORBITAL ATK, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT A-3

to

Credit Agreement

dated as of September 29, 2015

by and among

Orbital ATK, Inc.,

as Borrower,

the Guarantors party thereto,

the Lenders party thereto,

and

Wells Fargo Bank, National Association,

as Administrative Agent

 

 

FORM OF TERM NOTE

 

--------------------------------------------------------------------------------

 


 

TERM NOTE

 

$                     

                   , 20    

 

FOR VALUE RECEIVED, the undersigned, ORBITAL ATK, INC., a Delaware corporation
(the “Borrower”), promises to pay to                          (the “Lender”), at
the place and times provided in the Credit Agreement referred to below, the
principal sum of                          DOLLARS ($            ) or, if less,
the unpaid principal amount of all Term Loans made by the Lender from time to
time pursuant to that certain Credit Agreement, dated as of September 29, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among the Borrower, the Guarantors party thereto, the
lenders who are or may become a party thereto, as Lenders, and Wells Fargo Bank,
National Association, as Administrative Agent.  Capitalized terms used herein
and not defined herein shall have the meanings assigned thereto in the Credit
Agreement.

 

The unpaid principal amount of this Term Note from time to time outstanding is
subject to mandatory repayment from time to time as provided in the Credit
Agreement and shall bear interest as provided in Section 5.1 of the Credit
Agreement.  All payments of principal and interest on this Term Note shall be
payable in lawful currency of the United States in immediately available funds
to the account designated in the Credit Agreement.

 

This Term Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Term Note and for a statement of the terms
and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Term Note and on which such Obligations may be declared to be immediately due
and payable.

 

THIS TERM NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 AND SECTION 5-1402
OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO
ANY OTHER CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.

 

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Term Note.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Term Note under seal as of
the day and year first above written.

 

 

 

ORBITAL ATK, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT B

to

Credit Agreement

dated as of September 29, 2015

by and among

Orbital ATK, Inc.,

as Borrower,

the Guarantors party thereto,

the Lenders party thereto,

and

Wells Fargo Bank, National Association,

as Administrative Agent

 

 

FORM OF NOTICE OF BORROWING

 

--------------------------------------------------------------------------------


 

NOTICE OF BORROWING

 

Dated as of:                              

 

Wells Fargo Bank, National Association,

as Administrative Agent

MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention:  Syndication Agency Services

 

[[                         ], as Swingline Lender](1)

 

Ladies and Gentlemen:

 

This irrevocable Notice of Borrowing is delivered to you pursuant to
[Section 2.3] [Section 4.2] of the Credit Agreement dated as of September 29,
2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Orbital ATK., Inc., a Delaware
corporation (the “Borrower”), the Guarantors party thereto, the lenders who are
or may become party thereto, as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent.  Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

 

1.                                      The Borrower hereby requests that the
Lenders make a [Revolving Loan] [Swingline Loan] [Term Loan] to the Borrower in
the aggregate principal amount of $                     .  (Complete with an
amount in accordance with Section 2.3(a) or 4.1 of the Credit Agreement.)

 

2.                                      The Borrower hereby requests that such
Loan be made on the following Business Day:
                                     .  (Complete with a Business Day in
accordance with Section 2.3 of the Credit Agreement for Revolving Loans or
Swingline Loans or Section 4.2 for Term Loans).

 

3.                                      The Borrower hereby requests that such
Loan bear interest at the following interest rate, plus the Applicable Margin,
as set forth below:

 

Component
of Loan

 

Interest Rate(2)

 

Interest Period (LIBOR
Rate only)

 

Termination Date for
Interest Period
(if applicable)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)  In the case of Swingline Loans, notice to be made to applicable Swingline
Lender.

 

(2)  Complete with (i) the Base Rate or the LIBOR Rate (as applicable) for
Revolving Loans or Term Loans or (ii) the Base Rate for Swingline Loans.

 

--------------------------------------------------------------------------------


 

4.                                      The aggregate principal amount of all
Loans and L/C Obligations outstanding as of the date hereof (including the Loan
requested herein) does not exceed the maximum amount permitted to be outstanding
pursuant to the terms of the Credit Agreement.

 

5.                                      All of the conditions applicable to the
Loan requested herein as set forth in the Credit Agreement have been satisfied
as of the date hereof and will remain satisfied to the date of such Loan (it
being understood that the Borrower is making no certification or representation
as to any condition in Section 6.1 or Section 6.2 of the Credit Agreement, the
satisfaction of which is subject to the Administrative Agent’s discretion).

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.

 

 

 

ORBITAL ATK, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C

to

Credit Agreement

dated as of September 29, 2015

by and among

Orbital ATK, Inc.,

as Borrower,

the Guarantors party thereto,

the Lenders party thereto,

and

Wells Fargo Bank, National Association,

as Administrative Agent

 

 

FORM OF NOTICE OF ACCOUNT DESIGNATION

 

--------------------------------------------------------------------------------


 

NOTICE OF ACCOUNT DESIGNATION

 

Dated as of:

 

Wells Fargo Bank, National Association,

as Administrative Agent

MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention:  Syndication Agency Services

 

Ladies and Gentlemen:

 

This Notice of Account Designation is delivered to you pursuant to
Section 2.3(b) of the Credit Agreement dated as of September 29, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Orbital ATK, Inc., a Delaware corporation (the
“Borrower”), the Guarantors party thereto, the lenders who are or may become
party thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent.  Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Credit Agreement.

 

1.                                      The Administrative Agent is hereby
authorized to disburse all Revolving Loan and Swingline Loan proceeds into the
following account(s):

 

Bank Name:                                        

ABA Routing Number:                      

Account Number:                               

Account Name:                                   

 

2.                                      This authorization shall remain in
effect until revoked or until a subsequent Notice of Account Designation is
provided to the Administrative Agent.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first written above.

 

 

 

ORBITAL ATK, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT D

to

Credit Agreement

dated as of September 29, 2015

by and among

Orbital ATK, Inc.,

as Borrower,

the Guarantors party thereto,

the Lenders party thereto,

and

Wells Fargo Bank, National Association,

as Administrative Agent

 

 

FORM OF NOTICE OF PREPAYMENT

 

--------------------------------------------------------------------------------


 

NOTICE OF PREPAYMENT

 

Dated as of:                             

 

Wells Fargo Bank, National Association,

as Administrative Agent

MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention:  Syndication Agency Services

 

Ladies and Gentlemen:

 

This [irrevocable](3) Notice of Prepayment is delivered to you pursuant to
[Section 2.4(c)] [Section 4.4(a)] of the Credit Agreement dated as of
September 29, 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Orbital ATK, Inc., a
Delaware corporation (the “Borrower”), the Guarantors party thereto, the lenders
who are or may become party thereto, as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent.  Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

 

1.                                      The Borrower hereby provides notice to
the Administrative Agent that it shall repay the following [Base Rate Loans]
and/or [LIBOR Rate Loans]:                . (Complete with an amount in
accordance with Section 2.4(c) or 4.4 of the Credit Agreement.)

 

2.                                      The Loan to be prepaid is [check each
applicable box]

 

o                                    a Swingline Loan

 

o                                    a Revolving Loan

 

o                                    a Term Loan

 

3.                                      The Borrower shall repay the
above-referenced Loans on the following Business Day:
                             . (Complete with a date no earlier than (i) the
same Business Day as of the date of this Notice of Prepayment with respect to
any Swingline Loan or Base Rate Loan and (ii) three (3) Business Days subsequent
to the date of this Notice of Prepayment with respect to any LIBOR Rate Loan.)

 

4.                                      [The foregoing repayment is contingent
upon the consummation of a refinancing of all of the [Revolving Facility] [Term
Loan Facility] with the proceeds of such refinancing or of an incurrence of
Indebtedness, and may be revoked by the Borrower in the event such refinancing
or incurrence is not consummated.]

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(3)  Any Notice of a Prepayment delivered in connection with any refinancing or
other capital raising transaction, the proceeds of which are intended to be
applied to repayment of all of the Credit Facilities may be, if expressly so
stated to be in paragraph 4., contingent upon the consummation of such
refinancing or incurrence and may be revoked by the Borrower in the event such
refinancing is not consummated.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.

 

 

 

ORBITAL ATK, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT E

to

Credit Agreement

dated as of September 29, 2015

by and among

Orbital ATK, Inc.,

as Borrower,

the Guarantors party thereto,

the Lenders party thereto,

and

Wells Fargo Bank, National Association,

as Administrative Agent

 

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

--------------------------------------------------------------------------------


 

NOTICE OF CONVERSION/CONTINUATION

 

Dated as of:                          

 

Wells Fargo Bank, National Association,

as Administrative Agent

MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention:  Syndication Agency Services

 

Ladies and Gentlemen:

 

This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 5.2 of the Credit Agreement dated as of September 29,
2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Orbital ATK, Inc., a Delaware
corporation (the “Borrower”), the Guarantors party thereto, the lenders who are
or may become party thereto, as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent.  Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

 

1.                                      The Loan to which this Notice relates is
a [Revolving Loan] [Term Loan].

 

2.                                      This Notice is submitted for the purpose
of:  (Check one and complete applicable information in accordance with the
Credit Agreement.)

 

o                                    Converting all or a portion of a Base Rate
Loan (other than a Swingline Loan) into a LIBOR Rate Loan

 

Outstanding principal balance:

 

$

 

 

 

 

 

 

Principal amount to be converted:

 

$

 

 

 

 

 

 

Requested effective date of conversion:

 

 

 

 

 

 

 

Requested new Interest Period:

 

 

 

 

o                                    Converting a portion of LIBOR Rate Loan
into a Base Rate Loan (other than a Swingline Loan)

 

Outstanding principal balance:

 

$

 

 

 

 

 

 

Principal amount to be converted:

 

$

 

 

 

 

 

 

Last day of the current Interest Period:

 

 

 

 

 

 

 

Requested effective date of conversion:

 

 

 

 

o                                    Continuing all or a portion of a LIBOR Rate
Loan as a LIBOR Rate Loan

 

Outstanding principal balance:

 

$

 

 

 

 

 

 

Principal amount to be continued:

 

$

 

 

 

 

 

 

Last day of the current Interest Period:

 

 

 

 

--------------------------------------------------------------------------------


 

Requested effective date of continuation:

 

 

 

 

 

 

 

Requested new Interest Period:

 

 

 

 

3.                                      The aggregate principal amount of all
Loans and L/C Obligations outstanding as of the date hereof does not exceed the
maximum amount permitted to be outstanding pursuant to the terms of the Credit
Agreement.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.

 

 

 

ORBITAL ATK, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT F

to

Credit Agreement

dated as of September 29, 2015

by and among

Orbital ATK, Inc.,

as Borrower,

the Guarantors party thereto,

the Lenders party thereto,

and

Wells Fargo Bank, National Association,

as Administrative Agent

 

 

FORM OF OFFICER’S COMPLIANCE CERTIFICATE

 

--------------------------------------------------------------------------------


 

OFFICER’S COMPLIANCE CERTIFICATE

 

The undersigned, [Chief Financial Officer][Treasurer][Assistant Treasurer] of
Orbital ATK, Inc., a corporation organized under the laws of Delaware (the
“Borrower”), on behalf of the Borrower in his capacity as an officer of the
Borrower and not individually, hereby certifies to the Administrative Agent and
the Lenders, each as defined in the Credit Agreement referred to below, as
follows:

 

1.                                      This certificate is delivered to you
pursuant to Section 8.2(a) of the Credit Agreement dated as of September 29,
2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among the Borrower, the Guarantors party
thereto, the lenders who are or may become party thereto, as Lenders, and Wells
Fargo Bank, National Association, as Administrative Agent.  Capitalized terms
used herein and not defined herein shall have the meanings assigned thereto in
the Credit Agreement.

 

2.                                      [I have reviewed the unaudited financial
statements of the Borrower and its Subsidiaries dated as of                 and
for the                 period[s] then ended and such statements fairly present
in all material respects the financial condition of the Borrower and its
Subsidiaries as of the dates indicated and the results of their operations and
cash flows for the period[s] indicated subject only to normal year-end audit
adjustments and the absence of footnotes].(4)

 

3.                                      I have reviewed the terms of the Credit
Agreement, and the related Loan Documents and have made, or caused to be made
under my supervision, a review in reasonable detail of the transactions and the
condition of the Borrower and its Subsidiaries during the accounting period
covered by [the unaudited financial statements referred to in Paragraph 2
above](5) [the audited financial statements of the Borrower and its Subsidiaries
dated as of                 and for the                 period[s] then
ended](6).  Such review has not disclosed the existence during or at the end of
such accounting period of any condition or event that constitutes a Default or
an Event of Default, nor do I have any knowledge of the existence of any such
condition or event as at the date of this certificate [except, if such condition
or event existed or exists, describe the nature and period of existence thereof
and what action the Borrower has taken, is taking and proposes to take with
respect thereto].

 

4.                                      The Applicable Margins and calculations
determining such figures are set forth on the attached Schedule 1, and the
Borrower and its Subsidiaries are in compliance with the financial covenants
contained in Section 9.15 of the Credit Agreement as shown on such Schedule 1.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(4)  Include bracketed language in connection with delivery of quarterly
financial statements.

 

(5)  Include bracketed language in connection with delivery of quarterly
financial statements.

 

(6)  Include bracketed language in connection with delivery of annual financial
statements.

 

--------------------------------------------------------------------------------


 

WITNESS the following signature as of the day and year first written above.

 

 

 

ORBITAL ATK, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

to

Credit Agreement

dated as of September 29, 2015

by and among

Orbital ATK, Inc.,

as Borrower,

the Guarantors party thereto,

the Lenders party thereto,

and

Wells Fargo Bank, National Association,

as Administrative Agent

 

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

--------------------------------------------------------------------------------


 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and [the] [each](7) Assignee identified on
the Schedules hereto as “Assignee” or as “Assignees” (collectively, the
“Assignees” and each an “Assignee”).  [It is understood and agreed that the
rights and obligations of [the Assignees][the Assignors](8) hereunder are
several and not joint.](9)  Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement identified below (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by [the]
[each] Assignee.  The Standard Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the Assignee] [the respective Assignees], and [the] [each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated
below, (i) all of the Assignor’s rights and obligations in its capacity as a
Lender under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the Assignor under the respective facilities identified below (including,
without limitation, any letters of credit, guarantees, and swingline loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned to [the] [any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the] [an] “Assigned
Interest”).  Each such sale and assignment is without recourse to the Assignor
and, except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.

 

Assignor:

 

[INSERT NAME OF ASSIGNOR]

 

 

 

 

 

2.

 

Assignee(s):

 

See Schedules attached hereto

 

 

 

 

 

3.

 

Borrower:

 

Orbital ATK, Inc., a Delaware corporation

 

 

 

 

 

4.

 

Administrative Agent:

 

Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement

 

--------------------------------------------------------------------------------

(7)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(8)  Select as appropriate.

 

(9)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

--------------------------------------------------------------------------------


 

5.

 

Credit Agreement:

 

The Credit Agreement dated as of September 29, 2015 among Orbital ATK, Inc., a
Delaware corporation, as Borrower, the Guarantors party thereto, the lenders
party thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent (as amended, restated, supplemented or otherwise modified)

 

 

 

 

 

6.

 

Assigned Interest:

 

See Schedules attached hereto

 

 

 

 

 

[7.

 

Trade Date:

 

                     ](10)

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

(10)  To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

--------------------------------------------------------------------------------


 

Effective Date:                           , 2     [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ASSIGNEE(S)

 

 

 

See Schedules attached hereto

 

--------------------------------------------------------------------------------


 

[Consented to:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Issuing Lender and Swingline Lender

 

 

By:

 

 

 

 

Name:

 

 

 

Title:](11)

 

 

 

 

 

 

 

 

[Consented to:

 

 

 

 

 

ORBITAL ATK, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:](12)

 

 

 

--------------------------------------------------------------------------------

(11)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.  May also use a Master Consent.

 

(12)  To be added only if the consent of the Borrower is required by the terms
of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

[Consented to:

 

 

 

 

 

[ISSUING LENDERS]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:](13)

 

 

 

 

 

 

 

 

[Consented to:

 

 

 

 

 

[SWINGLINE LENDERS]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:](14)

 

 

 

 

 

 

 

 

[Consented to:

 

 

 

 

 

[ISSUING LENDER]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:](15)

 

 

 

--------------------------------------------------------------------------------

(13)  To be added only if the consent of all Issuing Lenders is required by the
terms of the Credit Agreement.

 

(14)  To be added only if the consent of all Swingline Lenders is required by
the terms of the Credit Agreement.

 

(15)  To be added only if the consent of a particular Issuing Lender is required
by the terms of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

To Assignment and Assumption

 

By its execution of this Schedule, the Assignee identified on the signature
block below agrees to the terms set forth in the attached Assignment and
Assumption.

 

Assigned Interests:

 

Aggregate Amount
of Commitment/
Loans for all
Lenders(16)

 

Amount of
Commitment/
Loans Assigned(17)

 

Percentage
Assigned of
Commitment/
Loans(18)

 

CUSIP Number

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

[NAME OF ASSIGNEE](19)

 

[and is an Affiliate/Approved Fund of [identify Lender](20)]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(16)  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

 

(17)  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

 

(18)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

(19)  Add additional signature blocks, as needed.

 

(20)  Select as applicable.

 

--------------------------------------------------------------------------------


 

ANNEX 1

to Assignment and Assumption

 

[g162854la39i001.gif]STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.                            Assignee[s].  [The] [Each] Assignee
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it meets all the requirements to be an
assignee under Section 12.10(b)(iii) and (v) of the Credit Agreement (subject to
such consents, if any, as may be required under Section 12.10(b)(iii) of the
Credit Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of [the] [the relevant] Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to [Section 6.1] [Section 8.1] thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent, or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, [the] [any] Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the]
[each] Assigned Interest (including payments of principal, interest, fees and
other amounts) to the Assignor for amounts which have accrued to but excluding
the Effective Date and to [the] [the relevant] Assignee for amounts which have
accrued from and after the Effective Date.

 

--------------------------------------------------------------------------------


 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page to this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT H

to

Credit Agreement

dated as of September 29, 2015

by and among

Orbital ATK, Inc.,

as Borrower,

the Guarantors party thereto,

the Lenders party thereto,

and

Wells Fargo Bank, National Association,

as Administrative Agent

 

 

FORM OF JOINDER AGREEMENT

 

--------------------------------------------------------------------------------


 

JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Agreement”), dated as of                 ,     ,
is by and among                                          , a                    
                        (the “Subsidiary Guarantor”), Orbital ATK, Inc., a
Delaware corporation (the “Borrower”), and Wells Fargo Bank, National
Association, in its capacity as administrative agent (in such capacity, the
“Administrative Agent”) under that certain Credit Agreement, dated as of
September 29, 2015 (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”), by and among the
Borrower, the Guarantors party thereto, the Lenders party thereto and the
Administrative Agent.  Capitalized terms used herein but not otherwise defined
shall have the meanings provided in the Credit Agreement.

 

The Credit Parties are required by Section 8.12(b) of the Credit Agreement to
cause the Subsidiary Guarantor to become a “Guarantor” thereunder.

 

Accordingly, the Subsidiary Guarantor and the Borrower hereby agree as follows
with the Administrative Agent, for the benefit of the Lenders:

 

1.                                      The Subsidiary Guarantor hereby
acknowledges, agrees and confirms that, by its execution of this Agreement, the
Subsidiary Guarantor will be deemed to be a party to and a “Guarantor” under the
Credit Agreement and shall have all of the obligations of a Guarantor thereunder
as if it had executed the Credit Agreement.  The Subsidiary Guarantor hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the applicable Loan Documents, including,
without limitation, (a) all of the representations and warranties set forth in
Article VII of the Credit Agreement and (b) all of the affirmative and negative
covenants set forth in Articles VIII and IX of the Credit Agreement.  Without
limiting the generality of the foregoing terms of this Paragraph 1, the
Subsidiary Guarantor hereby guarantees, jointly and severally together with the
other Guarantors, the prompt payment of the Obligations in accordance with
Article XIII of the Credit Agreement.

 

2.                                      The Subsidiary Guarantor hereby
acknowledges, agrees and confirms that, by its execution of this Agreement, the
Subsidiary Guarantor will be deemed to be a party to the Security and Pledge
Agreement (the “Security Agreement”), and shall have all the rights and
obligations of an “Obligor” (as such term is defined in the Security Agreement)
thereunder as if it had executed the Security Agreement.  The Subsidiary
Guarantor hereby ratifies, as of the date hereof, and agrees to be bound by, all
of the terms, provisions and conditions contained in the Security Agreement. 
Without limiting the generality of the foregoing terms of this Paragraph 2, the
Subsidiary Guarantor hereby grants to the Administrative Agent, for the benefit
of the Lenders, a continuing security interest in, and a right of set off, to
the extent applicable, against any and all right, title and interest of the
Subsidiary Guarantor in and to the Collateral (as such term is defined in
Section 2 of the Security Agreement) of the Subsidiary Guarantor (other than any
Excluded Collateral).

 

3.                                      The Subsidiary Guarantor hereby
acknowledges and confirms that it has received a copy of the Credit Agreement
and the schedules and exhibits thereto and each Security Document and the
schedules and exhibits thereto.  The information on the schedules to the Credit
Agreement and the Security Documents are hereby supplemented (to the extent
permitted under the Credit Agreement or Security Documents) to reflect the
information shown on the attached Schedule A and Schedule B.

 

4.                                      The information on Schedule A and
Schedule B to this Joinder Agreement is true and correct as of the date hereof.

 

--------------------------------------------------------------------------------


 

5.                                      The Borrower confirms that the Credit
Agreement is, and upon the Subsidiary Guarantor becoming a Guarantor, shall
continue to be, in full force and effect.  The parties hereto confirm and agree
that immediately upon the Subsidiary Guarantor becoming a Guarantor the term
“Obligations,” as used in the Credit Agreement, shall include all obligations of
the Subsidiary Guarantor under the Credit Agreement and under each other Loan
Document.

 

6.                                      Each of the Borrower and the Subsidiary
Guarantor agrees that at any time and from time to time, upon the written
request of the Administrative Agent, it will execute and deliver such further
documents and do such further acts as the Administrative Agent may reasonably
request in accordance with the terms and conditions of the Credit Agreement and
the other Loan Documents in order to effect the purposes of this Agreement.

 

7.                                      This Agreement (a) may be executed in
two or more counterparts, each of which shall constitute an original but all of
which when taken together shall constitute one contract and (b) may, upon
execution, be delivered by facsimile or electronic mail, which shall be deemed
for all purposes to be an original signature.

 

8.                                      This Agreement shall be governed by and
construed and interpreted in accordance with the laws of the State of New York
without regard to principles of conflicts of laws that would call for the
application of the laws of any other jurisdiction.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Borrower and the Subsidiary Guarantor has caused
this Agreement to be duly executed by its authorized officer, and the
Administrative Agent, for the benefit of the Lenders, has caused the same to be
accepted by its authorized officer, as of the day and year first above written.

 

SUBSIDIARY GUARANTOR:

[SUBSIDIARY GUARANTOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BORROWER:

ORBITAL ATK, INC.,

 

a Delaware corporation

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Acknowledged, accepted and agreed:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

to

Joinder Agreement

 

Schedules to Security Agreement

 

SCHEDULE B

to

Joinder Agreement

 

Schedules to Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT I

to

Credit Agreement

dated as of September 29, 2015

by and among

Orbital ATK, Inc.,

as Borrower,

the Guarantors party thereto,
the Lenders party thereto,

and

Wells Fargo Bank, National Association,

as Administrative Agent

 

FORM OF TAX COMPLIANCE CERTIFICATE

 

--------------------------------------------------------------------------------


 

EXHIBIT I-1

 

FORM OF UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Treated As Partnerships For

U.S. Federal Income Tax Purposes)

 

Reference is made to the Credit Agreement dated as of September 29, 2015 (as
amended, supplemented or otherwise modified from time to time) (the “Credit
Agreement”), among Orbital ATK, Inc. (the “Borrower”) each lender from time to
time party thereto (collectively, the “Lenders”), and Wells Fargo Bank, N.A., as
Administrative Agent.  Capitalized terms used but not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.

 

Pursuant to the provisions of Section 5.11(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, (iv) it is not a “controlled foreign corporation” related to the Borrower
as described in Section 881(c)(3)(C) of the Code, and (v) no payments in
connection with any Loan Document are effectively connected with the
undersigned’s conduct of a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent with a certificate of its
non-U.S. person status on IRS Form W-8BEN or W-8BEN-E, as applicable.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent in writing and (2) the undersigned
shall furnish the Borrower and the Administrative Agent a properly completed and
currently effective certificate in either the calendar year in which payment is
to be made by the Borrower or the Administrative Agent to the undersigned, or in
either of the two calendar years preceding each such payment.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

 

 

 

[Foreign Lender]

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[Address]

 

Dated:                                , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT I-2

 

FORM OF UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Treated As Partnerships For

U.S. Federal Income Tax Purposes)

 

Reference is made to the Credit Agreement dated as of September 29, 2015 (as
amended, supplemented or otherwise modified from time to time) (the “Credit
Agreement”), among Orbital ATK, Inc. (the “Borrower”) each lender from time to
time party thereto (collectively, the “Lenders”), and Wells Fargo Bank, N.A., as
Administrative Agent.  Capitalized terms used but not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.

 

Pursuant to the provisions of 5.11(e) of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its partners/members are the sole beneficial owners of such
Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii) neither the
undersigned nor any of its partners/members is a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (v) none of its partners/members is a
“controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) no payments in connection with any
Loan Document are effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable or (ii) and IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent in writing and
(2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding each such
payment.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

 

 

 

[Foreign Lender]

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

[Address]

 

Dated:                                  , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT I-3

 

FORM OF UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Treated As Partnerships For

U.S. Federal Income Tax Purposes)

 

Reference is made to the Credit Agreement dated as of September 29, 2015 (as
amended, supplemented or otherwise modified from time to time) (the “Credit
Agreement”), among Orbital ATK, Inc. (the “Borrower”) each lender from time to
time party thereto (collectively, the “Lenders”), and Wells Fargo Bank, N.A., as
Administrative Agent.  Capitalized terms used but not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.

 

Pursuant to the provisions of Section 5.11(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) no payments in connection with any Loan Document are effectively
connected with the undersigned’s conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or W-8BEN-E, as applicable.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding each such payment.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

 

 

 

[Foreign Participant]

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[Address]

 

Dated:                              , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT I-4

 

FORM OF UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Treated As Partnerships For

U.S. Federal Income Tax Purposes)

 

Reference is made to the Credit Agreement dated as of September 29, 2015 (as
amended, supplemented or otherwise modified from time to time) (the “Credit
Agreement”), among Orbital ATK, Inc. (the “Borrower”) each lender from time to
time party thereto (collectively, the “Lenders”), and Wells Fargo Bank, N.A., as
Administrative Agent.  Capitalized terms used but not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.

 

Pursuant to the provisions of Section 5.11(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) neither the undersigned nor any of its partners/members is a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 881(c)(3)(B) of the Code, (v) none of its partners/members is a
“controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) no payments in connection with any
Loan Document are effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members
claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E,
as applicable or (ii) and IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
W-8BEN-E, as applicable, from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding each such payment.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

 

 

[Foreign Participant]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

[Address]

 

Dated:                              , 20[  ]

 

--------------------------------------------------------------------------------